Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 1 of 129 PageID: 1788




  CARELLA, BYRNE, CECCHI,                   KESSLER TOPAZ
    OLSTEIN, BRODY &                          MELTZER & CHECK, LLP
  AGNELLO P.C.                              Sharan Nirmul
  James E. Cecchi                           Matthew L. Mustokoff
  Donald A. Ecklund                         Johnston de F. Whitman, Jr.
  5 Becker Farm Road                        Kevin E.T. Cunningham, Jr.
  Roseland, NJ 07068                        Henry W. Longley
  Telephone: (973) 994-1700                 280 King of Prussia Road
  Facsimile: (973) 994-1744                 Radnor, PA 19087
  jcecchi@carellabyrne.com                  Telephone: (610) 667-7706
  decklund@carellabyrne.com                 Facsimile: (610) 667-7056
                                            snirmul@ktmc.com
                                            mmustokoff@ktmc.com
  Liaison Counsel for Lead Plaintiff        jwhitman@ktmc.com
  and the Class                             kcunningham@ktmc.com
                                            hlongley@ktmc.com

                                            Lead Counsel for Lead Plaintiff
                                            and the Class

                                            [Additional counsel on signature page]


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                               Case No. 18-cv-14385-NLH-JS
   IN RE CAMPBELL SOUP COMPANY
   SECURITIES LITIGATION
                                              SECOND AMENDED
                                              CONSOLIDATED CLASS ACTION
                                              COMPLAINT
                                              JURY TRIAL DEMANDED
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 2 of 129 PageID: 1789




                                               TABLE OF CONTENTS

                                                                                                                                    Page

 I.     SUMMARY OF THE ACTION ..........................................................................................1
 II.    JURISDICTION AND VENUE ........................................................................................10
 III.   PARTIES AND RELEVANT NON-PARTIES ................................................................10

        A.       Lead Plaintiff .........................................................................................................10
        B.       Defendants .............................................................................................................11

                 1.         Campbell Soup Company ......................................................................... 11
                 2.         The Individual Defendants ........................................................................ 11

        C.       Relevant Non-Parties .............................................................................................12

                 1.         Former Employees .................................................................................... 12

 IV.    OVERVIEW OF DEFENDANTS’ FRAUD .....................................................................19

        A.       Campbell’s Role as a Soup Icon Grows Stale .......................................................19
        B.       The “Fresh Revolution”: Morrison’s Plan to Turn Campbell Around ..................20

                 1.         The Early Years ........................................................................................ 20
                 2.         The Company Acquires Bolthouse Farms in a
                            Blockbuster Deal and Builds a New Campbell Fresh
                            Division Around It .................................................................................... 22
                 3.         Bolthouse’s Structure and Revenue Sources ............................................ 24

        C.       The Bolthouse Recall: Widespread Product Deficiencies Start A Chain
                 Reaction that Imperils Morrison’s Ambitious Growth Strategy ............................26

                 1.         The Bolthouse Recall and Massive Production
                            Declines..................................................................................................... 26
                 2.         The Recall Resulted in Costly Changes That Also
                            Impacted Bolthouse’s Bottom Line .......................................................... 29
                 3.         The Bolthouse Recall Damages Bolthouse’s
                            Relationships With Its Major Retail Customers,
                            Leading to Decreased Sales ...................................................................... 30
                 4.         Heading Into FY 2018, Campbell Seeks To Raise
                            Expectations About The Bolthouse Beverage
                            Business .................................................................................................... 35

                            a.         Campbell Maintains Its Lofty Valuation for
                                       Bolthouse Based Upon Its FY 2018 Growth
                                       Projections..................................................................................... 35

                                                                  i
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 3 of 129 PageID: 1790




                  b.         Campbell Lays Out Its Strategy for FY 2018
                             Growth .......................................................................................... 37

            5.    During the Summer of 2017, Bolthouse Misses
                  Critical Modular Resets for Its Largest Retail
                  Clients ....................................................................................................... 40

                  a.         Target Dramatically Reduces Bolthouse Beverage
                             Products As Early As March 2017 and Continued To
                             Miss Modular Resets Throughout FY 2018.................................. 42
                  b.         Walmart’s Annual Modular Reset in August 2017
                             Also Diminishes Critical Bolthouse Shelf-Space ......................... 43
                  c.         Kroger, Bolthouse’s Second Largest Customer,
                             Curtails Shelf-Space in its Semi-Annual Modular
                             Reset in Q1 2018 ........................................................................... 44
                  d.         Other Major Customers Also Reduced Shelf-Space
                             for Bolthouse Products in Campbell’s FY 2018 ........................... 45
                  e.         The Modular Resets Were a Critical Event for the
                             Company and the Defendants Were Aware of the
                             Modular      Resets        for         Bolthouse’s               Most
                             Significant Customers ................................................................... 46

            6.    Campbell        Outsources                Significant               Sales
                  Responsibilities to Independent Contractors Lacking
                  Critical Product Knowledge...................................................................... 47
            7.    Marketing Budget Cuts Hamstring C-Fresh Sales .................................... 49
            8.    The Touted C-Fresh Product “Innovations” Fall Flat ............................... 51
            9.    Known Carrot Quantity and Quality Problems
                  Plague C-Fresh .......................................................................................... 56
            10.   Numerous Former Employees Confirm that the
                  August 31, 2017 Guidance Issued by Campbell’s
                  Was Unreasonable and Unattainable ........................................................ 58
            11.   Despite the Poor Performance in Q1 2018,
                  Defendants Reaffirm Their Outlook for Bolthouse on
                  November 21, 2017. .................................................................................. 62
            12.   Campbell Maintains its Drumbeat of Second Half FY
                  2018 Profitability, After Once Again Disappointing
                  On Quarterly Results................................................................................. 63
            13.   Campbell Propped Up Its Stock to Fund its Largest
                  Acquisition Ever ....................................................................................... 66
            14.   The Bottom Falls Out: The Company Takes a $619
                  Million Impairment Charge on C-Fresh, Fires its
                  CEO and Announces That C-Fresh Will
                  Be Divested ............................................................................................... 72

                                                        ii
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 4 of 129 PageID: 1791




 V.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
         STATEMENTS AND OMISSIONS .................................................................................76

         A.         August 31, 2017 .....................................................................................................76
         B.         November 21, 2017 ................................................................................................80
         C.         February 16, 2018 ..................................................................................................85
         D.         Defendants Violated Item 303 of Regulation S-K .................................................90

 VI.     THE TRUTH EMERGES: ALLEGATIONS OF LOSS CAUSATION ..........................92

         A.         November 21, 2017 ................................................................................................92
         B.         February 16, 2018 ..................................................................................................94
         C.         May 18, 2018 .........................................................................................................96

 VII.    ADDITIONAL ALLEGATIONS OF SCIENTER............................................................98

         A.         Defendants’ August 31, 2017 Misstatements ........................................................99

                    1.         The FY 2018 Guidance Was Contradicted By
                               Known Inadequate Carrot Yields as of August 31,
                               2017........................................................................................................... 99
                    2.         The FY 2018 Guidance Was Contradicted By
                               Known Adverse Modular Resets At Major
                               Customers Prior to August 31, 2017 ....................................................... 100
                    3.         The FY 2018 Guidance Was Contradicted By
                               Diminished Margins for Bolthouse Beverages
                               Caused by Post-Recall Production Modifications .................................. 103
                    4.         The FY 2018 Guidance Was Contradicted by Known
                               Problems With the Claimed “Innovations” That
                               Morrison Declared Would Contribute to Profitable
                               Growth .................................................................................................... 104

         B.         Defendants’ November 21, 2017 Misstatements .................................................105
         C.         Defendants’ February 16, 2018 Misstatements ...................................................106
         D.         Defendants’ Misrepresented and Concealed the Truth to Close the
                    Snyder’s-Lance Acquisition.................................................................................108
         E.         Morrison’s Abrupt “Resignation” ........................................................................112
         F.         The Fraud Concerns the Core of Campbell’s Operations ....................................113
         G.         Defendants’ High Level Positions .......................................................................114
         H.         The Individual Defendants Controlled the Contents of the Company’s
                    Public Statements During the Class Period .........................................................115

 VIII.   THE FRAUD ON THE MARKET PRESUMPTION OF RELIANCE
         APPLIES ..........................................................................................................................116



                                                                     iii
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 5 of 129 PageID: 1792




 IX.  THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION
      DOCTRINE ARE INAPPLICABLE ...............................................................................117
 X.   CLASS ACTION ALLEGATIONS ................................................................................118
 XI.  CAUSES OF ACTION ....................................................................................................120
 COUNT I For Violations of Section 10(b) of the Exchange Act and Rule 10b-5
      Promulgated Thereunder Against Campbell and the Individual Defendants ..................120
 COUNT II For Violations of Section 20(a) of the Exchange Act Against the
      Individual Defendants ......................................................................................................121
 XII. PRAYER FOR RELIEF ..................................................................................................123
 JURY TRIAL DEMAND ............................................................................................................123




                                                                 iv
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 6 of 129 PageID: 1793




        Lead Plaintiff Oklahoma Firefighters Pension and Retirement System (“Oklahoma

 Firefighters” or “Lead Plaintiff”), by counsel, brings this action individually and on behalf of all

 other persons and entities who purchased or otherwise acquired the common stock of Campbell

 Soup Company (“Campbell” or the “Company”) from August 31, 2017 through May 17, 2018 (the

 “Class Period”), and were injured thereby (the “Class”).

        Lead Plaintiff’s allegations herein are based upon personal knowledge as to itself and its

 own acts, and upon information and belief as to all other matters. Lead Plaintiff’s information and

 belief is based upon, among other things, the ongoing investigation conducted by and through its

 attorneys, which includes, among other things, interviews with dozens of individuals, including

 former employees of Campbell, a review of Campbell’s public documents, conference calls

 concerning Campbell, the Company’s United States Securities and Exchange Commission

 (“SEC”) filings, wire and press releases published by Campbell, analyst reports and advisories

 about the Company, media reports concerning Campbell and information obtainable on the

 Internet. Lead Plaintiff believes that substantial additional evidentiary support will exist for the

 allegations set forth herein after a reasonable opportunity for discovery.

 I.     SUMMARY OF THE ACTION

        1.      This action arises from Defendants’ materially false or misleading statements

 during the Class Period regarding Campbell’s ability to deliver “profitable growth” for fiscal year

 2018 (“FY18”) in the Company’s critically important Campbell Fresh (“C-Fresh”) division,

 including by introducing “product innovations” that Defendants repeatedly touted. As alleged

 herein, Defendants consistently provided growth projections for Campbell’s C-Fresh division that

 adverse facts known to Defendants, but concealed from investors, demonstrated were unrealistic

 and unattainable.



                                                  1
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 7 of 129 PageID: 1794




        2.      Campbell has long been one of the country’s blue-chip companies. Founded in

 1869, and propelled by its famous tomato soup, the Company quickly rose to prominence as a

 household name. By 2009, however the Company’s soup sales began to decline, with Campbell’s

 share of the canned soup market declining to 53% from roughly 67% a decade earlier.

        3.      Campbell’s soup business and market share weakened in response to a shift in food

 consumption preferences.      Unlike their baby boomer predecessors—who were raised on

 Campbell’s condensed soup—younger consumers, including so-called “millennials,” prefer fresh

 foods that are easy to prepare. Based on their observed purchasing habits, millennials became

 Campbell’s most discerning and important consumers.

        4.      As a company closely associated with its long-standing canned soup, Campbell

 needed a strategy to adapt to the noted consumer evolution toward fresh foods. On August 1,

 2011, the Company ousted its long-tenured prior Chief Executive Officer (“CEO”), and promoted

 Defendant Denise M. Morrison (“Morrison”) to chart a new course for the Company.

        5.      Shortly after taking the helm, Morrison promised to overhaul Campbell’s image

 and product offerings. She declared a “fresh revolution” designed to “drive a new era of growth

 for Campbell.” To deliver on Morrison’s promise, the Company quickly needed to break into the

 fresh foods market. Because Campbell was unable to produce fresh food products organically, the

 Company pursued acquisition candidates whose product portfolios Morrison believed would

 provide Campbell with an immediate presence on the fresh food shelves of the largest national

 food retailers, as well as the shelves of smaller regional food providers.

        6.      To further Morrison’s objective to transform Campbell into a significant player in

 the fresh foods market, Campbell embarked on an acquisition campaign between 2012 and the

 beginning of the Class Period in August 2017 that was unprecedented in the Company’s history.



                                                  2
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 8 of 129 PageID: 1795




 In August 2012, Campbell purchased Bolthouse Farms (“Bolthouse”), a fresh foods brand and

 producer of refrigerated beverages, refrigerated salad dressings, and carrots and carrot ingredients,

 for a staggering $1.55 billion. At the time, it was the largest acquisition in Campbell’s history.

        7.      In January 2015, and with Bolthouse as the anchor, Morrison formed an entire

 division around Campbell’s emerging fresh foods portfolio, dubbed Campbell Fresh, or “C-Fresh.”

 With the creation of C-Fresh, Campbell reorganized its entire business operations into just these

 three divisions: (i) America’s Simple Meals and Beverages; (ii) Global Biscuits and Snacks; and

 (iii) C-Fresh. Continuing to build C-Fresh, Campbell followed the Bolthouse acquisition with

 purchases of additional fresh foods brands, including Plum Organics in June 2013, Garden Fresh

 Gourmet (“Garden Fresh”) in June 2015, and Pacific Foods of Oregon (“Pacific Foods”) in

 December 2017.

        8.      Carrots and carrot ingredients accounted for 62% percent of Bolthouse revenues

 according to Campbell’s Analyst Day presentation, given on July 24, 2013, by former Bolthouse

 CEO Jeff Dunn. But, the carrot and carrot ingredients businesses were expected to generate only

 4% carrot category growth. The Bolthouse beverage and salad dressing businesses, on the other

 hand, represented 38% of revenues for Bolthouse, and were expected to provide 22% Consumer

 Packaged Goods category growth, according to the same Campbell’s Analyst Day presentation.

        9.      Carrots were an essential ingredient in more than half of the Bolthouse juices

 offered during the Class Period. During Campbell’s 2013 Analyst Day presentation, the Company

 shared information depicting that carrot yields were key to the Company’s synergistic vision

 between Bolthouse’s carrot and beverage businesses because a significant portion of each carrot

 grown was used in producing Bolthouse beverages or juice concentrate.




                                                  3
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 9 of 129 PageID: 1796




           10.   Bolthouse derived the vast majority of its beverage revenues from major

 supermarket chains. Approximately 70-75% of Bolthouse’s beverage sales during the Class Period

 came from Walmart, Kroger, Target, Ahold, Publix, Albertsons/Safeway, Meijer, and Wegmans.

 Of this amount, at least a third of Bolthouse beverage sales came from Walmart, Target, and

 Publix.

           11.   During Campbell’s fiscal years 2015 and 2016, C-Fresh reported solid net sales and

 earnings, mainly derived from distribution and sales of Bolthouse products through its major

 grocery chain customers. In turn, the Company ramped up production at Bolthouse and extolled

 the division as a growth driver. But C-Fresh’s early success would quickly evaporate based on

 quality control problems infecting Bolthouse beverage products in the Protein/Low Acid Business

 line—which held 47% of the market share for super-premium protein beverages at the time.

           12.   On June 22, 2016, Campbell’s voluntarily recalled at least 3.8 million bottles of its

 beverage products nationwide “due to possible spoilage that may cause the beverages to appear

 lumpy, taste unpleasant, and have an off odor” (the “Bolthouse Recall” or “Recall”). Campbell

 instituted the Bolthouse Recall after receiving numerous “consumer complaints, including reports

 of illness,” and had been repurchasing the tainted beverages from certain customers for

 approximately three months.

           13.   Following the Bolthouse Recall, C-Fresh’s sales and earnings plummeted. For the

 first quarter of 2016 alone, C-Fresh’s operating profit dropped by approximately 62%, and its sales

 declined by 5%. The Bolthouse Recall triggered production disruptions and increased quality

 control costs, which reduced C-Fresh’s ability to service Bolthouse’s most important customers

 during a 15-month period, starting in July 2016 and lasting until at least October 2017.




                                                   4
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 10 of 129 PageID: 1797




        14.     The negative impact of the Bolthouse Recall, however, was not limited to increased

 costs, production delays, and reduced beverage production capacity. Far more damaging to C-

 Fresh heading into and during the Class Period was Bolthouse’s resulting loss of critical shelf

 space from its largest supermarket chain customers, including Target, Walmart, Publix, Kroger,

 and Albertsons. In this regard, each retailer has its own schedule—referred to in the food

 production and distribution industry as a “cadence”—for allocating shelf space for the products

 that it elects to offer to consumers. These shelf space allocations, or “Modular Resets,” occur

 infrequently, with some retailers resetting the shelf space only once per year for the forthcoming

 fiscal year. It is vital for food producers and distributors, like Campbell, to be included in the

 Modular Resets to obtain and maintain shelf space for their products in the time period between a

 retailer’s Modular Resets. Retailers make their decisions regarding the Modular Resets typically

 two months before the Reset occurs, and the period leading up to the Modular Reset is called the

 “sell-in” period. Thus, Campbell would know exactly how any Modular Reset would be impacting

 it months before the date of the Reset.

        15.     As a result of the Bolthouse Recall and resulting reputational damage, leading into

 and during the Class Period, Bolthouse missed Modular Resets for its beverage products at some

 of its most significant supermarket chain customers, including at least Target, Kroger, Walmart,

 Publix, and Albertsons, making sales growth at these customers impossible in FY 2018.

 Compounding this devastating problem, in their Modular Resets, C-Fresh’s largest customers

 often replaced Bolthouse beverages with competitor products including Naked Juice (PepsiCo.),

 Odwalla Juice (Coca-Cola), Suja Juice and GT Kombucha, making it highly unlikely that

 Bolthouse could win back that shelf space in FY 2018.




                                                 5
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 11 of 129 PageID: 1798




        16.     Given the critical importance of Modular Resets to Campbell’s business,

 information concerning the Modular Resets at all retailers was maintained on a shared document,

 referred to herein as the “Modular Reset Tracker,” which was accessible to all C-Fresh sales

 personnel, and tracked the results and impact of all Modular Resets. Used for distribution and

 forecasting, as well as planning production runs, this critical document spelled out the impact of

 missed Modular Resets on C-Fresh’s prospective profitability months in advance of the Modular

 Reset date.

        17.     Based on the Bolthouse Recall, missed Modular Resets, and the dire need to “sell-

 in” to forthcoming Modular Resets Campbell executives, including Defendant Morrison, were

 “flying all over the country” through at least July 2017 to meet with Bolthouse’s top customers to

 try to protect and attempt to regain shelf space. During the Class Period, however, Defendants

 concealed from investors these material facts, and the severity and duration of their impact.

        18.     Leading into the Class Period, Bolthouse’s carrot business, which included the

 carrot ingredients required to manufacture numerous Bolthouse beverages, was also suffering

 behind the scenes. In fact, internal reports concerning Bolthouse’s carrot business posted on the

 Company’s sales portal showed unmistakably that Bolthouse’s carrot yields would be down for

 the remainder of 2017 based upon the impact of excessive rainfall that had occurred earlier in the

 year. By no later than August 2017, Bolthouse’s marketing and sales teams also knew that

 Bolthouse would have poor carrot yields, which would erode sales and profits through the rest of

 calendar year 2017.

        19.     Shortly before the beginning of the Class Period, in July 2017, Morrison sought a

 solution to suppress the disastrous problems that the C-Fresh division was suffering as Campbell’s

 fiscal year 2017 came to a close. To support this objective, Morrison set her sights on one of



                                                  6
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 12 of 129 PageID: 1799




 Campbell’s largest competitors in its Global Biscuits and Snacks division, Snyder’s-Lance, Inc.

 (“Snyder’s-Lance”).

        20.     Campbell’s efforts to acquire Snyder’s Lance continued during the Class Period,

 and on October 3, 2017, Campbell’s indicated to Snyder’s-Lance that it was interested in acquiring

 it in an all cash transaction at a price ranging from $46.00 to $50.00 per share. The upper price in

 that range ending up being Campbell’s offer. With a $6.1 billion price tag for the acquisition,

 which Campbell intended to fund with roughly $5 billion in debt, it was critical that Campbell

 maintain a prime credit rating, then hovering at Moody’s Aaa3. With a Debt/EBITA ratio of 2.2x,

 the proposed deal with Snyder’s-Lance would raise that leverage ratio to 5.0x and without

 convincing rating agencies and investors that Campbell could service that debt with free cash flow

 without impacting its dividend or credit rating, Morrison’s deal would fail.

        21.     During the Company’s July 19, 2017 Investor Day Conference, Morrison

 represented that C-Fresh “will significantly improve,” and for FY18, “Campbell Fresh would be

 over the [1% to 3%] range.” Defendant Anthony P. DiSilvestro (“DiSilvestro”) added: “We do

 anticipate I would call fairly significant margin expansion in C-Fresh in F’18.” Investors were

 impressed, and Campbell’s stock shot up nearly 5% overnight.

        22.     Throughout the Class Period, Defendants continued to convince the market that C-

 Fresh would return to profitability in 2018. They claimed, for example: (i) “we expect [C-Fresh]

 to return to profitable growth in fiscal 2018,” (ii) “we do expect to see top line growth in Campbell

 Fresh in 2018,” (iii) “the Campbell Fresh turnaround is progressing,” and (iv) “we would expect

 to see profitability pretty quick in Campbell Fresh.” In November 2017, Morrison announced that

 C-Fresh had returned to normal beverage production and packaging, and again touted this in

 February 2018, also claiming that C-Fresh had returned to its normal promotional activities.



                                                  7
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 13 of 129 PageID: 1800




        23.       These statements were materially false or misleading when made. Indeed, as

 multiple former employees (“FEs”) have confirmed, the Company never recovered from the

 Bolthouse Recall, which severely damaged customer relationships, deprived Bolthouse products

 of critical shelf space, and led to a downward spiral at C-Fresh. For example, Lead Plaintiff has

 learned the following facts, among others, through the course of its investigation:

                 Because of the Bolthouse Recall and associated production declines, leading into
                  FY 2018, Bolthouse products were excluded from the Modular Resets at C-Fresh’s
                  largest customers, which foreclosed valuable shelf space at, and associated
                  revenues from, at least Target, Kroger, Walmart, and Albertsons, and made sales
                  growth at these customers impossible in FY 2018, including loss of the 32 oz.
                  beverages which accounted for up to 30% of Bolthouse’s beverage revenues.

                 In their Modular Resets, C-Fresh’s largest customers in many instances replaced
                  Bolthouse beverages with competitor products including Naked Juice (PepsiCo.),
                  Odwalla Juice (Coca-Cola), Suja Juice and GT Kombucha, making it highly
                  unlikely that Bolthouse could win back that shelf space in FY 2018.

                 Throughout 2017 and into 2018, as a consequence of the quality assurance
                  standards instituted after the Bolthouse Recall, costs went “through the roof” and
                  eroded margins on Bolthouse’s Protein/Low Acid beverage line going forward,
                  which combined with reduced demand, made profitable growth in FY 2018
                  impossible.

        24.       While C-Fresh’s performance continued to slide during the Class Period,

 Defendants continued to reaffirm their claim that C-Fresh was on the cusp of renewed profitability.

 Among other things, Defendants cited a return to “normal capacity,” and claimed “beverage

 innovations [that] will drive improved performance in the second half.”

        25.       In truth, as numerous FEs disclosed, retailers were spurning C-Fresh’s existing

 premium beverages, Bolthouse products were excluded from critical Modular Resets, and putative

 “beverage innovations” that Defendants touted, including Bolthouse’s fledgling Pea Protein Milk,

 were beset by production problems and never gained meaningful traction in the market. In fact,

 the Pea Protein Milk was rushed to market in September 2017, despite the R&D team believing

 that 6-9 more months were needed to prepare the product for launch. Moreover, customer

                                                  8
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 14 of 129 PageID: 1801




 reception to the Pea Protein Milk was resoundingly negative, such that the product was so

 undesirable that unsold cases piled up in Bolthouse’s warehouses, and were offered for free to

 warehouse employees, who also declined the product.

        26.     Still Morrison was able to maintain the charade long enough to close her showcase

 acquisition of Snyder’s-Lance. Notably, as Moody’s observed in rating the deal, Campbell’s 2018

 cash flow was a critical component in how the Company’s debt would be rated, and thus the cost

 to Campbell. In other words, Morrison could not close this deal if she exposed the true state of

 affairs at C-Fresh, which was barreling toward a shocking write-down. The deal was approved by

 Snyder’s-Lance shareholders on March 23, 2018, and closed on March 26, 2018.

        27.     Barely two months later, Defendants could no longer sustain their efforts to out run

 and paper over the truth. On May 18, 2018, Campbell recorded losses of $19 million for C-Fresh,

 and made the shocking announcement that it was taking a $619 million impairment charge on C-

 Fresh alone—two-thirds of which was specifically related to Bolthouse—despite having just

 claimed two months earlier that it would return to profitability in the second half of 2018. Having

 just raised $5.1 billion from unsuspecting investors just six weeks before the close of the third

 quarter, on March 15, 2018, based on a credit rating from Moody’s that kept Campbell’s debt

 rating prime, the timing of this announcement was not just convenient, it smacked of intentional

 concealment.

        28.     The Company further announced on May 18, 2018, that Morrison would be

 “retiring,” effective immediately, with no permanent successor. It would later be reported that

 Campbell’s Board of Directors forced Morrison out of the Company.

        29.     Market reaction to this negative news was swift and unforgiving. Shares of the

 Company’s common stock tumbled by more than 12%, erasing billions of dollars in market



                                                 9
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 15 of 129 PageID: 1802




 capitalization. Rather than being a growth engine poised for profitability, with a stable of

 innovative new beverages and operating at full capacity, C-Fresh’s business was permanently

 impaired and ruined. Investors now seek their resulting losses from this fraud through this lawsuit.

 II.    JURISDICTION AND VENUE

        30.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Securities

 Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78n(a), and the rules and

 regulations promulgated thereunder, including SEC Rule 10b-5, 17 C.F.R. § 240.10b-5.

        31.     This Court has jurisdiction over the subject matter of this action pursuant to Section

 27 of the Exchange Act, 15 U.S.C. § 78aa, and under 28 U.S.C. § 1331, because this is a civil

 action arising under the laws of the United States.

        32.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

 U.S.C. § 1391(b), because Defendant Campbell conducts business in this District and also

 maintains its administrative headquarters in this District.

        33.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

 Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

 including, but not limited to, the United States mail, interstate telephone communications, and the

 facilities of the national securities exchange.

 III.   PARTIES AND RELEVANT NON-PARTIES

        A.      Lead Plaintiff

        34.     Court appointed Lead Plaintiff Oklahoma Firefighters purchased shares of

 Campbell common stock on the New York Stock Exchange (“NYSE”) at artificially inflated prices

 during the Class Period and suffered losses as a result of the conduct alleged herein. Lead

 Plaintiff’s Class Period transactions in Campbell common stock are reflected on the certification

 attached hereto as Exhibit A.

                                                   10
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 16 of 129 PageID: 1803




        B.      Defendants

                1.      Campbell Soup Company

        35.     Defendant Campbell is a New Jersey corporation with its principal executive

 offices Camden, New Jersey. Campbell is a global food company that manufactures and markets

 a range of soups and simple meals, beverages, snacks, and packaged fresh foods. The Company

 operates in three divisions: (i) Simple Meals and Beverages, which includes Campbell’s soups,

 broths, stocks, sauces, gravies, pasta, beans, canned poultry, V8 beverages, and tomato juices; (ii)

 Global Biscuits and Snacks, which encompasses Pepperidge Farm, Snyder’s-Lance, Arnott’s, and

 Kelsen products; and (iii) C-Fresh, which includes Bolthouse fresh carrots, carrot ingredients,

 refrigerated beverages, refrigerated salad dressings, Garden Fresh salsa, hummus, dips, tortilla

 chips, and the Company’s U.S. refrigerated soup business. During the Class Period, C-Fresh

 maintained its principal executive offices in Santa Monica, California.

        36.     Campbell’s common stock trades on the NYSE under the ticker symbol “CPB.”

 For the fiscal years 2017 and 2018, respectively, Campbell reported total net sales of $7.89 billion

 and $8.68 billion. In 2017 and 2018, C-Fresh reported total net sales of $967 million and $970

 million, respectively, or 12% and 11% of Campbell’s total sales. During the Class Period,

 Campbell’s five largest customers accounted for approximately 39% of the Company’s

 consolidated net sales. Campbell’s largest customer, Walmart, accounted for approximately 20%

 and 18% of the Company’s consolidated net sales in 2017 and 2018, respectively.

                2.      The Individual Defendants

        37.     Defendant Morrison served as President and CEO of Campbell from August 2011

 until May 2018. Previously, Morrison served as Campbell’s Executive Vice President and Chief

 Operating Officer. Morrison also held a position on Campbell’s Board of Directors from October

 1, 2010 until her forced departure in May 2018.

                                                 11
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 17 of 129 PageID: 1804




            38.         Defendant DiSilvestro served as Senior Vice President and Chief Financial Officer

 (“CFO”) of Campbell from May 1, 2014 through the end of the Class Period. In this role,

 DiSilvestro was responsible for Campbell’s global finance group, encompassing controllers,

 treasury, external development, tax, real estate, corporate audit, investor relations, and the business

 unit finance functions. DiSilvestro left Campbell in October 2019.

            39.      The Defendants referenced above in ¶¶ 37-38 are referred to herein as the

 “Individual Defendants.”

            C.       Relevant Non-Parties

                   1.          Former Employees1

            40.         FE 1 worked in the Company’s C-Fresh division as a mid-level Sales Support

 Manager throughout the Class Period. In this position, FE 1 worked with C-Fresh’s marketing and

 field sales teams to develop sales plans to get C-Fresh’s products on the shelves of C-Fresh’s retail

 store customers. FE 1 worked to service many of C-Fresh’s major retail customers. With respect

 to those customers, FE 1 was responsible for developing national channel-specific trade strategies

 for C-Fresh’s products concerning distribution, shelving, and merchandising. FE 1’s

 responsibilities also included participating in quarterly review sessions with customers regarding

 Campbell’s products at retail stores. Additionally, FE 1 attended monthly meetings held by

 Defendant Morrison. During these meetings, Morrison discussed trends impacting the sales and

 business strategies for the C-Fresh division. FE 1 also worked with C-Fresh’s sales strategy teams

 to identify and execute initiatives to meet sales targets. As a mid-level Sales Support Manager,




 1
     FEs will be identified herein by number (FE 1, FE 2, etc.) and by the uniform use of the pronouns “she/her.”


                                                            12
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 18 of 129 PageID: 1805




 FE 1 reported up through Damon Caton, Vice President (“VP”) of Customer Planning & Business

 Development.

        41.     FE 2 was a mid-level Financial Manager throughout the Class Period. In this role,

 FE 2 often served as a liaison between C-Fresh and Campbell. FE 2’s responsibilities included

 assisting in consolidating C-Fresh’s financial results into Campbell’s financials and sending C-

 Fresh’s profit and loss data to members of Campbell’s finance team, including: Franco Paparo,

 Senior Manager Financial Reporting; and Jack Legge, Manager Financial Reporting.

 Additionally, FE 2 participated in monthly meetings with C-Fresh executives where the division’s

 monthly financial data was discussed. The executives in attendance at these monthly meetings

 were Dave Rooke, Senior VP of Farms Sales & Sales and Customer Management; Todd Putman

 (“Putman”), General Manager; Andrew Ross, VP of Bakersfield Plant Operations; Jim Caltabiano

 (“Caltabiano”), C-Fresh’s CFO; Reyes Espinosa, C-Fresh Controller; and Financial Planning and

 Analysis forecasters Aaron Ramersa, Rob Stevens, and Josh Ochs. During these meetings,

 Caltabiano informed the group that he would brief C-Fresh President Ed Carolan (“Carolan”) on

 the discussions, who in turn briefed Defendants Morrison and DiSilvestro. FE 2 reported up

 through the C-Fresh Controller, Reyes Espinosa.

        42.     FE 3 was a mid-level Manager located in C-Fresh’s Santa Monica office from

 before the Class Period until early 2018. In this role, FE 3 oversaw the sales and promotion

 strategies, managed brands, and helped market products for one of Bolthouse’s business lines. FE

 3 also attended monthly meetings, in which the C-Fresh division analyzed the FY18 sales trends

 and targets as well as the strategies aimed at increasing C-Fresh’s revenues. Also in attendance at

 these meetings were the following C-Fresh executives: Carolan, President; Putman, General

 Manager; Suzan Saltzman Ginestro (“Ginestro”), Chief Marketing & Innovation Officer; Bill



                                                 13
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 19 of 129 PageID: 1806




 Lange (“Lange”), VP of Marketing; as well as others.           Further, FE 3 attended quarterly

 performance reviews held by Caltabiano, C-Fresh’s CFO, where Caltabiano discussed C-Fresh-

 wide financial performance, including the details for all of C-Fresh’s product lines. FE 3

 ultimately reported up to Bolthouse’s VP of Marketing, Lange.

        43.     FE 4 was employed as a National Account Representative for the C-Fresh division

 from mid-2017 until the spring of 2018. While at Campbell, FE 4 managed the Bolthouse and

 Garden Fresh brands with respect to Target. In this role, FE 4 directed the development and

 execution of Campbell’s business plans to achieve C-Fresh’s sales targets for Target’s stores.

 Additionally, FE 4 and FE 4’s team worked with Campbell’s Finance Department to develop C-

 Fresh’s fiscal year 2019 (“FY19”) projections for Target.

        44.     FE 5 served as a Senior Sales Executive for the C-Fresh division throughout the

 Class Period. FE 5’s responsibilities included overseeing the sales strategies and execution for all

 C-Fresh and Garden Fresh products, except for raw carrots. In this role, FE 5 was involved in

 forecasting sales and reported the sales trends to Campbell’s management. FE 5 reported to C-

 Fresh General Manager, Putman.

        45.     FE 6 was employed as a Regional Sales Manager in the C-Fresh division throughout

 the Class Period. FE 6 was responsible for C-Fresh sales in a large multi-state region of the

 country. In this position, FE 6 reported up through a VP of C-Fresh’s Sales.

        46.     FE 7 was a mid-level Director of Research and Development (“R&D”) for C-Fresh

 from summer 2017 through late 2018. FE 7 was responsible for resolving commercialization and

 start-up issues related to C-Fresh’s Pea Protein Milk Drink. Additionally, FE 7 provided process

 development and packaging engineering support for C-Fresh. In this role, FE 7 reported up

 through the VP of R&D for C-Fresh.



                                                 14
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 20 of 129 PageID: 1807




        47.     FE 8 served as a mid-level Manager for Bolthouse and Garden Fresh. During the

 Class Period, FE 8’s customers included Kroger. In this position, FE 8 worked with C-Fresh’s

 sales team in an effort to meet Campbell’s sales targets. FE 8’s duties included meeting with

 Kroger’s representatives and discussing product performance, as well as analyzing product

 promotions, and selling Kroger’s new products. Additionally, FE 8 participated in monthly

 meetings with C-Fresh executives Carolan, Putman, and Imran Kahn, VP of C-Fresh sales.

        48.     FE 9 worked in the C-Fresh division as a Creative Director throughout the entire

 Class Period. FE 9’s responsibilities included coordinating the sales and marketing divisions for

 Bolthouse and Campbell. Additionally, FE 9 participated in monthly meetings regarding C-

 Fresh’s declining sales with Campbell executives, which included Defendant Morrison.

        49.     FE 10 was a Senior Marketing professional for C-Fresh during the Class Period.

 FE 10 was responsible for bringing C-Fresh products to market, which included concept

 development, managing portfolios, brand management, and demand creation. In this role, FE 10

 interacted with Defendants Morrison and DiSilvestro.       FE 10 also interacted with C-Fresh

 President, Carolan, who reported to Defendant Morrison.

        50.     FE 11 worked within R&D for C-Fresh until late 2017. In this capacity, FE 11

 worked with C-Fresh’s R&D and Marketing teams to research, develop, and implement

 Bolthouse’s products. FE 11 was knowledgeable regarding the testing of Bolthouse’s protein

 drinks for shelf stability and ingredient formulation.    Additionally, FE 11 knew about the

 ingredient formulation research for incorporating pea protein into C-Fresh’s Plant Protein Milk.

        51.     FE 12 was employed as a mid-level Manager at C-Fresh’s warehouse in

 Bakersfield, California throughout the Class Period. FE 12’s responsibilities included receiving




                                                15
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 21 of 129 PageID: 1808




 product from the warehouse and loading it onto C-Fresh’s trucks for delivery, as well as moving

 C-Fresh product within the warehouse facility for processing.

        52.     FE 13 served as a Senior Marketing Executive for the Company’s C-Fresh division

 during the entire Class Period. FE 13’s responsibilities included managing the marketing strategies

 for the entire C-Fresh product portfolio. While at C-Fresh, FE 13 reported to C-Fresh General

 Manager, Putman.

        53.     FE 14 was a Team Manager at Campbell throughout the Class Period. FE 14

 managed the team that dealt with Albertson’s for C-Fresh and Bolthouse Products. FE 14 was

 originally a Campbell’s management employee that was brought to Bolthouse during a period of

 restructuring at Bolthouse in early 2017.

        54.     FE 15 was a Regional Field Sales Manager for C-Fresh throughout the Class Period.

 FE 15 primarily worked in the Southeast market with Publix. FE 15 worked for the Director of

 Field Sales for the Florida market, who reported to Tim Crane, VP of Sales.

        55.     FE 16 was a Sales Representative for C-Fresh in Texas from before the Class Period

 until July 2017. FE 16 reported to Field Sales Manager Kaitlyn Lavoie.

        56.     FE 17 was the National Sales Director for Bolthouse’s Walmart and Sam's Club

 accounts before the Class Period, from 2010 until 2015. FE 17’s primary Bolthouse business was

 carrots, beverages and juices, and salad dressing. FE 17 also had previous experience working as

 a buyer for Walmart.

        57.     FE 18 was a Regional Director for Bolthouse from 2017 until after the Class Period,

 and managed a region for grocery retailers, including Safeway, Albertsons, Sprouts, Bristol Farms,

 and Whole Foods, among others. FE 18 reported to Dave Schoonmaker (“Schoonmaker”), VP of

 Sales, who reported to Ken Messick, Chief Customer Officer. FE 18’s responsibilities included



                                                 16
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 22 of 129 PageID: 1809




 working to bring C-Fresh products, including Bolthouse and Garden Fresh products, to grocers,

 and was also tasked with repairing damaged relationships with customers in her region.

        58.     FE 19 was a Regional VP from 2017 until after the end of the Class Period and

 worked in Campbell’s Snack Division as a result of Campbell’s acquisition of Snyder’s-Lance, FE

 19’s then-employer. FE 19 was familiar with Campbell’s retailer customer relationships, and

 personally knew Defendant Morrison from their time working together at another company.

        59.     FE 20 was a Senior Financial Analyst, working at Campbell corporate headquarters

 throughout the Class Period. FE 20 initially worked in Global Financial Planning & Analysis

 (“FP&A”), then worked in Campbell’s “Profit Center.” From early 2018 through the end of the

 Class Period, FE 20’s duties at Campbell’s Profit Center included handling corporate reporting for

 C-Fresh and Bolthouse, and FE 20 utilized Campbell’s SAP Business Intelligence platform to

 create reports for Campbell executives.

        60.     FE 21 was a North American Account Manager after the Class Period, from 2018

 until 2019. FE 21 was familiar with the Modular Reset process at Walmart during the Class Period,

 having reviewed historical data in preparation for her work on Walmart’s Modular Reset occurring

 in August 2019.

        61.     FE 22 was employed at Campbell for several decades. FE 22 served as a Sales

 Director for Bolthouse and C-Fresh during the Class Period, during which time FE 22 managed a

 region for the Bolthouse business. Among FE 22’s accounts was Ahold, which included the Giant

 and Stop and Shop supermarket chains.

        62.     FE 23 was an employee of Bolthouse’s Accounting department from 2017 until

 after the Class Period. Among FE 23’s duties included assessing the previous sales history of

 Bolthouse’s grocery chain customers and monitoring Bolthouse’s corporate discounts and rebate



                                                17
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 23 of 129 PageID: 1810




 program. FE 23 ensured that discounts and rebates provided to the large grocery chains that

 purchased from Bolthouse were properly accounted for and not over the allocation for any

 individual customer.

        63.     FE 24 was a Manager at Campbell throughout the Class Period. FE 24 was assigned

 to work with Publix regarding Campbell product categories. In this capacity, FE 24 was familiar

 with Publix Modular Resets.

        64.     FE 25 worked as a Manager for C-Fresh from early 2016 until mid-2017. FE 25

 was responsible for “arming” the sales team with information to help them sell new items and to

 expand the company’s customer shelf presence. FE 25 dealt with the following customers: Target

 (national), Albertson’s, Safeway (Southern California), Hy-Vee (Mid-West). Target was FE 25

 biggest customer. FE 25 initially reported to Stephen Wong, Director of Shopper Insights, and

 then to Sam Birks, Director of Category Management.

        65.     FE 26 was employed at C-Fresh/Bolthouse throughout the Class Period. FE 26

 worked as a Senior Financial Analyst then later as a Manager. FE 26’s duties within the

 Sales/Finance Department included working with the sales teams to ensure they were in budget,

 and if they were out of budget, to try to get them back on budget. FE 26 also indicated that he/she

 was involved with forecasting.

        66.     FE 27 was a finance and sales analyst at C-Fresh during the entire Class Period. FE

 27 was primarily involved in analyzing sales and finance data for beverages and salad dressings at

 C-Fresh. FE 27 reported to a member of the FP&A team named Jeff Ochs, who then reported to

 Robert Stevens, who in turn reported to Caltabiano.




                                                 18
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 24 of 129 PageID: 1811




 IV.    OVERVIEW OF DEFENDANTS’ FRAUD

        A.        Campbell’s Role as a Soup Icon Grows Stale

        67.       Campbell first introduced its classic ready-to-eat tomato soup in 1895. During the

 twentieth century, Campbell expanded its soup offerings to include its famous cream of mushroom

 and chicken noodle soups. Campbell’s soup offerings made the Company one of America’s most

 iconic brands.

        68.       Building on the success of its soups, through the decades, the Company added what

 also became some of the food industry’s most popular brands, including: Pepperidge Farm,

 Godiva, V-8, Swanson, SpaghettiOs and Prego. As the Company’s offerings expanded, its focus

 broadened as well. By the early 2000s, snack foods (chips, cookies, pretzels, goldfish etc.) had

 become just as important as soup to Campbell.

        69.       As of 2009, soup sales began to decline. Campbell’s share of the canned soup

 market retreated as well, down to 53% from roughly 67% a decade earlier.

        70.       By the first quarter of 2011, the Company’s common stock was trading at a price

 that was more than 18% lower than it was in the first quarter of 2007. Moreover, the Company’s

 total stockholder return (including dividends) from the first quarter of 2001 to the first quarter of

 2011 was just 31%. During the same period, the Company underperformed relative to its peer

 group. For example, similar American food products companies, like McCormick and Hormel,

 had increased total stockholder returns by well over 219% and 229%, respectively, while others

 like General Mills and Hershey increased total stockholder returns by over 108% and 84%,

 respectively, over the same period.

        71.       The Company’s woes were compounded by a large-scale macroeconomic shift

 towards healthy and organic products, which had been completely lacking from Campbell’s

 portfolio. Indeed, in the ten years preceding the Class Period, consumer buying habits shifted

                                                  19
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 25 of 129 PageID: 1812




 towards convenient but fresh foods. This was attributed to the millennial generation being more

 conscious of their food-buying options—and discerning in their choices—than any previous

 generation. For example, a 2014 study by the International Food Information Council found that

 about 40% of millennials preferred fresh, packaged fresh, or organic food over frozen, canned, or

 condensed food.

        72.     This significant change in food purchasing habits also impacted sales at traditional

 grocery stores. Since 2013, consumption of packaged fresh food has grown by approximately

 5.4% a year, compared to 1.4% for shelf-stable food. In 2015, research firm Catalina reported that

 90 of the top 100 brands in consumer packaged goods had lost market share.

        73.     In short, as of 2011, it was clear that the Company’s “iconic” brands did not

 resonate with younger consumers, who preferred fresh foods over Campbell’s canned soup and

 snack food offerings.

        B.      The “Fresh Revolution”: Morrison’s Plan to Turn Campbell Around

                1.       The Early Years

        74.     Campbell embarked on a strategy to respond to the changed macroeconomic and

 consumer trends. In an effort to spur change, on August 1, 2011, the Company ousted its prior

 CEO—who had been entrenched for over a decade—and promoted an up and coming leader,

 Morrison, to steer its turnaround as President and CEO.

        75.     Before her appointment as President and CEO, Morrison had been with Campbell

 since 2003, most recently as Chief Operating Officer. At the time of her promotion, Morrison was

 considered by many to be a progressive and a visionary. In her prior roles at Campbell, Morrison

 had championed controversial ideas, such as restoring higher sodium levels back to the Company’s

 soups, while retaining a line of reduced-sodium products. When she was appointed as CEO,

 Morrison promised dozens of new product offerings designed to win over younger customers.

                                                 20
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 26 of 129 PageID: 1813




        76.      Upon her elevation to Campbell’s CEO in 2011, Morrison announced a “new

 strategic direction for the company,” designed to “drive a new era of growth at Campbell.”

 Morrison’s new business strategies provided Campbell with a new direction focused on three

 growth areas:

                 (i) stabilize and then profitably grow North American soup and simple meals;
                 (ii) expand the Company’s international presence; and
                 (iii) drive growth in healthy beverages and baked snacks.
        77.      Discussing this plan, Morrison stated, “Implementing our new strategic direction

 will require substantial investment to fund our new innovation process, accelerate innovation

 across our portfolio, and reinvigorate consumer-focused marketing to expand the equities of

 important brands.”

        78.      In the fall of 2011, Campbell began its specific targeting of millennial shoppers. In

 a little more than a year at the helm, Morrison introduced 100 new products, including a line of

 youth-targeted soups under the “Campbell’s Go” soup brand. To complement its new offerings,

 Morrison redesigned Campbell’s packaging, added exotic flavor combinations, and began offering

 microwaveable bags along with its traditional line of cans. The Company also hired a chief

 marketing officer, a rarity for a food company, to help it connect with this Internet-savvy

 generation.

        79.      Despite these efforts, Campbell’s sales and performance remained relatively flat.

 The Company needed another way to adapt to changing consumer preferences, and set its sights

 on the fresh foods market. Unable to produce fresh products organically, Morrison endeavored to

 diversify Campbell’s product offerings through acquisitions.




                                                  21
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 27 of 129 PageID: 1814




                 2.     The Company Acquires Bolthouse Farms in a Blockbuster Deal and
                        Builds a New Campbell Fresh Division Around It

        80.      On August 6, 2012, Campbell paid $1.55 billion to acquire Bolthouse, which was

 a leading producer and supplier of super-premium fresh beverages, refrigerated salad dressings,

 and fresh carrots and carrot ingredients used in its beverages. At the time, the deal was the largest

 acquisition in the Company’s history. Bolthouse was intended to provide Campbell with a

 significant presence on fresh food shelves in grocery stores and a new platform for expanding in

 the rapidly growing $12 billion market for packaged fresh foods.

        81.      In announcing the deal on July 9, 2012, Morrison stated: “Bolthouse is a great

 strategic fit with Campbell. Its business platforms, capabilities, and culture are well aligned with

 the core growth strategies we announced last year. Its strong position in the high-growth packaged

 fresh category complements our chilled soup business in North America, and offers exciting

 opportunities for expansion into adjacent packaged fresh segments that respond directly to

 powerful consumer trends.”

        82.      With Bolthouse as its anchor, Campbell created in 2015 the Campbell Fresh

 division (referred to internally at Campbell as “C-Fresh”). Upon the creation of C-Fresh, Campbell

 reorganized its entire business operations into just three divisions focused on categories of food,

 as opposed to its previous geographic organization. The new divisions were: (i) America’s Simple

 Meals and Beverages; (ii) Global Biscuits and Snacks; and (iii) C-Fresh.

        83.      In explaining its decision to create C-Fresh, the Company stated, “The fresh

 opportunity is so compelling that we formed an entire division around it: Campbell Fresh, which

 we call C-Fresh.” The Company further stated: “the creation of C-Fresh positions us to bring scale

 and a more diverse portfolio to help customers attract the desirable health-conscious shoppers they

 are seeking.”


                                                  22
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 28 of 129 PageID: 1815




        84.     C-Fresh was to be a new growth platform for Campbell, and Morrison’s objective

 was to ramp up product development at Bolthouse and increase its distribution channels. With

 $692 million of the $2.4 billion in goodwill on Campbell’s balance sheet at the time of the

 acquisition attributable to Bolthouse, Campbell’s growth objectives for Bolthouse were lofty.

        85.     According to Campbell’s fiscal year Form 10-K filed with the SEC on September

 26, 2013, the “goodwill was primarily attributable to future growth opportunities.” At the time of

 the acquisition, Bolthouse had a reported 7% year-over-year compound annual growth rate

 (“CAGR”), and Campbell needed to ensure that the growth rate would continue at that clip or

 better to justify the staggering purchase price. The continued growth was predicated on Bolthouse

 being able to successfully innovate new products and roll them out.

        86.     For a brief time, Bolthouse maintained its pre-acquisition growth, but that was

 short-lived, as shown below:




        87.     After building C-Fresh around Bolthouse, Campbell would eventually acquire

 smaller fresh food businesses for the C-Fresh division, including: (i) Plum Organics, a provider of


                                                 23
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 29 of 129 PageID: 1816




 organic foods and snacks for babies, toddlers, and children, which the Company acquired in June

 2013 for $249 million; (ii) Garden Fresh, which produced hummus, dips, and tortilla chips, and

 was the number one brand for refrigerated salsa in the U.S., which Campbell acquired in June 2015

 for $231 million; and (iii) Pacific Foods, a leading producer of organic broth and soup and shelf-

 stable plant based beverages, which the Company acquired in December 2017 for $700 million.

        88.     Morrison’s run of acquisitions to establish and grow C-Fresh was unparalleled in

 Campbell’s history. Before the Bolthouse acquisition in 2012, the Company had not acquired a

 new brand since 2009, when Pepperidge Farm bought Eccen Panis, a producer of gourmet artisanal

 breads. In fact, the original Campbell soup division had not made a deal since 1998, when the

 Company acquired Fortun Foods, the maker of StockPot refrigerated soups.

        89.     In seeking to validate the acquisitions made to grow the C-Fresh division, Morrison

 touted the Company’s new “growth engines,” which, she claimed, would serve the dual purpose

 of decreasing Campbell’s reliance on soup and expanding the Company’s health and well-being

 products to align with changed consumer preferences.

                3.     Bolthouse’s Structure and Revenue Sources

        90.     Campbell’s 2012 acquisition of Bolthouse included three businesses, the Bolthouse

 beverage business, the refrigerated salad dressings business, and the carrot and carrot ingredients

 business.

        91.     Carrots and carrot ingredients accounted for 62% percent of Bolthouse revenues,

 according to Campbell’s Analyst Day presentation given on July 24, 2013 by former Bolthouse

 CEO Jeff Dunn. However, the carrot and carrot ingredients business expected only 4% carrot

 category growth.




                                                 24
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 30 of 129 PageID: 1817




        92.     On the other hand, the Bolthouse beverage and salad dressing businesses

 represented 38% of revenues for Bolthouse, but had an expected 22% Consumer Packaged Goods

 category growth, according to the same Campbell’s Analyst Day presentation.

        93.     On July 17, 2017, shortly before the beginning of the Class Period, Bolthouse sold

 an array of beverages in various sizes, including: (i) thirteen smoothie beverages; (ii) six protein

 beverages; (iii) eleven juice beverages; (iv) three cafe beverages; (iv) two breakfast smoothie

 beverages; and (v) Bolthouse’s 1915 cold-pressed juice beverage. The Bolthouse beverages were

 available in three sizes, including single-serve 15.2 oz., 32 oz., and 52 oz.

        94.     Carrots were an essential ingredient in the Bolthouse juice lineup. As of July 17,

 2017, six of the eleven Bolthouse juices featured on the Bolthouse website, www.bolthouse.com,

 contained carrot ingredients sourced from Bolthouse’s carrot business. These drinks were: (i) the

 100% Carrot; (ii) Mango Ginger + Carrot; (iii) Orange + Carrot; (iv) Organic Carrot; (v) Tropical

 + Carrot; and (vi) Daily Roots beverages.

        95.     The carrot and beverage businesses were “completely vertically integrated,”

 according to FE 11. Bolthouse grew carrots itself, processed them into baby carrots, and then used

 the shavings from the carrots for the juice products, FE 11 explained.

        96.     Morrison viewed the slowly growing carrot and carrot ingredients business as

 foundational for the other C-Fresh businesses, including the Bolthouse beverage business. During

 Campbell’s September 1, 2016 earnings call conducted in connection with discussing the

 Company’s financial results for its fiscal year 2015, Morrison explained that “carrots are a

 relatively low margin business. However, it serves as the chassis for our higher margin value

 added CPG business. Carrots provide the scale for the refrigerated logistic system that we leverage

 for distribution and merchandising.”



                                                  25
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 31 of 129 PageID: 1818




        97.     In fact, carrot yields were key to this synergistic vision between the Bolthouse

 carrot and beverage businesses as well, considering that a significant portion of each carrot grown

 was used in the production of Bolthouse beverages or juice concentrate, according to the following

 slide that Campbell presented during its 2013 Analyst Day conference.




        98.     Bolthouse derived the vast majority of its beverage revenues from large

 supermarket chains. According to FE 1, approximately 70-75% of Bolthouse’s beverage sales

 came from Walmart, Kroger, Target, Ahold, Publix, Albertsons/Safeway, Meijer, and Wegmans.

 FE 1 further stated that at least a third of Bolthouse beverage sales came from Walmart, Target,

 and Publix.

        C.      The Bolthouse Recall: Widespread Product Deficiencies Start A Chain
                Reaction that Imperils Morrison’s Ambitious Growth Strategy

                1.     The Bolthouse Recall and Massive Production Declines

        99.     In 2014, Campbell signaled that it would ramp up investment in the Bolthouse

 beverage business to increase its market share, announcing its “first marketing programs to build

 the Bolthouse Farms brand,” and that it was “expand[ing] the distribution of Bolthouse products.”

                                                 26
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 32 of 129 PageID: 1819




 In 2015, Campbell flagged the Bolthouse beverage business as the Company’s future champion,

 recording large capital expenditures for additional capacity expansion projects, including $33

 million for beverage and salad dressing capacity expansion, $12 million for warehouse capacity

 expansion, and $11 million for a flexible beverage production line.

        100.    Pressing its investment, Campbell made capital outlays to expand the Bolthouse

 beverage business in 2016, recording an additional $16 million in capital expenditures for

 Bolthouse’s beverage and salad dressing capacity expansion. But soon, Campbell’s dedicated

 growth plan for the Bolthouse beverage business would be thrown into disarray.

        101.    On June 22, 2016, Campbell voluntarily recalled a selection of Bolthouse beverage

 products in the Protein/Low Acid beverage line, which held 47% of the market share for super-

 premium protein beverages, “due to possible spoilage that may cause the beverages to appear

 lumpy, taste unpleasant, and have an off odor” after receiving numerous “consumer complaints,

 including reports of illness.” The Bolthouse Recall affected 3.8 million bottles, distributed

 nationwide. In fact, according to FE 16, Campbell had been purchasing the protein drink back

 from customers during the three months before it issued the formal recall notice.

        102.    According to FE 11, the quality issues related to the protein drinks arose from

 higher counts of bacteria than allowable. The “micro” division of the Quality Assurance

 department, which ensures product safety and shelf stability, determined that the Bolthouse protein

 products did not meet spoilage standards for reasonably expected abuse by the consumer related

 to lack of refrigeration, FE 11 explained.      The Bolthouse Recall impacted the Bolthouse

 Protein/Low Acid beverage line, which included the Chocolate Protein Plus, Vanilla Protein Plus,

 Coffee Protein Plus, Mocha, Latte, Vanilla Chai, and eggnog beverages, according to FE 11.




                                                 27
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 33 of 129 PageID: 1820




        103.   The cascade of consequences from the Bolthouse Recall was extremely costly for

 Campbell. The Bolthouse Protein/Low Acid beverage line accounted for 25% of the Bolthouse

 beverage business, Morrison explained during the Q4 2016 Earnings Call on September 1, 2016.

        104.    While trying to determine the source of the contamination, Bolthouse had to reduce

 production runs, which resulted in the loss of “massive production capacity”, according to FE 11,

 who estimated that Bolthouse lost “90% of its capacity” on the Protein/Low Acid production line.

 Morrison further explained on the September 1, 2016 call that production runs had to be reduced

 from 72 hours to 24 hours.

        105.   After an investigation into the cause of the non-marketable drinks, on the Q4 2016

 Earnings Call on September 1, 2016, Morrison provided that the “manufacturing equipment and

 process” was the “primary cause of the spoilage.” The Protein/Low Acid beverage line required

 the manufacturing environment to be sterile. As FE 11 explained, Bolthouse had only one

 manufacturing line that could be modified to meet the new aseptic standards required by Campbell.

 FE 11 further explained that Bolthouse needed to find a co-packer with a sterile environment. FE

 11 reported that very few co-manufacturers/packers could meet the standards required to produce

 these beverages, because they lacked the equipment necessary to sterilize through high

 temperatures, cooling, and pressurization. These efforts drove costs “through the roof,” further

 pressuring the Company’s profit margins, according to FE 2.

        106.   Due to the impact of quality control changes emanating from the Bolthouse Recall,

 production slipped in fiscal year 2017 (“FY17”), and was not fully restored until approximately

 October 2017, according to FE 4, which marked the end of 1Q18. Echoing this, FE 6 explained

 that the Recall was the beginning of a steady decline in the Bolthouse beverage business, because




                                                28
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 34 of 129 PageID: 1821




 the Recall triggered disruptions to production that limited Campbell’s ability to service customers

 during a 15-month period, starting in July 2016 and lasting until October 2017.

                2.      The Recall Resulted in Costly Changes That Also Impacted
                        Bolthouse’s Bottom Line

        107.    The Bolthouse Recall had the domino effect of necessitating strict quality control

 changes, which increased costs and caused production delays in the Bolthouse beverage business.

 According to FE 11, Campbell instituted the strict quality control requirements to guard against

 the risk of future recalls. These changes increased production costs while reducing production

 speed, both of which negatively affected profitability.

        108.    In particular, Campbell instituted new, onerous quality controls derived from the

 soup maker’s experience with shelf-stable canned goods. The new requirements changed the way

 products in the Protein/Low Acid beverage line were processed, slowing production output,

 according to FE 11.

        109.    The implementation of quality assurance measures in the wake of the Bolthouse

 Recall represented a cost of $55 million to Campbell, according to FE 7. In addition, as would

 later be revealed in the Company’s 2018 Form 10-K filed with the SEC on September 27, 2018,

 C-Fresh’s margins were reduced from positive .3% to negative 4.7%, driven primarily by cost

 inflation and supply chain costs in C-Fresh.

        110.    The new production guidelines that Campbell instituted also prevented the

 Bolthouse beverage business from using certain vendors. FE 9 explained that this led to additional

 production delays and put the Bolthouse beverage business at a disadvantage against fresh food

 competitors, which typically applied less cumbersome quality controls.

        111.    The immediate financial impact from the Bolthouse Recall was undoubtedly

 severe. As alleged below, however, the long-term impact caused by production delays, increased


                                                 29
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 35 of 129 PageID: 1822




 costs, changes to supply lines, loss of shelf space at the Company’s largest customers, and

 reputational harm from shaken customer confidence among Bolthouse’s largest retail clients was

 calamitous.

                3.      The Bolthouse Recall Damages Bolthouse’s Relationships With Its
                        Major Retail Customers, Leading to Decreased Sales

        112.    FE 1 explained that as soon as the Bolthouse Recall was announced in June 2016,

 all SKUs for the Protein/Low Acid beverage line were removed from the shelves of Bolthouse’s

 major retail clients, such as Target, Albertsons, and Kroger, among others. As FE 27 explained,

 after the Recall, Bolthouse’s customers were left with empty shelves at their stores due to

 Bolthouse’s inability to produce product in a timely fashion. Thereafter, FE 1 added, the Bolthouse

 beverage business began to “pulse out” product as manufacturing resumed. Because production

 recommenced with increased costs and longer production times, Campbell only delivered

 Bolthouse products in spurts as such products became available.

        113.    Sputtering production meant that Bolthouse’s biggest customers were not getting

 all the product that they ordered for placement on their valuable shelf space. As FE 4 explained,

 declines in production forced Campbell to put such major retailers like Target and other customers

 on “allocation,” whereby they would only receive a percentage of the products they had previously

 ordered to fill their national orders. Moreover, FE 8 explained that Kroger, also one of the largest

 U.S. retailers and most significant of Bolthouse’s customers, was put on allocation for a period

 lasting at least six months. Indeed, as FE 4 explained, some customers received only 50% of their

 allocation of ordered goods until the Recall problem was remedied.

        114.    As explained by FE 2, Campbell’s inability to provide customers with their

 requested supply of Bolthouse beverages reduced the revenues that their most valuable clients,




                                                 30
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 36 of 129 PageID: 1823




 including Target and Walmart, could earn from selling Bolthouse products. Naturally, Campbell’s

 ability to earn revenues was correspondingly reduced.

        115.    The jarring disruptions that the Recall caused to Campbell’s ability to service its

 key customers resulted in a backlash from such customers. Soon after the Recall, Bolthouse’s

 second largest customer, Kroger, stopped purchasing the single serve size (15.2 oz.) of Bolthouse’s

 beverages for a period of six-months, according to FE 8.

        116.    FE 2, a mid-level Financial Manager for C-Fresh explained: “If you don’t keep the

 shelf full, they’ll [customers] start to drop you,” and “we were losing shelf space like crazy.” The

 disruption caused customers to discontinue stocking Bolthouse items, resulting in a large decline

 in beverage sales, FE 6 explained.

        117.    To address empty store shelving in the meantime, “Customers will space out”

 existing products, FE 1 explained. Moreover, according to FE 27, after the Recall, customers were

 left with empty shelves at their stores due to Bolthouse’s inability to produce product in a timely

 fashion. The Customer Store Managers replaced Bolthouse Protein drinks with competitor’s

 drinks on their empty shelves. According to FE 1, competitor products, such as Naked Juice

 (PepsiCo.), Odwalla Juice (Coca-Cola), Suja Juice, and GT Kombucha, were substituted for

 Bolthouse products on the shelf space ceded by the Bolthouse Protein/Low Acid beverage line, in

 the wake of the Bolthouse Recall and ensuing production declines. FE 14 advised that this was

 the case at Albertsons, where Bolthouse beverage shelf space was vacant after the Recall, and

 competitor products Naked Juice (PepsiCo.), Odwalla Juice (Coca-Cola), and GT Kombucha filled

 the vacuum. At Target, it was primarily Naked Juice that took over the space relinquished by

 Bolthouse, according to FE 4.




                                                 31
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 37 of 129 PageID: 1824




        118.    Making matters worse, the Bolthouse Recall hamstrung Campbell’s ability to

 promote, market, price, and sell the entire Bolthouse beverage lineup. In an analyst note published

 January 12, 2017, Wells Fargo observed that “[c]apacity is being built for Protein Plus and it’s

 back on shelf and stocking, but volumes have not yet reached a scale sufficient to warrant

 merchandising. The impact of the Recall is still limiting retail promotion to the extent that retailers

 execute line-wide programs.”

        119.    Reiterating a similar point on February 21, 2017, Wells Fargo reported that

 “[c]apacity is now expected to return by summer and PLUS will be re-launched during FQ4. The

 timing will be significant given that retailers have been generally unwilling to merchandise the

 Bolthouse beverages line without [Protein] PLUS being included.”

        120.    Fallout from the Bolthouse Recall was not contained to the protein drinks, as

 problems promoting, marketing, pricing, and selling the entire Bolthouse beverage business drink

 lineup added another dimension, plaguing sales of Bolthouse’s smoothies and juices in addition to

 the protein drinks. FE 3 stated that “Buyers were pissed off about the Protein and they punished

 us on the Juice side.” FE 3 also stated that to the buyer, the protein drinks and the premium juice

 beverages were linked, as the packaging was virtually the same.

        121.    According to FE 27, the idea from Campbell was to delay the new product

 introductions from the spring 2017 to July 2017 with the hope that lost shelf space would be

 regained by then, but it was not. Customers cut back not only Protein drinks, but also on the whole

 beverage line including drinks like smoothies and the juice-based drinks. Even after the supply of

 the Bolthouse protein drink was reestablished in the spring of 2017, customers had moved on and

 owed allegiance to the suppliers who helped them fill their empty shelves in a time of need.




                                                   32
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 38 of 129 PageID: 1825




        122.    According to FE 4, Bolthouse was only able to resume full production in

 approximately October 2017, which was already in Campbell’s FY 2018.             By then, however,

 many of Bolthouse’s largest retail clients, had already established their shelf-space for Campbell’s

 FY 2018—the “Modular Reset” as termed in the industry—months before this date. As a

 consequence, even though Bolthouse had resumed normal production by October 2017, the

 demand for Bolthouse’s productions at its largest supermarket customers had already been pre-

 determined through the Modular Resets, and it was vastly lower than pre-Recall levels—

 foreclosing C-Fresh’s ability to reach profitable growth for FY 2018. Indeed, as FE 24 and FE 26

 confirmed, once Bolthouse lost shelf space through the Modular Resets, it would take a year to try

 to get that shelf space back.

        123.    According to FE 8 and FE 2, Bolthouse’s second-largest customer, Kroger,

 discontinued Bolthouse’s mid-sized (32 oz.) beverages in October 2017. Shortly thereafter,

 Campbell’s largest customer, Walmart, also stopped purchasing Bolthouse’s mid-sized beverages,

 FE 1 explained. In a cascade of exits, Ahold, Albertsons, and Target followed suit, according to

 FE 1, FE 18, and FE 4.

        124.    As noted above, and as FE 1 confirmed, beverages account for approximately 40%

 of Bolthouse revenues, and mid-size beverages were 20% to 30% of the Bolthouse beverage

 business. The termination of the 32 oz. beverage size across Bolthouse’s largest national and

 regional clients, therefore, dealt a significant blow to C-Fresh’s revenue and profit potential.

        125.    Dwindling customer demand from Bolthouse’s largest retail clients was not just

 limited to the 32 oz. beverages. Retailers were also penalizing Bolthouse for its months-long

 failure to deliver products—and the empty shelves and lost revenue borne by retailers—by

 reducing shelf-space. For example, according to FE 4, Bolthouse had promised Target a quick fix



                                                  33
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 39 of 129 PageID: 1826




 to the problem and a prompt resupply of the drinks, but Bolthouse kept missing the deadline to

 resume resupply efforts and lost Target’s trust over “months and months in a row” of

 disappointment.

        126.    FE 4 explained that Bolthouse tried to negotiate with Target, pleading that C-Fresh

 had available inventory, and remembered a conversation with the Target buyer concerning how

 many units per store, per week, that the Bolthouse beverage business could supply. However,

 according to FE 4, Target indicated that it did not think that the Bolthouse products would sell as

 many units as the Naked Juice products that Target substituted for Bolthouse, according to FE 4.

        127.    Bolthouse even offered Target enticing promotions to win back shelf space,

 according to FE 4, but Target was unmoved because Bolthouse’s consumption data was poor,

 having been degraded by the absence of its protein drinks on shelves for almost a year.

        128.    According to FE 3, the connection between the poor performance of Bolthouse’s

 Organic Juices and the empty shelf space at various grocers from the quality control problem that

 took months to fix, was evident in the market data that was reviewed at regular monthly meetings

 held among the “Beverage Team” and the “Salad Dressing Team” prior to and during the Class

 Period. Among those who attended these monthly meetings was C-Fresh Chief Marketing and

 Innovation Officer Ginestro, C-Fresh General Manager Putman, and C-Fresh President Carolan.

 These teams at the monthly meetings discussed market data that Campbell regularly tracked,

 including consumption data supplied by analytics company IRI, actual data showing market share,

 increases and decreases in sales and other factors, all of which indicated a downward trend in

 Bolthouse beverages. FE 3 explained that the Recall-driven maladies at Bolthouse impacted

 regional chains such as Diablo Foods, as well as big chains like Safeway.




                                                 34
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 40 of 129 PageID: 1827




        129.    During the same monthly meetings, FE 3 further observed data showing that

 competitors were eating into the Bolthouse beverage business, with brands and drinks like Naked

 Juice, and Kombucha from GT and Health Aide. FE 3 explained that the Bolthouse beverage

 business was late responding to the health trends, but indicated that the biggest problem causing

 declining beverage sales was, as FE 3 recalled from the meetings, the lost shelf space from the

 Bolthouse Recall, which forced Bolthouse customers to fill their shelves with competitors’

 products.

                4.        Heading Into FY 2018, Campbell Seeks To Raise Expectations About
                          The Bolthouse Beverage Business

                     a.         Campbell Maintains Its Lofty Valuation for Bolthouse Based
                                Upon Its FY 2018 Growth Projections

        130.    In FY 2017, Campbell knew that the window for a Bolthouse turnaround was

 closing. In 2Q17, Campbell performed an interim impairment assessment on the carrot business

 that resulted in non-cash impairment charges of $127 million on goodwill and $20 million on

 trademarks, and reduced the value of non-tangible assets in the carrot business to $123 million

 from $270 million.

        131.    In the third quarter of FY 2017, Campbell performed a sensitivity analysis for the

 Bolthouse trademark and goodwill as of the third quarter, explaining in the 3Q17 Form 10-Q for

 the quarter ended April 30, 2017, that “[Campbell] concluded that the trademark and reporting unit

 had risk of decreasing coverage,” but that an interim impairment assessment was not required as

 the fair value of the trademark exceeded the carrying value by approximately 20%, and the fair

 value of the reporting unit exceeded the carrying value by approximately 25%, as of July 31, 2016.

        132.    Campbell acknowledged, in the sensitivity analysis section of its third quarter 2017

 Form 10-Q, that supply chain issues impacting the Bolthouse beverage business were the focus,

 stating, “During the third quarter of 2017, we reduced our expectations for 2017 Bolthouse Farms

                                                 35
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 41 of 129 PageID: 1828




 refrigerated beverages and salad dressings sales performance, principally due to constrained

 production capacity related to the voluntary recall of Bolthouse Farms Protein PLUS drinks in the

 fourth quarter of 2016.”

        133.    However, despite lingering supply chain issues and the loss of customer goodwill,

 Campbell reported that the combined carrying value of the trademark and goodwill related to the

 Bolthouse refrigerated beverages and salad dressing unit was $664 million at April 30, 2017, and

 July 31, 2016. Remarkably, Campbell found the non-tangible asset value in the Bolthouse

 beverage business intact, promising to “continue to monitor the performance of the business.”




        134.    Campbell further represented in the third quarter 2017 Form 10-Q that the valuation

 for the Bolthouse beverage business was based upon Management’s projections of Bolthouse’s

 future operating performance. As reflected in the chart above, Campbell maintained an inflated

 non-tangible asset value on the Beverage and Salad Dressing unit throughout the Class Period,

 notwithstanding the known facts that made the FY 2018 projections unreasonable and untenable.




                                                36
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 42 of 129 PageID: 1829




                      b. Campbell Lays Out Its Strategy for FY 2018 Growth

        135.    As Campbell’s disastrous fiscal year 2017 approached its end, with Bolthouse

 limping along, the market was focused on whether and how Campbell could return the business to

 profitable growth.     On July 19, 2017, Campbell convened an Investor Day Conference, the

 purpose of which was to give guidance on Campbell’s FY 2018 business plan—with FY 2018 set

 to begin on August 1, 2017. As alleged above and below, C-Fresh and Bolthouse faced significant

 headwinds going into FY 2018 from the impacts of the Bolthouse Recall, including reduced shelf

 space and missed Modular Resets, as well as difficulties with C-Fresh’s carrot crops.

        136.    At the Investor Day Conference, Defendants laid out Campbell’s strategic plan for

 renewed growth and profitability in C-Fresh. The Investor Day Presentation given by Carolan

 included slides on the carrot business, the return of beverage capacity, and product innovations.

 The key takeaways for FY 2018 were that there would be progress in carrots in terms of quality

 and supply, implementation of new quality standards for beverages and increased internal and

 external capacity, and a range of plant-based protein and alternative dairy beverage innovations.

        137.    Morrison expressed disappointment stemming from the string of execution issues

 at C-Fresh in FY 2017, but explained her view that “strategy was and is sound.” Morrison

 lamented that Campbell had learned some “tough lessons with C-Fresh,” but stated, “I believe it

 will significantly improve under the new C-Fresh leadership team.”

        138.    The new C-Fresh Leadership Team reflected the takeover by Campbell’s

 management of C-Fresh’s operations under the leadership of Carolan, who succeeded Bolthouse’s

 longtime President, Jeff Dunn. Other significant departures in 2017 included Chief Marketing and

 Innovation Officer, Ginestro and Chief Customer Officer, Scott Laporta.

        139.    Agreeing with Morrison’s message on the soundness of the C-Fresh strategy,

 DiSilvestro explained, “We continue to believe our strategy is right and that C- Fresh operating

                                                37
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 43 of 129 PageID: 1830




 margins can reach 10% within the next few years.” DiSilvestro also provided that “the division

 generated 12% of sales . . . [but that] [r]ecently, sales and margins have been negatively impacted

 as we rebuild capacity following the recall of our Protein PLUS drinks last year and from quality-

 related share losses in our carrot businesses.”

        140.    Between the July 19, 2017 Investor Day Conference and August 31, 2017 when

 Campbell issued formal guidance for FY 2018, several new pieces of adverse information known

 to management, as alleged below, rendered impossible Campbell’s ability to implement these

 strategic initiatives for FY 2018.

        141.    Nevertheless, on August 31, 2017, Campbell delivered its fiscal 2018 guidance for

 C-Fresh, which was premised upon the strategic initiatives articulated during the July 2017

 Investor Day Conference. According to Morrison:

        I’m not happy with our performance in Campbell Fresh but remain encouraged by
        the progress we’ve made this year to address our key executional issues. C-Fresh
        delivered modest sales growth, and we expect this business to return to profitable
        growth in fiscal 2018.

                                           *       *     *

        Looking ahead, we plan for the business to grow profitably in fiscal 2018 as we
        return to more normal capacity and promotional activity across the beverage
        portfolio. We also have a robust innovation pipeline to help fuel additional
        growth, and we’ll begin to introduce new beverage products to the market such
        as plant protein milk.

        142.    Later in the call, Defendant DiSilvestro was pressed on the viability of the guidance

 provided for Campbell’s fiscal year 2018:

        Q [Citigroup Analyst]: But so can you just comment on the fullness of this
        guidance? Is there something else here? Because negative 2% to 0%, it just -- it
        doesn't seem to flip to some of the stuff that I thought you were saying at Analyst
        Day about the turnaround in C-Fresh and these opportunities in biscuits. I just feel
        like we were getting a bit more negative of a figure today, and maybe it's not only
        related to the soup issue, but would just love for you to elaborate if you can.


                                                   38
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 44 of 129 PageID: 1831




        A [DiSilvestro]: Yes, so if I think about it and its components, we – as Denise said,
        we do expect to see top line growth in Campbell Fresh in 2018 as we get the
        capacity for beverage back up to where we need to be. We turned on the
        promotional program. That's kind of happening now as we speak, so we do expect
        growth there. Campbell further issued FY18 financial guidance (the “FY18
        Guidance”) for sales growth between -2% and 0%, EBIT growth between -1% and
        1%, and adjusted EPS growth between 0% and 2% (equating to EPS of $3.04 to
        $3.11).

        143.   In connection with the August 31, 2017 conference call, Campbell issued and

 published a series of slides on its corporate website. One of these slides entitled, “Outlook for

 F18,” which was presented by Morrison, further touted C-Fresh’s ability to reach “profitable

 growth.”




        144.   Analysts were quick to seize on Defendants’ assurances. PiperJaffray, for example,

 said, “We expect C-Fresh segment margins to recover from poor carrot harvests and the costs of

 its voluntary recall of Bolthouse Farms’ Protein Plus.” UBS similarly noted: “Key drivers of

 CPB's 2H18 weighted EPS cadence will be the lack of negative soup results given seasonality as

 well as a return to profitability in the C-Fresh segment.” Additionally, JPMorgan and Gabelli &

 Company each reiterated Campbell’s FY18 Guidance, noting, respectively, “a return to sales

 growth in C-Fresh,” and “we anticipate[] improvements across C-Fresh.”

                                                 39
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 45 of 129 PageID: 1832




        145.    As alleged below in Section V, Defendants’ statements were materially false or

 misleading based upon the information that they knew, but misrepresented or concealed when

 making their August 31, 2017 statements.

                5.      During the Summer of 2017, Bolthouse Misses Critical Modular
                        Resets for Its Largest Retail Clients

        146.    For Campbell, the 15-month period between the Bolthouse Recall and Bolthouse’s

 return to more normal beverage production capacity in or around October 2017 was marked by

 disruptions to Bolthouse’s production and customer service capabilities, and did not reposition

 Bolthouse for profitability. To the contrary, Bolthouse was missing out on the Modular Resets at

 several of Campbell’s largest customers, exacerbating the challenges that Bolthouse faced in

 returning to profitable growth.

        147.    Each retailer has its own schedule—referred to in the food production and

 distribution industry as “cadence”—for its Modular Reset, with some retailers resetting the shelf

 space once annually for the forthcoming fiscal year.         It is critical for food producers and

 distributors, like Campbell, to be included in the Modular Resets to obtain and maintain shelf space

 for their products in the time period between a retailer’s Modular Resets.

        148.    For example, according to FE 17, a former Bolthouse National Sales Director

 familiar with the process, Bolthouse shelf space at Walmart was dictated by a Modular Reset, and

 if a particular product, like a 32 oz. beverage, was kept off the Modular Reset, Bolthouse would

 not be able to negotiate for more shelf space until the next year.

        149.    FE 21, a former Campbell National Account Manager for Walmart, provided that

 the Walmart Modular Reset occurs once per year in the month of August. Walmart accounted for

 20% of Campbell’s total sales during the Class Period.




                                                  40
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 46 of 129 PageID: 1833




          150.   After a very disappointing FY 2017, the Bolthouse beverage business needed to

 successfully navigate the Modular Reset process at its biggest customers, many of which would

 be conducting their Modular Resets during the summer of 2017 (coinciding with Campbell’s

 1Q18).

          151.   Inclusion in the Modular Resets was essential for Campbell’s efforts to turn around

 the Bolthouse beverage business, as having products excluded from Modular Resets meant that

 lost shelf space would be locked in over longer time horizons. More specifically, missing the

 Modular Resets at Bolthouse’s largest customers would make it impossible for the Bolthouse

 beverage business to regain shelf space and reach profitable growth in FY 2018.

          152.   The Modular Resets in the summer of 2017 were disastrous for C-Fresh as

 Bolthouse’s largest customers, including Target, Walmart, Kroger, and others excluded Bolthouse

 beverages from their Modular Resets.

          153.   As FE 25 explained, from at least July 2016 through July 2017, Defendant Morrison

 and other high-level employees such as Schoonmaker, were “flying all over the country” to play

 “defense and offense” in order to meet with key customers to prevent such customers from

 abandoning “sell-in” meetings, and to “re-instill faith” in C-Fresh and its products after the

 Bolthouse Recall and resulting loss of shelf space for Bolthouse products.

          154.   At the same time, C-Fresh maintained a spreadsheet, which was in place as of

 February 2016 and updated by VP of Sales Schoonmaker and her team, that tracked customer

 Modular Resets (defined herein as the “Modular Reset Tracker”), which was housed on a shared

 drive at C-Fresh and was accessible to all C-Fresh sales personnel. The Modular Reset Tracker

 provided data on, among other things: (i) all of the new items that C-Fresh was trying to “sell-in”

 to customers; (ii) the items that had already been presented to customers; (iii) the items the



                                                 41
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 47 of 129 PageID: 1834




 customers were taking and not taking; (iv) the dates of customer sell-in meetings; and (v) lost sales

 opportunities/missed sell-in meetings (which usually occurred when a customer did not want to

 meet with C-Fresh).

        155.    FE 25 further recalled that the Modular Reset Tracker was “incredibly important”

 for both distribution and forecasting, because it was used to plan production runs, including

 inventory planning and production line management, and was used to determine performance

 compared to fiscal year goals. Moreover, the results of missing Modular Resets, as recorded in

 the Modular Reset Tracker, were incorporated into financial projections, which were available to

 Campbell’s senior management, including Morrison. FE 25 prepared presentations for Campbell’s

 C-Level executives, including for Morrison’s discussions with large customers, concerning the

 Modular Resets and getting Bolthouse beverages back onto shelves.

                        a. Target Dramatically Reduces Bolthouse Beverage Products As
                           Early As March 2017 and Continued To Miss Modular Resets
                           Throughout FY 2018

        156.    Target had one large Modular Reset per year, and allowed for small adjustments to

 the modular on a quarterly basis, FE 4 explained.

        157.    At Target, a range of Bolthouse beverages was excluded from Target’s 2017

 Modular Reset for quality and supply deficiencies including those arising from the Bolthouse

 Recall, according to FE 4.

        158.    In or around March 2017, Bolthouse suffered a “huge loss” when it lost nationwide

 distribution at Target for all carrot-based products, according to FE 18. This included beverages

 containing carrots. The company lost distribution of carrot juices as a result of its substandard

 quality, which did not measure up to competitors’ products. FE 18 added that it was “pretty

 shocking” to hear that the company had lost Target’s business because “Target was a huge

 customer.”

                                                  42
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 48 of 129 PageID: 1835




        159.    Target had grown frustrated with the Bolthouse beverage business due to its supply

 struggles, and resolved to remove Bolthouse beverages from its Modular Reset. Accordingly,

 Target dropped all types of Bolthouse beverages including juices, smoothies and protein drinks,

 according to FE 4. The Bolthouse beverages removed from Target’s Modular Reset also spanned

 all drink sizes offered, FE 4 explained.

        160.    Having Bolthouse beverages removed from Target’s Modular Reset materially

 impacted Bolthouse’s ability to sell its products. FE 4 explained that lost shelf space varied

 depending on store layout, but estimated that Bolthouse lost approximately 50% of shelf space

 for its beverages at Target.

        161.    FE 4 explained that, prior to the Recall, if Bolthouse had approximately 18

 beverages with shelf space, six may have been protein drinks. After the Recall, Bolthouse was cut

 to eight total beverages with shelf space, according to FE 4.

        162.    After having its beverage products dramatically reduced on the Target Modular

 Reset, attempts to regain the lost shelf space proved fruitless, according to FE 4, who also

 represented that Bolthouse never regained the lost shelf space during her tenure, which ended in

 April 2018.

                        b. Walmart’s Annual Modular Reset in August 2017 Also Diminishes
                           Critical Bolthouse Shelf-Space

        163.    As set forth above, Walmart accounts for 20% of Campbell’s total sales. With

 respect to the Bolthouse beverage business specifically, Walmart, Kroger, Target, and Publix

 accounted for 70-75% of sales, according to FE 27.

        164.    Walmart’s Modular Reset occurred annually in August, coinciding with

 Campbell’s fiscal first quarter, according to FE 21, a former Campbell National Account Manager

 for Walmart tenured in 2018-19.


                                                 43
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 49 of 129 PageID: 1836




        165.    “Resets were the only time that Campbell’s could regain lost shelf space at

 Walmart”, FE 21 explained.      And Walmart was the Bolthouse beverage business’s largest

 customer, making the stakes even higher.

        166.    FE 22, a former Bolthouse National Sales Director for Ahold, explained that

 “Bentonville (Walmart and Sam’s Club) is a tough customer to try to regain your SKUs.”

        167.    The Bolthouse beverage business experienced a decline in shelf space in the

 Modular Resets at Walmart from 2015 until at least 2019. FE 21 reviewed historical data of past

 Modular Resets at Walmart, which showed that the Bolthouse beverage business performed either

 “flat or down” in Walmart’s Modular Resets since the 2016 Bolthouse Recall until at least 2019,

 with an overall trend that was “flat to down” during the 2015-2019 timeframe. FE 21 performed

 this research as part of their job working on the Modular Reset at Walmart in 1Q20.

                       c. Kroger, Bolthouse’s Second Largest Customer, Curtails Shelf-
                          Space in its Semi-Annual Modular Reset in Q1 2018

        168.    Kroger adheres to a more flexible Modular Reset cadence than Walmart.

 According to FE 8, Kroger conducts Resets for the premium juice category twice per year, in

 March and mid/late-September.

        169.    At Kroger, the Modular Reset process and the assortment decision usually take

 place approximately six months prior to implementation, according to FE 8. “If you miss one reset

 you have to wait for the next reset” to try and get products on Kroger’s shelves, FE 8 explained.

        170.    The Bolthouse Recall primarily impacted the 15.2 oz. and 32 oz. drinks at Kroger.

 In the wake of the Recall, there was a “six-month-long empty spot on the wall” at Kroger stores,

 where the 15.2 oz. drink used to be, and the 32 oz. drink was completely excluded in October 2017,

 according to FE 8.




                                                 44
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 50 of 129 PageID: 1837




        171.    Kroger’s biannual Modular Resets represented critical junctures for Bolthouse to

 regain shelf space for its mid-sized (32 oz.) beverages. At the first Modular Reset in October 2017,

 in Campbell’s 1Q18, Kroger did not include the 32oz beverages on the modular. FE 8 worked on

 a presentation for Kroger attempting to regain the lost shelf space for the 32 oz. drink for the next

 Modular Reset, in March 2018. This too failed. Indeed, Bolthouse did not regain shelf space for

 32 oz. beverages at Kroger until the post-Class Period Modular Reset in September 2018,

 according to FE 8.

                        d. Other Major Customers Also Reduced Shelf-Space for Bolthouse
                           Products in Campbell’s FY 2018

        172.    Bolthouse failed to regain lost shelf space during the Modular Resets at Campbell’s

 other largest customers, including Publix and Albertsons.

        173.    In this regard, Publix reevaluated shelf space once per year, according to FE 19, a

 former Regional VP at Campbell, and FE 1 explained that Publix conducted its annual Modular

 Reset during the summer, in either July or August.

        174.    At Publix, the Bolthouse beverage business suffered considerable declines in sales

 after the Bolthouse Recall, according to FE 15, a former Regional Field Sales Manager. FE 15

 further provided that Publix left the shelves empty, rather than replacing them with other products.

        175.    Publix never allowed Bolthouse to regain its lost shelf space, according to FE 8,

 who was informed of the lost sales and shelf space at Publix during weekly Category Manager

 conference calls.

        176.    Albertsons conducted its Modular Reset in July or August, FE 1 explained.

        177.    Bolthouse lost shelf space at Albertsons after the Bolthouse Recall, and Bolthouse’s

 share of the beverage market had decreased, according to FE 14, a Team Lead Category Manager

 for Albertsons.


                                                  45
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 51 of 129 PageID: 1838




        178.    Once the shelf space was opened at Albertsons to competitor brands owned by Coke

 and Pepsi, “the space was gone,” and the Bolthouse beverage business did not regain the lost shelf

 space during the Class Period, according to FE 14.

                       e. The Modular Resets Were a Critical Event for the Company and
                          the Defendants Were Aware of the Modular Resets for Bolthouse’s
                          Most Significant Customers

        179.    Defendants understood that Modular Resets were integral to Bolthouse’s success,

 and maintained the Modular Reset Tracker to monitor sales and forecast future sales. According

 to FE 18, employees were required to update this spreadsheet regularly, and it was shared at

 monthly Sales Leadership Team meetings in Santa Monica, CA, attended by the VPs of Marketing,

 Category, and the Chief Customer Officer.

        180.    Because Modular Resets are the vehicles for getting products onto store shelves,

 the “Modular Reset [process] is being watched by everyone” at Campbell, FE 8 explained.

 According to FE 8, before a Modular Reset occurs at any retailer, there was always an important

 “state of the business” category review, in which brand performance and the introduction of new

 products were discussed.

        181.    FE 19, a former Regional VP at Campbell in the Snack Division, indicated that the

 Company SVPs and CEO Morrison knew of the Modular Resets and further stated that “everyone

 was wired in” at Campbell with regard to the Modular Resets at Campbell’s Top 10 customers.

        182.    FE 19 explained that Campbell’s top leaders, including SVPs, stayed abreast of

 Modular Resets by attending annual meetings called “Top-to-Top business review” meetings, in

 which Campbell management would meet with the customers’ leadership.

        183.    According to FE 19, the Top-to-Top business review meetings covered everything

 from new items to commitments to charity events, as well as consumption data and sales numbers.



                                                46
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 52 of 129 PageID: 1839




 There would be a 2-3 page slide deck provided in advance of the meetings so that there were no

 surprises and everyone attending was “in the know,” FE 19 explained.

        184.    At the Top-to-Top business review meetings, customers often sought assurances

 that Campbell was not slowing growth in the product lines that it had acquired, and all attendees

 were “absolutely” aware of consumption data such as that compiled by IRI, FE 19 explained.

 According to FE 19, the customer wanted to hear that Campbell was “not going to slow this engine

 down” in terms of the product’s sales growth.

        185.    FE 19, who also worked with Morrison at a prior employer, explained that Morrison

 relied on SVPs, who attended the Top-to-Top business review meetings, to report up to her.

                6.     Campbell Outsources Significant Sales Responsibilities to
                       Independent Contractors Lacking Critical Product Knowledge

        186.    Beginning in mid-2017, the Company instituted widespread restructuring and

 layoffs. It pushed out longstanding C-Fresh executives in California in favor of soup executives

 based in New Jersey. Campbell also terminated roughly 250 seasoned C-Fresh sales

 representatives across the country, and replaced them with outsourced sales assistance from

 independent contractors provided by Acosta, Inc., a sales and marketing outsourcing company.

        187.    Now, instead of a dedicated team of experienced Campbell employees with

 interpersonal relationships built on trust and mutual respect navigating the treacherous waters of

 negotiating the claw back of shelf space lost to competitors, those duties were outsourced to a

 mercenary marketing group, whose representatives had divided attention when making store visits,

 and were not knowledgeable about the fresh foods sector. Multiple FEs, including FE 8, FE 10,

 and FE 18 confirmed that replacing Campbell-employed sales representatives with independent

 contractors from Acosta placed further strain on Campbell’s post-Recall tenuous relationships

 with key customers.


                                                 47
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 53 of 129 PageID: 1840




         188.     Confirming Acosta representatives’ divided allegiances, FE 8 explained that Acosta

 representatives would enter stores with a tablet that had approximately 100 questions on it

 pertaining not only to C-Fresh product offerings, but also to other manufacturers, with products

 throughout the store, not just fresh goods or C-Fresh products. FE 8 further explained Acosta

 representatives lacked specialized knowledge of the fresh goods industry and were unable to

 develop the same relationships with fresh goods personnel.

         189.     While such broad-ranging personnel changes are disruptive in the best of

 circumstances, Campbell implemented these cost-cutting measures while C-Fresh was still reeling

 from the Bolthouse Recall. Under these circumstances, removing employees with longstanding

 relationships with their counterparts at C-Fresh’s biggest customers was particularly devastating

 because, as FE 18 put it, Bolthouse did not have any plans or incentives for retailers to embrace

 its products after the Recall, and Bolthouse relied on its employees to individually determine how

 to get the lost shelf space back, which could no longer occur due to the cost-cutting determination

 to outsource sales to Acosta.

         190.     Furthermore, in the fall of 2017, C-Fresh planned on launching the Pea Protein

 Milk, which was intended to revitalize Bolthouse and bring C-Fresh back to the path to

 profitability.

         191.     Not only were the newly-enlisted Acosta representatives unprepared to recover

 shelf space lost at Campbell’s customers, FE 6 recalled that Acosta sales personnel were not

 visiting smaller independent customers. Although the larger supermarket chains such as Walmart,

 Kroger, Target, Ahold, Publix, Albertsons/Safeway, Meijer, and Wegmans may have accounted

 for the lion’s share of beverage sales, a significant percent of sales that smaller, independent buyers

 generated were being completely ignored by Acosta representatives.



                                                   48
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 54 of 129 PageID: 1841




          192.   FE 18 further recalled that a direct result of Acosta being brought onboard was the

 dismantling of the Bolthouse retail sales force. Described by FE 18 as one of Bolthouse’s greatest

 strengths, FE 18 believed that “tons of shelf space” was lost due to the dismantling of the sales

 force.

          193.   Although it reduced costs, the decision to rely upon independent contractor sales

 representatives from Acosta made it more difficult for Campbell to recover from the Bolthouse

 Recall’s wide-ranging impact. According to FE 18, Campbell’s customers were uniformly very

 upset about the switch to Acosta. FE 18 recalled that Campbell’s customers wanted people who

 were familiar with produce, as Bolthouse’s captive sales representatives were, and that when

 choosing which broker to use, Campbell chose Acosta, the generalists, as opposed to another

 broker that focused on fresh goods. Therefore, not only were Campbell’s customers shocked that

 Campbell fired several employees and switched to a mercenary marketing team, they were also

 upset that the marketing team was not sufficiently knowledgeable in fresh produce-related

 products.

          194.   Acosta was not up to the task of quickly repairing damaged relationships to bring

 Bolthouse back on the shelves of its largest customers. As FE 1 stated, the shelf space that

 Bolthouse lost as a result of the Recall was never regained during FE 1’s tenure. In fact, FE 1

 stated that by the end of her tenure in 2018, 20% of the shelf space was permanently gone. FE 4,

 FE 18, FE 14, and FE 8 also provided similar reports: by the end of their tenures at Campbell, the

 latest being after the end of the Class Period, the shelf-space lost from the Recall still had not been

 fully recovered.

                 7.     Marketing Budget Cuts Hamstring C-Fresh Sales

          195.   When discussing the turnaround plan envisioned for C-Fresh in FY 2018, Carolan

 stated at the Investor Day Conference in July 17, 2017:

                                                   49
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 55 of 129 PageID: 1842




        We’re shifting to a consumer marketing model. We have great brands and delicious
        products spanning 10 categories. What we haven’t done is consistently nurture
        them with meaningful brand-building investments. We plan to increase our
        marketing spend with the intent to double it as a percent of sales over the next
        several years. Our plan in fiscal ‘18 is to increase marketing by about 75%, moving
        our investment to more competitive levels. That investment will be allocated in
        line with our portfolio roles. In the year ahead, we'll focus on driving awareness
        and trial for our beverage and salsa businesses and on sharing new innovations with
        our consumers, like our Bolthouse Farms Plant Protein Milk.

        196.    In a similar vein, according to FE 1, making up for the lost revenue from the

 Bolthouse Recall became a big topic for Morrison, Carolan and the Sales Team. The plan,

 discussed at monthly town hall meetings during 2017 and 2018, was to heavily promote new

 product launches due out in April 2018.

        197.    Despite committing to increasing marketing and promotion for existing products

 and increased funding for new product innovations as a plan for FY 2018, the Company severely

 restricted the expenditures needed to enable C-Fresh to recover and grow. Campbell’s drastic cost-

 cutting measures were antithetical to the increased investment that Campbell’s management

 publicly proclaimed was required to turn C-Fresh around.

        198.    After raising FE 3’s marketing budget for Bolthouse salad dressings in mid-2017,

 by January 2018, Campbell slashed it by 70%. FE 3 claimed that the impact of this budget cut

 was “huge,” because sales goals “immediately became unachievable.”

        199.    FE 3 also stated that there was a 20-50% cut in the C-Fresh main beverages (Fruit

 and Protein) marketing budget in January 2018, money that initially would have gone to enticing

 customers to try new products.

        200.    FE 13, a Senior Marketing Executive at C-Fresh, also said that right after the start

 of FY 2018, C-Fresh’s marketing budget was “wiped out.” Indeed, as succinctly stated by FE 13,




                                                 50
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 56 of 129 PageID: 1843




 “you can’t cut your way to growth.” FE 5 added that Campbell was pulling back support for C-

 Fresh during the Class Period and stated, “If you are not supporting the unit, it will not grow.”

        201.    The timing for the massive marketing budget cuts could not have been worse:

 Bolthouse was preparing to launch its new Pea Protein Milk, which the Company consistently

 flagged during the Class Period as a key to returning Bolthouse to profitability.

                8.      The Touted C-Fresh Product “Innovations” Fall Flat

        202.    Campbell rested its hopes for a turnaround on forthcoming products, including the

 Pea Protein Milk product and the new Bolthouse B Line of sugar free versions of existing juices.

 The Pea Protein Milk product launched in September 2017 after several months of delays, and the

 Bolthouse B Line was announced on the February 16, 2018 Earnings Call for 2Q18. Internally,

 Morrison discussed the low sugar beverages scheduled for release in Spring 2018, describing them

 as “key to jumpstarting things,” according to FE1.

        203.    Consistent with FE 1’s recollection, the plan to make up for revenues lost as a result

 of the Bolthouse Recall, as discussed at monthly town hall meetings during 2017 and 2018, was

 to heavily promote new product launches due out in 2018. Defendants frequently referenced new

 product launches, or “innovations,” when providing overly optimistic guidance to the market. For

 example:

           During the Company’s 4Q17 earnings call held on August 31, 2017, Morrison stated,
            “We also have a robust innovation pipeline to help fuel additional growth, and we’ll
            begin to introduce new beverage products to the market such as plant protein milk.”

           During the Company’s 1Q18 earning call held on November 21, 2017, Morrison stated,
            “We have strong innovation plans in place with the continued rollout of Bolthouse
            Farms Plant Protein Milk.”

           In the 2Q18 Form 8-K filed with the SEC on February 16, 2018, Morrison stated, “We
            expect our beverage innovation plans to drive improved beverage performance in the
            second half” of the Company’s fiscal 2018.



                                                 51
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 57 of 129 PageID: 1844




           And during the 2Q18 earnings call also held on February 16, 2018, Morrison stated,
            “To address this [loss of Bolthouse farms beverage shelf space], we’re launching our
            most robust beverage innovation line. . . We believe it will begin to rejuvenate the
            super-premium segment . . .”

        204.    In February of 2018, Morrison explained that, “Additionally, we’re building on the

 initial success of our alternative dairy drink, Bolthouse Farms Plant Protein Milk, by expanding

 our plant-based offerings.”

        205.    Despite Morrison’s public promotion of the new Pea Protein Milk as a key product

 that would help turn Bolthouse’s fortunes, the significant marketing budget cuts and cost-saving

 decision to use an inferior pea ingredient severely hampered the new product’s ability to gain any

 meaningful traction in the market.

        206.    More specifically, FE 11 reported that the new Pea Protein Milk suffered from

 procurement problems. Bolthouse had initially selected a premium pea protein supplier for its Pea

 Protein Milk, and the Bolthouse R&D was conducted using the ingredients from the premium pea

 protein supplier. Despite the drink’s issues with chalkiness and less than ideal taste, as described

 by FE 7, samples of the Pea Protein Milk made using the premium peas were sent out to customers.

        207.    Campbell corporate warned Bolthouse that the cost of the Pea Protein Milk using

 the higher quality peas was too high, and that if used, Campbell would not meet its profit margin,

 FE 11 explained. Campbell attempted to negotiate with the premium pea supplier for lower

 pricing, but that the supplier did not budge, as there was strong marketplace demand for the

 premium peas, FE 11 explained. Campbell eventually returned to the supplier and paid for the

 more expensive premium peas. However, cost considerations drove changes to the formula,

 leading to a blend of premium and inferior peas used in the Pea Protein Milk.

        208.    According to FE 11, the Pea Protein Milk ultimately was a blend which included

 the use of less expensive peas than had been provided in customer samples. FE 7 noted that the


                                                 52
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 58 of 129 PageID: 1845




 blend of the two types of pea protein powders, when combined with water, created an unavoidable

 clumping issue. FE 11 recalled that Campbell was made aware that the Pea Protein Milk made

 using the pea protein powder blend was subpar, but ordered the beverage to be made with the blend

 regardless.

        209.     Campbell foisted the Pea Protein Milk upon its customers in September 2017.

 Kroger was an “early adopter” of the product, yet FE 1 indicated that other large supermarket

 retailers were hesitant to carry the product, not wanting to be the first to take a chance on

 Campbell’s new product. This apprehension was understandable, especially given that Campbell

 was still struggling with the aftermath of the Bolthouse Recall, which included serious questions

 concerning Campbell’s ability to fill orders.

        210.     Campbell’s supply chain issues were well known to its customers who previously

 experienced product shortages in the wake of the Bolthouse Recall. Supply problems reemerged

 in relation to the distribution of the newly-launched Pea Protein Milk. FE 1 recalled issues

 regarding distribution of the Pea Protein Milk discussed at a Monthly Business Review (MBR)

 meeting, namely that the Pea Protein Milk product distribution did not meet Campbell’s

 expectations.   These MBR meetings were attended by C-Fresh President Carolan, General

 Manager CPG Putman, the Commercial Office in Santa Monica, Brand Marketing Teams, Sales

 Leadership Teams (Directors & VPs), the Customer Development Teams, Category Management

 Teams, and others, according to FE 1.

        211.     The issues surrounding distribution arose from short supplies of the Pea Protein

 Milk. FE 18 stated that she learned about the short supply of the Pea Protein Milk from

 Schoonmaker, VP of Sales, only after distribution deals had already been secured with customers.

 FE 18, for instance, had secured distribution of the Pea Protein Milk to Albertsons in several states,



                                                  53
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 59 of 129 PageID: 1846




 only to find out later that Campbell was unable to fill those orders because they did not have

 enough product.    FE 18 added that other sales people across Bolthouse had also secured

 distribution deals only to find out later that Campbell did not have enough supply when the time

 came to deliver.

        212.    Despite the tepid demand for the Pea Protein Milk, FE 18 stated that Bolthouse

 could not deliver milk products in time for the June 2017 annual Modular Resets at Safeway and

 Albertsons, which caused Bolthouse to miss out on having its Pea Protein Milk products on

 Safeway and Albertsons’ shelves for the FY 2018 year.

        213.    Prior to the Protein Pea Milk launch date, in late spring of 2017, Bolthouse was

 experiencing problems with its co-manufacturer Jasper Products, located in Jasper, MO. FE 7

 directed an R&D team comprised of Campbell and Bolthouse personnel that was sent to Jasper to

 resolve production issues related to the new Pea Protein Milk. Beyond the known clumping issues,

 Campbell discovered by summer 2017 that the Pea Protein Milk had further production issues.

 According to FE 7, the batching cycle times for the Pea Protein Milk were costed at 3-4 hours but

 were taking 5-6 hours, and the sacks of protein used in the manufacturing of the drink were tearing

 during movement because Bolthouse did not use a sufficiently graded plastic.

        214.    During the summer of 2017, it was the consensus opinion of the R&D team working

 in Jasper that the Pea Protein Milk was probably 6-9 months from launch. However, VP of R&D

 at C-Fresh Menexia Tsoubeli told FE 7 that Campbell did not have that much time, and that the

 Pea Protein Milk needed to go to launch as soon as possible, within a week or a month. Tsoubeli

 reported to both C-Fresh President Carolan and Vice President of Global R&D Carlos Barroso,

 both of whom reported to Morrison. At the start of FY 2018, the Pea Protein Milk was not properly

 positioned for launch, according to FE 7.



                                                 54
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 60 of 129 PageID: 1847




         215.    The Pea Protein Milk ultimately was stocked in grocery stores including Kroger,

 Shaw’s, Publix, and Safeway’s eastern division, however, as FE 7, a C-Fresh mid-level R&D

 executive explained, the new Pea Protein Milk simply was not selling. FE 7 explained that C-

 Fresh’s grocery chain customers refused to reorder the product, and other stores declined to pick

 up the product. FE 7 personally observed in late 2017 and early 2018, that the Pea Protein Milk

 sales were not hitting their targets.

         216.    FE 18 also recalled that the Pea Protein Milk “was unsuccessful.” FE 18 stated that

 plant-based protein drinks were a challenge under normal circumstances to get on customers’

 shelves due to heavy competition, but the failure to deliver the drink damaged C-Fresh’s

 opportunities to get other milk products into customers’ stores.

         217.    According to FE 7, although Bolthouse sent shipments of initial orders of the Pea

 Protein Milk to certain customers, there were no reorders because consumers were not buying the

 product. FE 7 recalled that Kroger did not want 48 oz. bottles, and that other supermarket chains

 were not purchasing the product.

         218.    FE 12, a Warehouse Supervisor, explained that shipments of the Pea Protein Milk

 slowed shortly after the warehouse first received the product from the manufacturing facility. She

 further stated that the Pea Protein Milk was received so poorly that unsold cases were put out for

 warehouse employees with an “Employee Giveaway” sign. She also recalled that “they couldn’t

 give it away.” As such, excess Pea Protein Milk sat in FE 12’s warehouse on numerous occasions

 because no one wanted the product. FE 12 explained that shipments of the Pea Protein Milk “never

 got going.”

         219.    Beyond the Pea Protein Milk, FE 7 added, “I was in R&D and knew their pipeline.”

 FE 7 then explained that instead of being centered on new and innovative products, the new juices



                                                 55
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 61 of 129 PageID: 1848




 Morrison touted for 2018 were simply the same product line without any sugar. FE 7 emphasized

 that there was “not a big wow to the consumer.” At best, FE 7 explained, the new juices would

 simply cannibalize existing juice sales, not expand them.

        220.    Despite the abject failure of the Pea Protein Milk that was widely recognized

 internally at C-Fresh by late 2017, during the February 16, 2018 earnings call for 2Q18, Morrison

 falsely pointed to the “initial success” of the Pea Protein Milk in claiming that “we expect our

 spring beverage innovations will drive improved performance in the second half.” Beyond the

 fact that the Pea Protein Milk failed to enjoy the “initial success” that Morrison pointed to as

 supporting the revenue promise of forthcoming Bolthouse beverage products, Morrison’s

 statement implied that there would be adequate shelf space available for the forthcoming products.

        221.    According to FE 18, the Pea Protein Milk was meant to be an anchor on the dairy

 aisle, and was to lead the way for a plant-based yogurt and snack bar as well. FE 18 said that the

 failure of the Pea Protein Milk effectively killed these products, and that there was “no way” to

 get these products onto retailers’ shelves after the failure of the Pea Protein Milk.

                9.      Known Carrot Quantity and Quality Problems Plague C-Fresh

        222.    By the late summer of 2017, it was recognized internally that the carrot crop yield

 would be poor. The poor yields from the carrot business increased carrot costs, which increased

 costs for the vertically integrated Bolthouse beverage business.

        223.    At the Investor Day Conference on July 17, 2017, Carolan stated:

        “Let’s start with carrots. I opened by explaining that we’re proud of our heritage as
        farmers. That means we need to apply smart agricultural strategies to ensure we
        grow the highest-quality conventional and organic carrots. We’re now applying
        new planting and harvesting strategies while optimizing our growing regions to
        more predictably and consistently deliver the quality and supply that our customers
        and consumers expect. We’re already starting to see results as of Q3 fiscal ‘17. In
        quality, we’ve dramatically improved the percentage of carrots meeting our



                                                  56
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 62 of 129 PageID: 1849




            customers’ expectations. In supply, we’ve increased our customer service levels
            to 99%.”

            224.   Despite knowing that carrot crop yields would be poor for the remainder of calendar

 year 2017, Campbell issued guidance on August 31, 2017 that failed to take into account these

 factors.

            225.   According to FE 18, internal reports posted to the company’s sales portal contained

 slides showing that excessive rain to date would impact carrot crops for the remainder of calendar

 year 2017, and that Bolthouse struggled to meet demand that entire time.

            226.   According to FE 3, the marketing and sales teams knew by August 2017 that the

 carrot yield was bad, which would negatively affect sales and profits.

            227.   The truth about the risk of the carrots business negatively impacting C-Fresh’s

 revenues, which was known no later than August 2017, was revealed when Campbell made its

 1Q18 earnings announcement on November 21, 2017. On the earnings call, Morrison stated that

            Sales of carrots declined in the quarter. Our carrot crops were negatively impacted
            by adverse weather. Due to these low yields, we placed customers on allocation in
            the quarter. Learning our lesson from a similar experience in 2016, the new
            Campbell Fresh team did not compromise the quality of carrots we deliver to
            customers. As stated earlier, we expect that we’ll be off allocation by December.
            We continue to expect Campbell Fresh to return to profitable growth this fiscal
            year.

            228.   During the same earnings call, DiSilvestro pulled back the guidance issued just a

 quarter earlier, specifically noting that the poor carrot yields made the guidance issued on August

 31, 2017 unattainable. DiSilvestro stated

            We now expect our adjusted gross margin percentage to be comparable to last year,
            lower than previously anticipated, primarily due to higher transportation and
            logistics cost and the cost impact of lower carrot yields. Reflecting the reduced
            expectation on gross margin, we now expect adjusted EBIT to decline by minus 4%
            to minus 2% and adjusted EPS to decline by minus 3% to minus 1%. Both earnings
            ranges are 3 percentage points below our previous expectation.


                                                    57
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 63 of 129 PageID: 1850




          229.   DiSilvestro and Morrison assured the market, however, that C-Fresh would return

 to profitability in the second half of 2018 claiming that:

          If we didn’t have this [carrot] yield issue in Q1, Campbell Fresh’s division
          would’ve generated a profit. So yes, it can turn around pretty quickly. We’ll have
          a little bit of a lingering impact of the carrot yield issue into the second quarter.
          Denise mentioned we’re on allocation. That should be behind us by December. So
          we would expect to see profitability pretty quick in Campbell Fresh. And as we’ve
          said before, on a full year basis, we would expect to deliver both top and bottom
          line growth.

                 10.     Numerous Former Employees Confirm that the August 31, 2017
                         Guidance Issued by Campbell’s Was Unreasonable and Unattainable

          230.   By the time Morrison delivered Campbell’s FY 2018 guidance to the market on

 August 31, 2017, it was widely recognized internally, at all levels of the Company, that the

 strategic goals expressed for Bolthouse at the Investor Day conference in July 2017 were

 unattainable and unrealistic.

          231.   For example, FE 4, sales manager for Target Stores, stated that the entire Target

 sales team believed that their sales goals were unrealistic. Further, FE 4 stated that she pushed

 back against the finance team’s projections, but that her suggested downward alterations were

 never incorporated into any financial reports prepared by the finance team. FE 4 further stated

 that her supervisor challenged the unrealistic sales targets, and brought her concerns to VP David

 Burke.

          232.   FE 1 explained that the C-Fresh performance trend was negative during the period

 from August 2017 through June 2018, generally with respect to both Sales and Earnings. FE 1

 stated the basis for her remarks originated from her review of Sales and Earnings reporting, as well

 as presentations she witnessed at the MBR, quarterly meetings, and “Fire Side Chats” held monthly

 by Morrison.




                                                   58
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 64 of 129 PageID: 1851




        233.    FE 5, who was involved in C-Fresh forecasting, “absolutely” pushed up to

 management that sales were slowing and trending down since the Bolthouse Recall. Still, the

 numbers FE 5 was told to hit were never achievable following the Bolthouse Recall. FE 5 added

 that Campbell was a “top-down organization,” meaning management said, “here’s the number you

 need to deliver.”

        234.    According to FE 1, based upon the sales numbers reported in C-Fresh’s Business

 Intelligence (“BI”) reports, the issues from the Bolthouse Recall were known to Defendants “for

 sure,” when they told the market in August 2017 that C-Fresh would deliver “positive growth.”

        235.    FE 20, a Senior Financial Analyst at Campbell, recalled that her team generated BI

 reports by pulling data from Campbell’s SAP system. FE 20 recalled that she and her team did

 not conduct any other analysis on these figures, and simply “churn[ed] out” reports, which would

 then go to C-Fresh’s CFO and Finance Director. These BI reports would also go to Campbell’s

 Director of Corporate FP&A on a monthly basis, and would be shared with Campbell’s corporate

 controller, its CFO and its CEO.

        236.    FE 20 further stated that Morrison and DiSilvestro, would see total sales and EBIT

 for both C-Fresh as a whole and Bolthouse in particular. It was FE 20’s recollection that

 Campbell’s CEO and CFO could see that things weren’t going well with C-Fresh and Bolthouse

 and that they were “in the loop” concerning the problems facing the C-Fresh division. FE 20 also

 said that the Campbell executives would discuss the numbers with the C-Fresh executives.

        237.    Moreover, the Company had systems in place to closely track its sales and margins.

 According to FE 1, the Daily Budget to Actual and Prior Year to Current Year report was also

 generated through the BI platform, through the SAP data, to produce “Sales Reports.” The Sales

 Reports were generated for everyone in Sales, Marketing and other supporting roles. Notably,



                                                59
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 65 of 129 PageID: 1852




 Defendants also had access to the Sales Reports, which showed a downward trend from 2017 to

 2018.

          238.   FE 1 further explained that to indicate any growth at least for the first six months

 of FY 2018 would have been a “miscategorization” based on the loss of customer confidence from

 the Bolthouse Recall. FE 3 likewise said C-Fresh Executives like Chief Marketing and Innovation

 Officer Ginestro, General Manager Putman, and President Carolan knew by late 2017 or early

 2018 that C-Fresh sales targets for 2018 could not be met.

          239.   FE 6 similarly called C-Fresh’s growth goals “unrealistic” as of August 2017. FE

 7, C-Fresh’s mid-level R&D executive with responsibilities for troubleshooting commercialization

 and start-up issues, added that the C-Fresh leadership team was overly optimistic going into 2017

 and 2018, and “all sales targets, EBIT, and Profit Margins were extremely aggressive” for FY 2018

 in order to “make up for prior year” shortfalls. FE 4 agreed there was no way to meet FE 4’s sales

 goals.

          240.   Numerous additional FEs have confirmed that the Company’s troubles were well

 known to Defendants before issuing the August 31, 2017 guidance. For example, FE 1 attended

 Monthly Business Review Meetings (“MBR Meetings”) wherein poor performance at C-Fresh was

 discussed with Carolan, Putman, Sales Leadership, Brand Leadership, and others at the Santa

 Monica office. Likewise, FE 3 confirmed that Carolan, Putman, Ginestro and C-Fresh Marketing

 Leadership would attend these same MBR Meetings. At the end of these meetings, FE 2 confirmed

 that C-Fresh CFO Caltabiano regularly informed the attendees that he would confer with C-Fresh

 President Carolan concerning what was discussed at the meeting, who would then brief Morrison

 and DiSilvestro.




                                                  60
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 66 of 129 PageID: 1853




           241.   According to FE 1, the attendees of the MBR Meetings would discuss declining

 performance, overall loss of customer confidence and a general inability to meet forecasted targets,

 despite the initiatives in place to help the team “claw back to plan.” In particular, FE 1 recalled

 that C-Fresh’s performance—including sales and earnings—was negative between August 2017

 and June 2018.

           242.   Such accounts are corroborated by numerous additional FEs who also attended

 MBR Meetings.

           243.   FE 3, a mid-level Manager overseeing sales, managing brands, and promotion

 strategies for C-Fresh, stated C-Fresh, including its critically-important Bolthouse juices, was

 “largely trending down” in sales and profits in late 2017 and early 2018.

           244.   According to FE 2, nearly every month’s results were worse than the previous

 month, and every quarter was worse than the previous quarter. FE 2 stated there was a steady

 decline, adding FY17 was bad, but FY18 was worse

           245.   FE 8 recalled PowerPoint slides presented at MBR Meetings which showed C-

 Fresh as a whole was trending down from the same period year-over-year (“YOY”).

           246.   FE 9 recalled discussing declining sales during 2017 and 2018. FE 9 added that

 projections were likewise always discussed at MBR Meetings, and there was always “a lot to catch

 up on.”

           247.   Such negative performance was also discussed by Defendant Morrison during

 monthly internal “Fireside Chats,” which would be shared with the entire company via Skype.

 According to FE 1, it was clear from Morrison’s own comments between August 2017 and June

 2018 that C-Fresh was not performing to its sales or its earnings plan.




                                                 61
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 67 of 129 PageID: 1854




        248.    The uncertainty among employees caused by Campbell’s downward spiral boiled

 over on occasion: FE 23, a Bolthouse accountant, recalled that during the Q&A segments of

 numerous company-wide meetings, several employees asked whether there would be imminent

 layoffs. Though FE 23 could not recall who fielded those questions, FE 23 described the answers

 as vague and evasive. Furthermore, FE 23 explained that there were questions concerning

 imminent layoffs within FE 23’s own department, as well.

                11.     Despite the Poor Performance in Q1 2018, Defendants Reaffirm Their
                        Outlook for Bolthouse on November 21, 2017.

        249.    On November 21, 2017, Campbell hosted a conference call to discuss the

 Company’s 1Q18 financial results. As widely understood internally, at the start of the first quarter,

 Bolthouse’s performance for 1Q18 would be poor. Defendants, however, blamed the negative

 performance on reduced carrot yields—a fact they knew when they issued the FY18 Guidance.

 During this call, Morrison stated, in part:

        For fiscal 2018, our outlook for sales remains unchanged. We continue to expect
        net sales to be in the range of minus 2% to flat for the year.

                                           *      *       *
        We’re now back to normal beverage capacity. Our new co-packer was fully
        operational midway through the quarter and our service levels steadily improved,
        helping us instill confidence with customers. As a result, we started to return to
        more normal levels of promotional activity late in the quarter and expect that
        trend to continue in the second quarter.

        Looking ahead, we have strong innovation plans in place with the continued
        rollout of Bolthouse Farms Plant Protein Milk, new Garden Fresh Gourmet fresh
        soup and salsa products in the first half and a range of Bolthouse Farms
        [indiscernible] and beverages in the back half.

                                           *      *       *
        Simple Meals, Canada and Foodservice performed well and the Campbell Fresh
        turnaround is progressing.



                                                  62
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 68 of 129 PageID: 1855




        250.    Later in the call, Defendants were asked again about the Company’s ability to

 deliver positive results for FY18:

        Q [Goldman Sachs Analyst]: And then, the second question, I think, comes back
        to a lot of the questions you've gotten today. They all sort of tether back to the
        believability of your ability to get the acceleration you're talking about in the back
        half. . . . I mean, at minimum, it sounds like your guidance implies 150 basis points
        of expansion, minimum in the back half of the year. Can you give us a little more
        teeth or a little more meat on the bone in terms of the drivers of those dynamics to
        help restore some credibility in that path of acceleration?

        A [DiSilvestro]: Yes. I would say, typically, our cost productivity program is more
        kind of, I would say, back-end weighted as opposed to front end, given the
        seasonality of the business and our ability to get into some of the plants when there's
        some downtime. So that's certainly more back half than front half. The other thing
        is this mix issue of soup in the first quarter, in effect, should turn as we go through
        the balance of the year, so that's a positive. And the third, as I said before, on our
        cost savings program, which is an addition to the productivity program, a lot of that
        should be coming in the back half as well. So we do expect to see improved gross
        margin performance in the back half.

        251.    Immediately following DiSilvestro’s statement, Morrison reaffirmed his answer

 concerning when gross margin would improve, stating “Yes. In the back half, we have a greater

 mix in our Global Biscuits and Snacks business and Campbell Fresh.”

                12.     Campbell Maintains its Drumbeat of Second Half FY 2018
                        Profitability, After Once Again Disappointing On Quarterly Results

        252.    By the time the Company reported its 2Q18 results, on February 16, 2018—which

 included C-Fresh losses of $11 million—the Company was more circumspect. On the same day,

 Campbell filed a Form 8-K, signed by DiSilvestro, with the SEC. The press release attached to

 the Form 8-K (“2Q18 Press Release”), stated in no uncertain terms, “Campbell Fresh did not meet

 expectations.” Morrison was also quoted in the release as saying, “This was a disappointing

 quarter, driven by continued challenges in U.S. soup and Campbell Fresh.” With the Company’s

 sales and margins again on the decline, it again revised the FY18 Guidance for C-Fresh downward.



                                                  63
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 69 of 129 PageID: 1856




           253.   Nevertheless, in the 2Q18 Press Release, Morrison stated:

           Looking ahead to the spring, we expect our beverage innovation plans to drive
           improved beverage performance in the second half. We are committed to returning
           this business to profitable growth.

           254.   On February 16, 2018, Campbell hosted a conference call (the “2Q18 Conference

 Call”) to discuss the Company’s second quarter 2018 financial results. During this call, Morrison

 stated:

           As I mentioned at the outset, the C-Fresh team has made progress in overcoming
           several of its operational challenges, namely we've improved beverage and carrot
           quality, addressed capacity constraints in beverages, and returned the CPG
           business to competitive promotional levels.

                                             *      *       *

           Several customers recently reset their premium juice category, reducing space in
           the super premium segment. Because of these resets and our previous supply
           constraints, Bolthouse Farms lost some shelf space, which hurt beverage sales in
           the quarter.

           To address this, we're launching our most robust beverage innovation line in 2
           years. Our upcoming beverage innovation suite is designed to address the sugar
           issue and evolve our beverage portfolio to be in step with consumer preferences. .
           . . . We're launching 19 beverage SKUs this spring compared to just 3 a year ago.

           Additionally, we're building on the initial success of our alternative dairy drink,
           Bolthouse Farms Plant Protein Milk, by expanding our plant-based offerings in
           the ultra-premium segment with 3 new protein varieties of 1915 by Bolthouse
           Farms. We expect our spring beverage innovations will drive improved
           performance in the second half.

                                             *      *       *
           In closing, this was a difficult quarter, and I'm not satisfied with our performance.
           We're continuing to take actions to improve our execution and expect better
           results in the second half. We've made progress with our key customer around
           soup, and we now expect sales declines in soup to moderate in the second half. We
           have plans in place to combat the headwinds in the super-premium beverage
           category segment and expand our presence in the ultra-premium segment of the
           market. We expect our robust beverage innovation and marketing to lead to
           improved performance in the back half for Campbell Fresh.


                                                    64
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 70 of 129 PageID: 1857




        255.    The 2Q18 Press Release showed an $11 million loss for C-Fresh. As alleged above,

 Morrison claimed during the same day Conference Call that the loss in C-Fresh was primarily

 driven by “headwinds in the super premium juice segment” and that “the primary drivers are

 concerns about sugar and consumers migrating to functional beverages that deliver benefits such

 as protein, gut health, energy and hydration.” She also admitted that, “Several customers recently

 reset their premium juice category, reducing space in the super premium segment. Because of

 these resets and our previous supply constraints, Bolthouse Farms lost some shelf space, which

 hurt beverage sales in the quarter.” As alleged, however, the Modular Resets that substantially

 reduced demand for Bolthouse beverages occurred before the second quarter of 2018.

        256.    Indeed, FE 1 attributed the $11 million loss to the loss of the mid-sized (32 oz.)

 beverage segment in October 2017, before the beginning of Campbell’s 2Q 2018.

        257.    During the 2Q18 Conference Call, Morrison added, “At the highest level, we know

 that consumer preferences for fresh and healthier food continues to be strong, and we remain

 confident in the growth potential of the packaged fresh category. We’re focused on improving

 our execution and returning C-Fresh to profitable growth.”

        258.    Later in the call, Defendants were asked specifically about C-Fresh’s ability to

 recover in the second half of 2018:

        Q [Citigroup Analyst]: But C-Fresh, is profit recovery tied to sales growth? And
        then just explaining that a little further, what I'm trying to get at is, shouldn't we see
        profit recovery from these depressed levels even if sales are constant? And then
        related to C-Fresh, but on the sales line specifically, what is the second half
        expectation? It sounds like you're telling us that there should be a sizable boost
        with all the new product activity. But I'd really like to calibrate expectations well.
        The segment's been hard for us to forecast.

        A [Morrison]: What we have going on in the second half of the year is we have
        much more robust innovation in beverages, coupled with our supply constraints
        behind us and a normal promotional schedule. It's the first time that we had all 3
        legs of the stool going for us, and that's why we're optimistic that we can make

                                                   65
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 71 of 129 PageID: 1858




        significant gains in the beverage business in the back half of the year. And the
        rest of our CPG business in Campbell Fresh is positive growth. So getting
        beverages back to growth and continuing that momentum in the other parts of the
        business -- and that's the higher-margin part of the business, is an important idea.
        In carrots, carrots and carrot ingredients actually grew. However, because of the
        yield issue we had due to the adverse weather, it cost us more and, therefore,
        affected our profitability. Given that, we have very robust plans in the supply chain,
        and with improve [sic] productivity, to make margin improvements in this business.
        And we are very, very focused on executing those. So the growth of the top line
        in the CPG business, coupled with the improvement of margins from the supply
        chain and productivity programs, should give us a much more profitable growth
        algorithm on this business.

        259.    In response to the same question, DiSilvestro also stated in part, “But just to add to

 that, the margin recovery is not sales dependent. And we would expect to see top line growth and

 positive EBIT in Campbell Fresh in the second half of the year.”

        260.    Analysts reiterated Campbell’s claim.         Wells Fargo, for example, noted:

 “Following a turbulent few years, Ms. Morrison reiterated that C-Fresh’s growth potential remains

 strong as evidenced by the leading importance of fresh products in consumer surveys of health

 claims.” And JPMorgan added: “Campbell plans to combat these losses with innovation and

 announced plans to launch 19 new SKUs this spring (versus three last year), including lower sugar

 smoothies and juices, and plant-based beverages.”

                13.     Campbell Propped Up Its Stock to Fund its Largest Acquisition Ever

        261.    By the beginning of the Class Period, the Company’s sales and margins had been

 on the retreat for the better part of two years. At the same time, a confluence of internal headwinds

 had combined to effectively foreclose any organic path forward.

        262.    On October 31, 2017, Moody’s VP Senior Credit Officer, Brian Weddington, CFA

 (“Weddington”), observed that the factors that could lead to a downgrade of Campbell’s credit

 rating included “significant deterioration of operating performance,” “major leveraging share

 repurchase or acquisition,” or “retained cash flow/net debt sustained below 18%.”

                                                  66
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 72 of 129 PageID: 1859




          263.   With her acquisitions failing, soup sales declining, and mounting internal evidence

 that C-Fresh was plagued with potentially irreversible problems, Morrison sought a new

 blockbuster deal to disguise the problems of the prior deals. By the beginning of the Class Period,

 discussions were well under way with one of Campbell’s biggest competitors in its Global Biscuits

 and Snacks division, Snyder’s-Lance.

          264.   Snyder’s-Lance is one of the largest snack food companies in the U.S., and includes

 snack brands such as Snyder’s of Hanover pretzels, Kettle chips, and Pop Secret popcorn. In 2016,

 it generated more than $2.2 billion in net revenue, with a market capitalization of approximately

 $3.9 billion.

          265.   On July 15, 2017, Morrison called the CEO of Snyder’s-Lance, Bryan Driscoll, to

 begin discussing a potential acquisition. Morrison and Driscoll met on August 23, 2017 in

 Charlotte, North Carolina to discuss the matter.

          266.   Campbell provided Snyder’s-Lance with a letter on October 3, 2017 indicating the

 Company’s interest in acquiring Snyder’s-Lance in an all cash transaction at a price ranging from

 $46.00 to $50.00 per share. The written proposal provided that the price range represented a

 premium of 25.6% to 36.5% based on Snyder’s-Lance’s 30-day volume weighted average stock

 price.

          267.   Campbell contemplated that it would fund its acquisition of Snyder’s-Lance, which

 would cost $6.1 billion, by raising debt through a bond offering. It also contemplated a bridge

 loan that would finance the transaction until that debt could be raised.

          268.   Because Campbell sought to raise debt to fund the acquisition, and the cost of the

 debt was critical to the deal’s closing, maintaining its credit rating was critical to Campbell’s

 financing strategy. At the time, Campbell’s credit rating was hovering at a downgrade based on



                                                    67
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 73 of 129 PageID: 1860




 several quarters of poor earnings and the debt burden of the prior acquisitions. Campbell,

 therefore, needed to show credit agencies that it would have profitable growth in FY 2018 in order

 to service its debt, since weak operating performance would imperil Campbell’s credit rating, cost

 of capital, and potentially scuttle the Snyder’s-Lance deal.

        269.    On December 14, 2017, Campbell and Snyder’s-Lance issued a joint press release

 reporting that that Campbell would acquire Snyder’s-Lance for $50.00 per share, or $6.1 billion in

 cash, the largest deal in the Company’s 148-year history. The purchase price represented a

 premium of approximately 27% to Snyder’s-Lance’s closing stock price on December 13, 2017,

 the last trading day prior to the announcement. In the joint press release, Morrison stated, “This

 acquisition will dramatically transform Campbell, shifting our center of gravity and further

 diversifying our portfolio into the faster-growing snacking category.”

        270.    Analyst reaction was largely positive, but many were quick to point out the

 Company’s recent struggles in integrating acquired companies.            Barclays, for example,

 “estimate[d] a potential acquisition of LNCE could drive ~+8% EPS accretion to CPB, once

 synergies have been achieved.” But it went on to explain:

        Over the past several years, CPB has made a number of acquisitions in both the
        snacking and packaged fresh arenas, most of which have come at relatively lofty
        deal multiples, but move the company’s portfolio further towards areas that are
        more consistent with current consumer desires and therefore, better long term
        growth profiles. We believe moves like these probably make strategic sense,
        over time, however, closer in, the purchase multiples paid have been relatively
        high, in our view, execution around some of the recent C-Fresh deals has been
        more spotty, and LNCE, in its own right, remains somewhat of a work in progress
        that CPB would need to learn to manage going forward -- which could call into
        question our assumed synergy target.

        271.    Morgan Stanley similarly took a “generally favorable view of this transaction,” but

 noted, “[f]or the time being, however, we maintain our UW rating given,” among other things, “[a]

 mixed track record on recent acquisitions (e.g., Bolthouse, Garden Fresh).”

                                                 68
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 74 of 129 PageID: 1861




        272.    And Gabelli & Company wrote:

        Campbell continues to strive for stronger top-line growth as it stabilizes soup,
        reinvests to expand its product portfolio, introduces new products, improves its
        marketing/merchandising mix and focuses on geographic expansion and
        adjacencies. These efforts, coupled with the acquisition of Snyder’s-Lance should
        generate significant earnings improvement over the next few years; however,
        without asset sales which may be considered over time management loses its
        flexibility near-term to continue to make acquisitions or repurchase shares.

        273.    Moody’s similarly placed Campbell’s A3 senior unsecured debt ratings under

 review. In a press release issued on December 18, 2017, Moody’s stated, the “review for

 downgrade primarily reflects the significant increase in financial leverage that would result from

 the proposed transaction.” Weddington was further quoted as saying: “Campbell should be able

 to reduce financial leverage steadily through core operating cash flow and cost savings, which will

 provide important support of the company’s credit profile.”

        274.    In discussing its financing plans with respect to the Snyder’s-Lance acquisition on

 a December 18, 2017 conference call conducted in connection with announcing the deal,

 DiSilvestro stated:

        We will leverage our strong cash flow and balance sheet to finance the
        transaction with debt. With the transaction, Campbell's pro forma leverage,
        measured as net debt to adjusted EBITDA and including the recently closed
        acquisition of Pacific Foods, increases to 4.8x. We are committed to deleveraging
        and are targeting a reduction in our leverage ratio to 3x by fiscal 2022. To assist the
        deleveraging, we are suspending our share repurchase program going forward.
        Consistent with our past practice, we will maintain our current dividend policy in
        which we target a payout ratio competitive with the peer group and expect to
        increase the dividend over time with earnings. Based on these plans, we expect to
        maintain an investment grade rating. In fact, both Moody's and S&P have issued
        press releases this morning, with S&P assigning a rating of BBB and Moody's
        indicating a rating of no less than BAA2.

        275.    Following the conference call, Moody’s added, on December 21, 2017, that:

        Campbell’s commitment to maintaining investment-grade credit quality includes
        prioritizing debt reduction after leveraging acquisitions until it restores its credit

                                                  69
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 75 of 129 PageID: 1862




        metrics. The company should be able to sustain a steady pace of deleveraging
        through debt reduction following the acquisition, supported by the suspension of
        share buybacks and earnings growth.

        276.   In explaining the merits of the deal, Campbell had to explain to investors that it

 could handle the debt, and the rationale fed to investors was that Campbell’s cash flows would

 allow it to deleverage the balance sheet from 4.8X to 3X in four years. For rating agencies, this

 representation was key to maintaining an investment grade rating for Campbell.

        277.   Campbell provided in its Form 8-K filed March 26, 2018:

        On December 29, 2017, Campbell entered into a Three-Year Credit Agreement
        with Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”) as administrative
        agent, and the other lenders named therein (the “Credit Agreement”). The Credit
        Agreement provided Campbell with a single draw, unsecured, senior term loan
        credit facility (the “Term Loan Facility”) in an aggregate principal amount of up to
        $1.20 billion. The Credit Agreement contains customary covenants and events of
        default for credit facilities of this type. The Term Loan Facility can only be used in
        connection with the acquisition by the Company of Snyder's-Lance and to pay fees
        and expenses in connection therewith and with respect to the Credit Agreement.
        The Term Loan Facility became available to Campbell concurrently with the
        closing of the Merger, and on the date hereof, Campbell borrowed an aggregate
        principal amount of $900 million under the Term Loan Facility to finance a portion
        of the aggregate merger consideration.

        278.   Ratings agencies expressed concern at the level of debt Campbell was assuming. A

 day after the deal was announced, S&P Global Ratings downgraded the Company’s credit rating

 to BBB, just two notches above junk status. In a statement, S&P Global said: “We believe the

 proposed acquisition will substantially increase Campbell’s debt obligations and meaningfully

 weaken its credit protection measures.”

        279.   In a prospectus, dated March 12, 2018, Campbell offered the following debt

 instruments to fund the Snyder’s-Lance acquisition:

        $500,000,000 Floating Rate Notes due 2020 (the "2020 Floating Rate Notes")
        $400,000,000 Floating Rate Notes due 2021 (the "2021 Floating Rate Notes")
        $650,000,000 3.300% Notes due 2021 (the "2021 Notes")


                                                 70
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 76 of 129 PageID: 1863




        $1,200,000,000 3.650% Notes due 2023 (the "2023 Notes")
        $850,000,000 3.950% Notes due 2025 (the "2025 Notes")
        $1,000,000,000 4.150% Notes due 2028 (the "2028 Notes")
        $700,000,000 4.800% Notes due 2048 (the "2048 Notes")

        280.    When Moody’s review was completed, on March 9, 2018, it downgraded

 Campbell’s senior unsecured debt rating to Baa2 from A3. Still, Moody’s concluded that the

 outlook for the Company going forward was “stable,” which “reflects Moody’s expectation that

 Campbell will be able to reduce debt/EBITDA below 4.0x within 24 months through core

 operating cash flow and cost synergies.” Mr. Weddington was again quoted in the press release:

 “Despite Campbell’s recent disappointing operating performance due to weak soup and premium

 beverage sales and increased carrot and transportation costs, core cash flow should remain

 relatively strong.”

        281.    On March 15, 2018, the Company completed the $5.3 billion debt offering to fund

 the deal. The deal was approved by Snyder’s-Lance shareholders on March 23, 2018, and closed

 on March 26, 2018 for $50 per share in an all-cash transaction, which represented an enterprise

 value of approximately $6.1 billion.

        282.    On March 26, 2018, in an updated report, Moody’s further explained that one of

 the “Detailed Credit Considerations” that it had evaluated for Campbell’s rating was C-Fresh’s

 anticipated return to profitability in the second half of 2018. According to Moody’s, and echoing

 statements that Defendants made on February 16, 2018:

        The company believes that it has remediated the [sic] most of the problems in C-
        Fresh after modifying production processes, reorganizing the division and replacing
        several managers. However, it will take more time to fully recover or replace
        business lost due to poor service levels, some of which was likely bid away on a
        long-term basis. However, the C-Fresh division’s sales and profitability should
        improve incrementally in the second half of fiscal 2018.




                                                71
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 77 of 129 PageID: 1864




        283.    After 18-months as President of C-Fresh, three weeks before the close of 3Q FY

 2018 on April 5, 2018, Campbell announced that Carolan would be leaving the company “to pursue

 another opportunity.”

        284.    Following Morrison’s sudden exit, during the Company’s May 18, 2018 conference

 call, Campbell announced a strategic reorganization that impacted the highest levels of its

 leadership. The Company elevated Luca Mignini, Campbell’s President of Global Biscuits and

 Snacks to the position of Chief Operating Officer. Campbell also let go of longtime Campbell’s

 executive, Mark Alexander, President of Americas Simple Meals and Beverages, effective April

 2, 2018.

                14.      The Bottom Falls Out: The Company Takes a $619 Million
                         Impairment Charge on C-Fresh, Fires its CEO and Announces That
                         C-Fresh Will Be Divested

        285.    On May 18, 2018, Campbell reported its 3Q18 results, which included C-Fresh

 losses of $19 million, more than had been recorded for the entire year to that point. In addition,

 Campbell announced that it was recording a massive $619 million pretax impairment charge,

 related entirely to C-Fresh.

        286.    The $619 million C-Fresh impairment charge to goodwill and trademark value

 effectively confirmed that customers would never return following the Bolthouse Recall,

 attributing $514 million or 83% to the Bolthouse Beverage and Salad Dressing unit alone.

        287.    Campbell also announced that Morrison—the architect and Class Period champion

 of C-Fresh—had abruptly “retired.” As the Company would later disclose in a definitive proxy

 statement filed with the SEC on October 4, 2018, however, Morrison’s “retirement” was hardly

 voluntary. Instead, she was pushed out by the same Board that had gained a reputation for being

 overly tolerant and complacent:



                                                72
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 78 of 129 PageID: 1865




        Following a review, which took place prior to the release of the Company’s third-
        quarter results, the Board initiated a dialogue with Denise M. Morrison, the then-
        President and Chief Executive Officer of the Company, expressing its
        dissatisfaction with the performance and execution of the business. After further
        discussion with the Board, Ms. Morrison agreed with the Board that she would
        retire, effective as of May 18, 2018.

        288.     Commenting on the results during a conference call conducted on May 18, 2018,

 DiSilvestro stated, “We are all disappointed with the results of C-Fresh, and we acknowledge that

 they are unacceptable.”

        289.     During the same conference call, Campbell interim CEO and Independent Director

 Keith R. McLoughlin (“McLoughlin”) offered the following admission of ongoing long-standing

 problems in C-Fresh:

        As disclosed in our earnings release this morning, we delivered results that were
        below expectations, ours and yours. Our company has clearly faced challenges.
        Some of those are external factors that are impacting the entire industry, and others
        stem from our execution. As a board member and interim CEO, these results are
        unsatisfactory and disappointing to us as well as our shareholders.

                                           *      *       *

        What must change and will change is our execution and our financial
        performance. Our mandate is to create long-term value for our shareholders. We
        intend to take appropriate and decisive actions to ensure that Campbell is positioned
        to compete and win in the marketplace. That means we must take a fresh look at
        our strategies, our operations and our portfolio and to do so with urgency.

        290.     McLoughlin further promised the Company would “undertake a thorough and

 critical review of all aspects of our strategic and operating plans, including the composition of our

 entire portfolio.” He assured investors that “[e]verything is on the table,” and “[t]here are no

 sacred cows.”

        291.     Analysts were incensed. Credit Suisse called the Company’s 3Q18 results “of

 exceedingly low quality.” UBS similarly wrote: “The immediate retirement of CEO Denise

 Morrison brings the Company’s strategy into question.” Some analysts even suggested that the

                                                  73
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 79 of 129 PageID: 1866




 Company look into divesting C-Fresh. PiperJaffray, for example, wrote, “After repeatedly

 reiterating its commitment to the C-Fresh business, we expect a strategic portfolio review to lead

 to a sale of Campbell’s C-Fresh business.”

        292.    As alleged below in Section VI, Campbell’s stock price dropped precipitously in

 response to the C-Fresh losses and impairment charge announced on May 18, 2018, falling more

 than 12%, from a close of $39.22 per share on May 17, 2018, to close at $34.37 per share on May

 18, 2018.

        293.    On May 21, 2018, after Campbell announced its 3Q18 earnings, and the resignation

 of Morrison and the impairment of Bolthouse, Moody’s placed all ratings of Campbell’s debt

 instruments, approximately $10 billion of debt, under review for downgrade, based on “an

 unexpectedly sharp decline in Campbell’s profitability in the fiscal third quarter and the sudden

 resignation of the company’s chief executive officer.” Weddington explained that Campbell’s

 “sharp and unexpected decline in profitability in the third quarter casts serious doubt that Campbell

 will be able to meet its deleveraging plans following the Snyder’s-Lance acquisition.”

        294.    Moody’s also provided that the review of Campbell’s credit rating for downgrade

 would “focus on developing a forward view of Campbell’s operating performance taking into

 consideration the increasing challenges it faces in its core operations and ongoing integration risks

 related to the Snyder’s-Lance acquisition,” as well as “assess[ing] Campbell’s overall credit profile

 in light of deteriorating credit metrics that are likely to sustain high financial leverage for longer

 than Moody’s had previously expected.”

        295.    Three months later, the Company announced the results of its internal review. The

 announcement was again accompanied by an admission that Campbell had been less than




                                                  74
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 80 of 129 PageID: 1867




 forthcoming with respect to C-Fresh during the Class Period. During a conference call on August

 30, 2018, McLoughlin stated:

        Simply put, we lost focus. We lost focus strategically. We had too many initiatives
        that made the company unnecessarily complex. We were in the food business and
        the ag business. We had growth businesses and we had cash businesses. We are
        focused on startup businesses and venture capital investment. We aggressively
        pursued the important consumer megatrend of health and well being without
        having clarity on our source of uniqueness or whether we brought a competitive
        advantage to the space. And we depended too much on M&A to shape our business
        strategy.

                                       *      *       *
        Lastly, we lost focus in process and execution. Our management processes lack the
        necessary operating discipline. We created too many silos throughout the company
        where decision rights were unclear. We lacked agility, and we're [sic] slow to react
        to customer needs. And finally, we didn't have a culture of accountability, which
        led to poor execution.

        296.    In perhaps the most damming admission of all, McLoughlin further announced that

 the Company would be divesting itself of C-Fresh:

        Moving to the next slide, a major lever to drive our more focused portfolio is
        divesting noncore businesses. We are pursuing the sale of . . . our Campbell Fresh
        business, which includes Bolthouse Farms, Garden Fresh Gourmet and the
        refrigerated soup business. These proposed divestitures represent approximately
        $2.1 billion in net sales in fiscal year 2018. We have engaged top-tier financial
        advisers to run a disciplined process that will achieve maximum value.

        297.    Later, McLoughlin was asked to comment on any lesson learned from C-Fresh, and

 offered the following:

        I think what I would say is my experiences that deal making works and really only
        works when acquired brands fit well into the buyer’s capabilities and strengths.
        And we've got some good example of that right now in the case of Pacific, right,
        and soup and the case of Snyder's-Lance and connecting that to the strengths
        and capabilities of Pepperidge Farm snacking. But -- and we've had some
        examples where that wasn't the case, carrots and, potentially, other areas. So I
        think that's the key learning, right? And that's how we'll leverage these most
        recent acquisitions and while we're getting good traction on them, candidly.



                                                75
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 81 of 129 PageID: 1868




         298.     The message was clear: C-Fresh had been a failure, and these failings were hidden

 from the market during the Class Period by Defendants’ false assurances of imminent profitability.

 Market reaction confirming as much was swift and to the point. In a segment titled “Ripping Off

 the Band-Aid,” Wells Fargo remarked: “The review frowned on CPB’s marrying of legacy CPG

 assets with Ag-focused businesses and C-Fresh’s pursuit of health & wellness-oriented consumers

 occurred absent a clear source of competitive advantage. Given its striking fall, from a 9% EBIT

 margin in FY13 to five consecutive operating losses through Q4 FY18, the Board is ready to cut

 cord and we’d agree; it’s just not worth the trouble.”

         299.     Then, two weeks later, on September 12, 2018, Moody’s announced that the ratings

 outlook for the Company were “negative.” In a press release, it further stated that its “review was

 prompted by an unexpectedly sharp decline in profitability in Campbell’s fiscal third quarter and

 the sudden resignation of the company's Chief Executive Office.” In a report later that month,

 commenting on Campbell’s announcement that it was now attempting to sell C-Fresh, Moody’s

 lamented, “Notably, C-Fresh had been described by the company as recently as last year as the

 future of Campbell Soup Company.” In fact, more than a year of trying to find a buyer for

 Bolthouse, Campbell finally sold Bolthouse in 2019 to a private equity group run by Bolthouse’s

 former CEO, Jeff Dunn, for merely $510 million, after having purchased it for $1.55 billion seven

 years earlier.

 V.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
         AND OMISSIONS

         A.       August 31, 2017

         300.     On August 31, 2017, Campbell filed a Form 8-K with the SEC, setting forth

 Campbell’s financial results for the fourth quarter and full year FY 2017, signed by DiSilvestro.

 In the press release attached to the Form 8-K (“4Q17 Press Release”), Morrison stated:


                                                 76
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 82 of 129 PageID: 1869




        In the fourth quarter, Global Biscuits and Snacks was soft on the top line but
        generated a solid double-digit earnings increase versus the year-ago quarter.
        Americas Simple Meals and Beverages continued to deliver against its portfolio
        role, with sales performance in line with the categories in which we compete and
        margin expansion. While Campbell Fresh sales increased slightly and the bottom
        line was disappointing, we expect to return to profitable growth going forward.

        In fiscal 2017, we have made progress in several key areas, including increasing
        our successful multi-year cost savings initiative to $450 million by the end of fiscal
        2020. The pending acquisition of Pacific Foods will add a purpose-driven, real
        food brand with a solid track record of growth to our portfolio. Additionally, our
        new Campbell Fresh leadership team has taken steps to enhance our quality
        processes and address capacity constraints toward our objective of returning the
        division to growth.

        301.    On that same date, Campbell hosted a conference call to discuss the Company’s

 fourth quarter 2017 and full year operating and financial results (“4Q17 Conference Call”). During

 this call, Morrison reiterated that C-Fresh would return to profitable growth in 2018:

        I’m not happy with our performance in Campbell Fresh but remain encouraged by
        the progress we’ve made this year to address our key executional issues. C-Fresh
        delivered modest sales growth, and we expect this business to return to profitable
        growth in fiscal 2018.

                                          *       *       *
        Looking ahead, we plan for the business to grow profitably in fiscal 2018 as we
        return to more normal capacity and promotional activity across the beverage
        portfolio. We also have a robust innovation pipeline to help fuel additional
        growth, and we’ll begin to introduce new beverage products to the market such
        as plant protein milk.

        302.    On the call, DiSilvestro provided the FY18 Guidance, stating, “Now I’ll review our

 2018 outlook. We expect sales to change by minus 2% to 0%, adjusted EBIT to change by minus

 1% to plus 1%, and adjusted EPS to change by 0% to plus 2%.”

        303.    Later in the call, Defendants were pressed on the viability of the FY18 Guidance.

 In response to an analyst question, DiSilvestro responded:

        Q [Citigroup Analyst]: But so can you just comment on the fullness of this
        guidance? Is there something else here? Because negative 2% to 0%, it just -- it

                                                 77
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 83 of 129 PageID: 1870




        doesn't seem to flip to some of the stuff that I thought you were saying at Analyst
        Day about the turnaround in C-Fresh and these opportunities in biscuits. I just feel
        like we were getting a bit more negative of a figure today, and maybe it's not only
        related to the soup issue, but would just love for you to elaborate if you can.

        A [DiSilvestro]: Yes, so if I think about it and its components, we – as Denise said,
        we do expect to see top line growth in Campbell Fresh in 2018 as we get the
        capacity for beverage back up to where we need to be. We turned on the
        promotional program. That's kind of happening now as we speak, so we do expect
        growth there.

        304.    In connection with this 4Q17 Conference Call, Campbell issued and published a

 series of slides on its corporate website. One of these slides entitled, “Outlook for F18,” which

 was presented by Morrison, further touted C-Fresh’s ability to reach “profitable growth.”




        305.    The statements contained in ¶¶ 300-04 were materially false and misleading,

 omitted material facts, and lacked a reasonable basis when made. Specifically, when Defendants

 told the market, among other things: (i) “we expect [C-Fresh] to return to profitable growth going

 forward”; (ii) “we expect this business [C-Fresh] to return to profitable growth in fiscal 2018”;

 (iii) “we plan for the business [C-Fresh] to grow profitably in fiscal 2018”; (iv) “we do expect to

 see top line growth in Campbell Fresh in 2018”; (v) “we plan for the business to grow profitably

                                                 78
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 84 of 129 PageID: 1871




 in fiscal 2018 as we return to more normal capacity”; and (vi) that C-Fresh FY18 Guidance

 included sales growth between -2% and 0%, EBIT growth between -1% and 1%, and adjusted EPS

 growth between 0% and 2% (equating to EPS of $3.04 to $3.11), Defendants had actual knowledge

 of at least the following:

       Because of the Bolthouse Recall and associated production declines, leading into FY 2018,
        Bolthouse beverages were excluded from the Modular Resets at C-Fresh’s largest
        customers, which foreclosed valuable shelf-space at, and associated revenues from, at least
        Target, Kroger, Walmart, and Albertsons, and made sales growth at these customers
        impossible in FY 2018, as evidenced by the fact that: (i) 50% of Bolthouse beverage SKUs
        were lost at Target and never regained as of April 2018; and (ii) “the space was gone” for
        Bolthouse products at Albertsons through the end of the Class Period. ¶¶ 115-17, 156-78.

       In their Modular Resets, C-Fresh’s largest customers in many instances replaced Bolthouse
        beverages with competitor products including Naked Juice (PepsiCo.), Odwalla Juice
        (Coca-Cola), Suja Juice and GT Kombucha, making it highly unlikely that Bolthouse could
        win back that shelf space in FY 2018. Many of C-Fresh’s largest customers had moved on
        and owed allegiance to the suppliers who helped them fill their empty shelves in a time of
        need. ¶¶ 115-17, 121-29, 178.

       Internal reports available at Campbell no later than August 2017, concluded that carrot
        production would be down for calendar year 2017, negatively impacting carrot sales and
        sales of beverages that included carrots as an ingredient, based upon prior excessive
        rainfall, which was known by marketing and sales teams by August 2017. ¶¶ 222-26.

       Throughout 2017 and into 2018, as a consequence of the quality assurance standards
        instituted after the Bolthouse Recall, costs went “through the roof” and eroded margins on
        Bolthouse’s Protein/Low Acid beverage line going forward, which combined with reduced
        demand, made profitable growth in FY 2018 impossible. ¶¶ 101-11, 128, 157.

        306.    Moreover, none of the statements alleged in ¶¶ 300-04 above were accompanied by

 any meaningful cautionary language identifying the known risks of not delivering “profitable

 growth” for C-Fresh, as Defendants had outlined, including the risks created by the Bolthouse

 Recall (resulting in impaired customer goodwill and lost shelf space), layoffs and drastic cost-

 cutting.

        307.    Additionally, the statements contained in ¶¶ 300-04 were materially false and

 misleading, omitted material facts, and lacked a reasonable basis when made. Specifically, when


                                                79
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 85 of 129 PageID: 1872




 Defendants told the market, among other things, “[w]e also have a robust innovation pipeline to

 help fuel additional growth, and we’ll begin to introduce new beverage products to the market such

 as plant protein milk,” Defendants knew, or were deliberately reckless in not knowing, at least the

 following:

       After providing customers samples of the Pea Protein Milk using the premium pea
        ingredient, Campbell’s switched to a less expensive pea ingredient to meet its profit
        margins, which reduced the overall quality of the product. ¶¶ 205-08.

       Problems with manufacturing and distribution led to C-Fresh losing contracts and missing
        Modular Resets for the Pea Protein Milk at Safeway and Albertsons for the entire FY 2018.
        ¶¶ 210-18.

       During the summer of 2017, it was the consensus of the R&D Team that, based on
        production issues, the Pea Protein Milk was approximately 6-9 months from launch, but
        Campbell management demanded that the product go to market within a week or a month,
        resulting in a product that was not properly positioned for its launch in September 2017.
        ¶¶ 210-18.

        B.      November 21, 2017

        308.    On November 21, 2017, Campbell hosted a conference call (the “1Q18 Conference

 Call”) to discuss the Company’s 1Q18 financial results. During this call, Morrison stated, in part:

        For fiscal 2018, our outlook for sales remains unchanged. We continue to expect
        net sales to be in the range of minus 2% to flat for the year. For fiscal 2018, our
        outlook for sales remains unchanged. We continue to expect net sales to be in the
        range of minus 2% to flat for the year. However, we have lowered our earnings
        outlook, reflecting our gross margin performance in the first quarter and our outlook
        for the remainder of the year. We now expect adjusted EBIT to change by minus
        4% to minus 2%, previously minus 1% to plus 1%, and adjusted EPS to change
        by minus 3% to minus 1%, previously flat to plus 2%.

                                          *      *       *
        We’re now back to normal beverage capacity. Our new co-packer was fully
        operational midway through the quarter and our service levels steadily improved,
        helping us instill confidence with customers. As a result, we started to return to
        more normal levels of promotional activity late in the quarter and expect that
        trend to continue in the second quarter.




                                                 80
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 86 of 129 PageID: 1873




        Looking ahead, we have strong innovation plans in place with the continued
        rollout of Bolthouse Farms Plant Protein Milk, new Garden Fresh Gourmet fresh
        soup and salsa products in the first half and a range of Bolthouse Farms
        [indiscernible] and beverages in the back half.

                                          *       *        *
        Simple Meals, Canada and Foodservice performed well and the Campbell Fresh
        turnaround is progressing.

        309.    Additionally, during the 1Q18 Conference Call, Defendants were questioned

 concerning when C-Fresh would begin generating a profit. In response, DiSilvestro stated, in part:

        Q [Stifel, Nicholaus Analyst]: And then if I could just ask a quick question on the
        margin recovery in the C-Fresh division . . . . [I]it seems like that business should
        get back to profit -- generating operating profit, does that happen as quickly as Q2?
        Or is there an upfront investment that may kind of slow that rebuild in profitability
        in that division?

        A [DiSilvestro]: Yes, a couple of things. I would say if we didn’t have this yield
        issue in Q1, Campbell Fresh’s division would’ve generated a profit. So yes, it can
        turn around pretty quickly. We'll have a little bit of a lingering impact of the carrot
        yield issue into the second quarter. Denise mentioned we're on allocation. That
        should be behind us by December. So we would expect to see profitability pretty
        quick in Campbell Fresh. And as we've said before, on a full year basis, we would
        expect to deliver both top and bottom line growth.

        310.    As alleged above, Defendants knew no later than August 2017 that the carrot yield

 was poor for calendar year 2017, because of prior excessive rain, and their guidance issued on

 August 31, 2017 predicated, in part, on carrot profitability partially revealed the falsity of their

 previous statements. Defendants continued to mislead about their ability to generate a profit at C-

 Fresh over the successive quarters, as alleged below.

        311.    Later during the 1Q18 Conference Call, Defendants were asked again about the

 Company’s ability to deliver positive results for FY18:

        Q [Goldman Sachs Analyst]: And then, the second question, I think, comes back
        to a lot of the questions you've gotten today. They all sort of tether back to the
        believability of your ability to get the acceleration you're talking about in the back
        half. . . . I mean, at minimum, it sounds like your guidance implies 150 basis points

                                                  81
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 87 of 129 PageID: 1874




        of expansion, minimum in the back half of the year. Can you give us a little more
        teeth or a little more meat on the bone in terms of the drivers of those dynamics to
        help restore some credibility in that path of acceleration?

        A [DiSilvestro]: Yes. I would say, typically, our cost productivity program is more
        kind of, I would say, back-end weighted as opposed to front end, given the
        seasonality of the business and our ability to get into some of the plants when there's
        some downtime. So that's certainly more back half than front half. The other thing
        is this mix issue of soup in the first quarter, in effect, should turn as we go through
        the balance of the year, so that's a positive. And the third, as I said before, on our
        cost savings program, which is an addition to the productivity program, a lot of that
        should be coming in the back half as well. So we do expect to see improved gross
        margin performance in the back half.

        312.    Immediately following DiSilvestro’s statement, Morrison reaffirmed DiSilvestro’s

 promise: “Yes. In the back half [we do expect to see improved gross margin performance], we

 have a greater mix in our Global Biscuits and Snacks business and Campbell Fresh.”

        313.    The statements contained in ¶¶ 308-09, 311-12 were materially false and

 misleading, omitted material facts, and lacked a reasonable basis when made. Specifically, when

 Defendants told the market, among other things: (i) “[f]or fiscal 2018, our outlook for sales remains

 unchanged”; (ii) “the Campbell Fresh turnaround is progressing”; (iii) “we would expect to see

 profitability pretty quick in Campbell Fresh. And as we’ve said before, on a full year basis, we

 would expect to deliver both top and bottom line growth”; and (iv) “we do expect to see improved

 gross margin performance in the back half,” Defendants had actual knowledge of at least the

 following:

       Because of the Bolthouse Recall and associated production declines, leading into FY 2018
        Bolthouse beverages were excluded from the Modular Resets at C-Fresh’s largest
        customers, which foreclosed valuable shelf-space at, and associated revenues from, at least
        Target, Kroger, Walmart, and Albertsons, and made sales growth at these customers
        impossible in FY 2018, including loss of the 32 oz. beverage which accounted for up to
        30% of Bolthouse beverage revenues, as evidenced by the fact that: (i) 50% of Bolthouse
        beverage SKUs were lost at Target and never regained as of April 2018; and (ii) “the space
        was gone” for Bolthouse products at Albertsons through the end of the Class Period.
        ¶¶ 115-17, 156-78.


                                                  82
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 88 of 129 PageID: 1875




       In their Modular Resets, C-Fresh’s largest customers in many instances replaced Bolthouse
        beverages with competitor products including Naked Juice (PepsiCo.), Odwalla Juice
        (Coca-Cola), Suja Juice and GT Kombucha, making it highly unlikely that Bolthouse could
        win back that shelf space in FY 2018. Many of C-Fresh’s largest customers had moved on
        and owed allegiance to the suppliers who helped them fill their empty shelves in a time of
        need.¶¶ 115-17, 121-29, 178.

       Throughout 2017 and into 2018, as a consequence of the quality assurance standards
        instituted after the Bolthouse Recall, costs went “through the roof” and eroded margins on
        Bolthouse’s Protein/Low Acid beverage line going forward, which combined with reduced
        demand, made profitable growth in FY 2018 impossible. ¶¶ 101-11, 128, 157.

       During the summer of 2017, it was the consensus of the R&D Team that the Pea Protein
        Milk based on production issues was approximately 6-9 months from launch, but Campbell
        management demanded that the product go to market within a week or a month, resulting
        in a product that was not properly positioned for its launch in September 2017. ¶¶ 210-18.

       In the first quarter of FY 2018, C-Fresh had begun delivering its first orders of the Pea
        Protein Milk to customers, and the reception from customers to the Pea Protein Milk was
        resoundingly negative. Shipment of the Pea Protein Milk was slow and began to pile up in
        the warehouse. As of fall 2017, C-Fresh’s new Pea Protein Milk simply was not selling
        and was so poorly received by customers that unsold cases were given away to warehouse
        employees, who did not want them either. ¶¶ 215-18.

        314.    Moreover, none of the statements alleged in ¶¶ 308-09, 311-12 above were

 accompanied by any meaningful cautionary language identifying the known risks of not delivering

 “profitable growth” for C-Fresh as Defendants had outlined, including the risks created by the

 missed Modular Resets at Campbell’s largest customers stemming from the Bolthouse Recall and

 ensuing production declines, loss of shelf space to competitor products because of the Modular

 Resets, higher costs for production of the Protein/Low Acid beverage line impacting margins, and

 the failure of the Pea Protein Milk in generating sales in FY 2018.

        315.    In addition, the statements alleged above in ¶¶ 308-09, 311-12 were materially false

 and misleading, omitted material facts, and lacked a reasonable basis when made. Specifically,

 when Defendants told the market, among other things: (i) “We’re now back to normal beverage

 capacity”; and (ii) “Our new co-packer was fully operational midway through the quarter and our

 service levels steadily improved, helping us instill confidence with customers,” Defendants knew

                                                 83
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 89 of 129 PageID: 1876




 or were deliberately reckless in not knowing that, irrespective of their capacity and operational

 levels, C-Fresh would not deliver “profitability pretty quick in Campbell Fresh” or “on a full year

 basis . . . expect to deliver both top and bottom line growth” in FY 2018 based on at least the

 following:

       Because of the Bolthouse Recall and associated production declines, leading into FY 2018
        Bolthouse beverages were excluded from the Modular Resets at C-Fresh’s largest
        customers, which foreclosed valuable shelf-space at, and associated revenues from, at least
        Target, Kroger, Walmart, and Albertsons, and made sales growth at these customers
        impossible in FY 2018, including loss of the 32 oz. beverage which accounted for up to
        30% of Bolthouse beverage revenues, as evidenced by the fact that: (i) 50% of Bolthouse
        beverage SKUs were lost at Target and never regained as of April 2018; and (ii) “the space
        was gone” for Bolthouse products at Albertsons through the end of the Class Period.
        ¶¶ 115-17, 156-78.

       In their Modular Resets, C-Fresh’s largest customers in many instances replaced Bolthouse
        beverages with competitor products including Naked Juice (PepsiCo.), Odwalla Juice
        (Coca-Cola), Suja Juice and GT Kombucha, making it highly unlikely that Bolthouse could
        win back that shelf space in FY 2018. Many of C-Fresh’s largest customers had moved on
        and owed allegiance to the suppliers who helped them fill their empty shelves in a time of
        need. ¶¶ 115-17, 121-29, 178.

        316.    Finally, the statements alleged above in ¶ 308 were materially false and misleading,

 omitted material facts, and lacked a reasonable basis when made. Specifically, at the time when

 Defendants told the market, among other things, “we have strong innovation plans in place with

 the continued rollout of Bolthouse Farms Plant Protein Milk,” Defendants knew, or were

 deliberately reckless in not knowing, at least the following:

       During the summer of 2017, it was the consensus of the R&D Team that the Pea Protein
        Milk based on production issues was approximately 6-9 months from launch, but Campbell
        management demanded that the product go to market within a week or a month, resulting
        in a product that was not properly positioned for its launch in September 2017. ¶¶ 210-18.

       In the first quarter of FY 2018, C-Fresh had begun delivering its first orders of the Pea
        Protein Milk to customers, and the reception from customers to the Pea Protein Milk was
        resoundingly negative. Shipment of the Pea Protein Milk was slow and began to pile up in
        the warehouse. As of fall 2017, C-Fresh’s new Pea Protein Milk simply was not selling
        and was so poorly received by customers that unsold cases were given away to warehouse
        employees, who did not want them either. ¶¶ 215-18.


                                                 84
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 90 of 129 PageID: 1877




       After providing customers samples of the Pea Protein Milk using the premium pea
        ingredient, Campbell’s switched to a less expensive pea ingredient to meet its profit
        margins, which reduced the overall quality of the product. ¶¶ 205-08.

       Problems with manufacturing and distribution led to C-Fresh losing contracts and missing
        Modular Resets for Pea Protein Milk at Safeway and Albertsons for the entire FY 2018.
        ¶¶ 210-18.

        C.     February 16, 2018

        317.   On February 16, 2018, Campbell filed a Form 8-K, signed by DiSilvestro, with the

 SEC. In the press release attached to the Form 8-K (“2Q18 Press Release”), Morrison stated:

        Looking ahead to the spring, we expect our beverage innovation plans to drive
        improved beverage performance in the second half. We are committed to returning
        this business to profitable growth.

        318.   On February 16, 2018, Campbell hosted the 2Q18 Conference Call to discuss the

 Company’s second quarter 2018 financial results. With respect to C-Fresh, Morrison said:

        The anticipated improvement in Campbell Fresh's performance did not materialize
        as we expected, with sales declining 1%. While we’re making progress in
        addressing several execution issues, we face new challenges in the quarter with
        headwinds in the super-premium juice segment. Additionally, the carrot yield issue
        we discussed last quarter extended into the second quarter.” During this call,
        Morrison attributed the headwinds in the super-premium juice segment to “Several
        customers recently reset their premium juice category, reducing space in the
        super premium segment. Because of these resets and our previous supply
        constraints, Bolthouse Farms lost some shelf space, which hurt beverage sales in
        the quarter.


        319.   The statements alleged above in ¶¶ 317-18 were materially false and misleading,

 omitted material facts, and lacked a reasonable basis when made. As set forth above, Defendants

 had known about the missed Modular Resets and supply constraints for Bolthouse beverages

 before August 2017 and into the first quarter of FY 2018, but misled investors concerning the

 known impact the Modular Resets and supply constraints would have on Campbell’s performance.

 Morrison, however, continued to mislead investors about C-Fresh’s ability to restore profitable


                                               85
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 91 of 129 PageID: 1878




 growth for the remainder of FY 2018. Morrison’s statement about losing “some shelf space”

 hurting beverage sales in the quarter was materially misleading, because, at the time, Morrison

 knew or was deliberately reckless in not knowing at least the following:

       Because of the Bolthouse Recall and associated production declines, leading into FY 2018
        Bolthouse beverages were excluded from the Modular Resets at C-Fresh’s largest
        customers, which foreclosed valuable shelf-space at, and associated revenues from, at least
        Target, Kroger, Walmart, and Albertsons, and made sales growth at these customers
        impossible in FY 2018, including loss of the 32 oz. beverage which accounted for up to
        30% of Bolthouse beverage revenues. The missed Modular Resets would have negative
        impacts on Bolthouse beverage sales for the entire FY 2018, including the fact that: (i) 50%
        of Bolthouse beverage SKUs were lost at Target and never regained as of April 2018; and
        (ii) “the space was gone” for Bolthouse products at Albertsons through the end of the Class
        Period. ¶¶ 115-17, 156-78.

       In their Modular Resets, C-Fresh’s largest customers in many instances replaced Bolthouse
        beverages with competitor products including Naked Juice (PepsiCo.), Odwalla Juice
        (Coca-Cola), Suja Juice and GT Kombucha, making it highly unlikely that Bolthouse could
        win back that shelf space in FY 2018. Many of C-Fresh’s largest customers had moved on
        and owed allegiance to the suppliers who helped them fill their empty shelves in a time of
        need.¶¶ 115-17, 121-29, 178.

       Morrison’s reference to the loss of “some shelf space” misleadingly minimized the drastic
        reduction in shelf space at Campbell’s largest customers resulting from the ongoing effects
        of the Bolthouse Recall and missed Modular Resets. ¶¶ 115-17, 121-29, 156-85.

        320.    During the 2Q18 Conference Call, when addressing the impact of the missed

 Modular Resets, Morrison claimed that:

        To address this, we're launching our most robust beverage innovation line in 2
        years. Our upcoming beverage innovation suite is designed to address the sugar
        issue and evolve our beverage portfolio to be in step with consumer preferences. .
        . . . We're launching 19 beverage SKUs this spring compared to just 3 a year ago.

        Additionally, we're building on the initial success of our alternative dairy drink,
        Bolthouse Farms Plant Protein Milk, by expanding our plant-based offerings in
        the ultra-premium segment with 3 new protein varieties of 1915 by Bolthouse
        Farms. We expect our spring beverage innovations will drive improved
        performance in the second half.

                                          *      *       *




                                                86
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 92 of 129 PageID: 1879




        In closing, this was a difficult quarter, and I'm not satisfied with our performance.
        We're continuing to take actions to improve our execution and expect better
        results in the second half. We've made progress with our key customer around
        soup, and we now expect sales declines in soup to moderate in the second half. We
        have plans in place to combat the headwinds in the super-premium beverage
        category segment and expand our presence in the ultra-premium segment of the
        market. We expect our robust beverage innovation and marketing to lead to
        improved performance in the back half for Campbell Fresh.

        321.    Later during the 2Q18 Conference Call, Defendants were asked specifically about

 C-Fresh’s ability to recover in the second half of 2018:

        Q [Citigroup Analyst]: But C-Fresh, is profit recovery tied to sales growth? And
        then just explaining that a little further, what I'm trying to get at is, shouldn't we see
        profit recovery from these depressed levels even if sales are constant? And then
        related to C-Fresh, but on the sales line specifically, what is the second half
        expectation? It sounds like you're telling us that there should be a sizable boost
        with all the new product activity. But I'd really like to calibrate expectations well.
        The segment's been hard for us to forecast.

        A [Morrison]: What we have going on in the second half of the year is we have
        much more robust innovation in beverages, coupled with our supply constraints
        behind us and a normal promotional schedule. It's the first time that we had all
        3 legs of the stool going for us, and that's why we're optimistic that we can make
        significant gains in the beverage business in the back half of the year. And the
        rest of our CPG business in Campbell Fresh is positive growth. So getting
        beverages back to growth and continuing that momentum in the other parts of the
        business -- and that's the higher-margin part of the business, is an important idea.
        In carrots, carrots and carrot ingredients actually grew. However, because of the
        yield issue we had due to the adverse weather, it cost us more and, therefore,
        affected our profitability. Given that, we have very robust plans in the supply chain,
        and with improve productivity, to make margin improvements in this business.
        And we are very, very focused on executing those. So the growth of the top line
        in the CPG business, coupled with the improvement of margins from the supply
        chain and productivity programs, should give us a much more profitable growth
        algorithm on this business.

        322.    In response to the same question, DiSilvestro also stated in part, “But just to add to

 that, the margin recovery is not sales dependent. And we would expect to see top line growth and

 positive EBIT in Campbell Fresh in the second half of the year.”



                                                   87
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 93 of 129 PageID: 1880




        323.   The statements set forth above ¶¶ 320-22 were materially false and misleading

 omitted material facts, and lacked a reasonable basis when made. Specifically, when Defendants

 told the market, among other things: (i) “we expect our spring beverage innovations will drive

 improved performance in the second half”; (ii) “we would expect to see top line growth and

 positive EBIT in Campbell Fresh in the second half of the year”; and (iii) “we expect our robust

 beverage innovation and marketing to lead to improved performance in the back half for Campbell

 Fresh,” Defendants had actual knowledge of at least the following:

       Because of the Bolthouse Recall and associated production declines, leading into FY 2018
        Bolthouse beverages were excluded from the Modular Resets at C-Fresh’s largest
        customers, which foreclosed valuable shelf-space at, and associated revenues from, at least
        Target, Kroger, Walmart, and Albertsons, and made sales growth at these customers
        impossible in FY 2018, including loss of the 32 oz. beverage which accounted for up to
        30% of Bolthouse beverage revenues, as evidenced by the fact that: (i) 50% of Bolthouse
        beverage SKUs were lost at Target and never regained as of April 2018; and (ii) “the space
        was gone” for Bolthouse products at Albertsons through the end of the Class Period.
        ¶¶ 115-17, 156-78.

       In their Modular Resets, C-Fresh’s largest customers in many instances replaced Bolthouse
        beverages with competitor products including Naked Juice (PepsiCo.), Odwalla Juice
        (Coca-Cola), Suja Juice and GT Kombucha, making it highly unlikely that Bolthouse could
        win back that shelf space in FY 2018. Many of C-Fresh’s largest customers had moved on
        and owed allegiance to the suppliers who helped them fill their empty shelves in a time of
        need. ¶¶ 115-17, 121-29, 178.

       Throughout 2017 and into 2018, as a consequence of the quality assurance standards
        instituted after the Bolthouse Recall, costs went “through the roof” and eroded margins on
        Bolthouse’s Protein/Low Acid beverage line going forward, which combined with reduced
        demand, made profitable growth in FY 2018 impossible. ¶¶ 101-11, 128, 157.

       In the first quarter of FY 2018, C-Fresh had begun delivering its first orders of the Pea
        Protein Milk to customers. The Pea Protein Milk had been rushed to market despite the
        R&D team believing that 6-9 months more were needed to prepare the product for launch,
        and the reception from customers to the Pea Protein Milk was resoundingly negative.
        Shipment of the Pea Protein Milk was slow and began to pile up in the warehouse. ¶¶ 215-
        18.

       As of fall 2017, C-Fresh’s new Pea Protein Milk simply was not selling and was so poorly
        received by customers that unsold cases were given away to warehouse employees, who
        did not want them either. ¶¶ 215-18.


                                                88
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 94 of 129 PageID: 1881




        324.    Moreover, none of the statements alleged in ¶¶ 320-22 above were accompanied by

 any meaningful cautionary language identifying the known risks of not delivering “profitable

 growth” for C-Fresh as Defendants had outlined, including the risks created by the Bolthouse

 Recall (resulting in impaired customer goodwill and lost shelf space), layoffs, and drastic cost-

 cutting, including to marketing budgets.

        325.    In addition, the statements contained in ¶¶ 320-22 were materially false and

 misleading, omitted material facts, and lacked a reasonable basis when made. Specifically, when

 Defendants told the market, among other things: (i) “the C-Fresh team has made progress in

 overcoming several of its operational challenges, namely we’ve . . . addressed capacity constraints

 in beverages”; (ii) “our supply constraints [are] behind us”; (iii) “we’re building on the initial

 success of our alternative dairy drink, Bolthouse Farms Plant Protein Milk”; and (iv) “what we

 have going on in the second half of the year is we have much more robust innovation in beverages,”

 Defendants knew or were deliberately reckless in not knowing that, irrespective of their capacity

 and operational levels, C-Fresh would not increase profitability in the second half of Campbell’s

 FY 2018 for at least the following reasons:

       Because of the Bolthouse Recall and associated production declines, leading into FY 2018
        Bolthouse beverages were excluded from the Modular Resets at C-Fresh’s largest
        customers, which foreclosed valuable shelf-space at, and associated revenues from, at least
        Target, Kroger, Walmart, and Albertsons, and made sales growth at these customers
        impossible in FY 2018, including loss of the 32 oz. beverage which accounted for up to
        30% of Bolthouse beverage revenues, as evidenced by the fact that: (i) 50% of Bolthouse
        beverage SKUs were lost at Target and never regained as of April 2018; and (ii) “the space
        was gone” for Bolthouse products at Albertsons through the end of the Class Period.
        ¶¶ 115-17, 156-78.

       In their Modular Resets, C-Fresh’s largest customers in many instances replaced Bolthouse
        beverages with competitor products including Naked Juice (PepsiCo.), Odwalla Juice
        (Coca-Cola), Suja Juice and GT Kombucha, making it highly unlikely that Bolthouse could
        win back that shelf space in FY 2018. Many of C-Fresh’s largest customers had moved on
        and owed allegiance to the suppliers who helped them fill their empty shelves in a time of
        need.¶¶ 115-17, 121-29, 178.


                                                 89
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 95 of 129 PageID: 1882




       Problems with manufacturing and distribution led to C-Fresh losing contracts and missing
        Modular Resets for Pea Protein Milk at Safeway and Albertsons for the entire FY 2018.
        ¶¶ 210-18.

       In the first quarter of FY 2018, C-Fresh had begun delivering its first orders of the Pea
        Protein Milk to customers. The Pea Protein Milk had been rushed to market despite the
        R&D team believing that 6-9 months more were needed to prepare the product for launch,
        and the reception from customers to the Pea Protein Milk was resoundingly negative.
        Shipment of the Pea Protein Milk was slow and began to pile up in the warehouse. ¶¶ 215-
        18.

       As of fall 2017, C-Fresh’s new Pea Protein Milk simply was not selling and was so poorly
        received by customers that unsold cases were given away to warehouse employees, who
        did not want them either. ¶¶ 215-18.

        326.    Moreover, the statements contained in ¶ 321 were materially false and misleading,

 omitted material facts, and lacked a reasonable basis when made. Specifically, when Defendants

 told the market, among other things, they had resumed a “normal promotional schedule,”

 Defendants knew, or were deliberately reckless in not knowing, at least the following:

       Campbell cut CPG business marketing budgets in or around January 2018, including
        budget cuts of 20-50% to the Bolthouse beverage business and budget cuts up to 70% to
        the Bolthouse salad dressing business. ¶¶ 197-201.

        D.      Defendants Violated Item 303 of Regulation S-K

        327.    Defendants also violated their obligations pursuant to Item 303 of SEC Regulation

 S-K by failing to disclose known material adverse trends. More specifically, pursuant to Item 303

 and the SEC’s related interpretive releases thereto, an issuer must disclose “any known trends or

 uncertainties that have had or that the registrant reasonably expects will have a material favorable

 or unfavorable impact on net sales or revenues or income from continuing operations.” 17 C.F.R.

 § 229.303(a)(3)(ii). Such disclosures are required to be made by an issuing company in the

 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for

 every Form 10-Q filed by public companies.




                                                 90
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 96 of 129 PageID: 1883




        328.    In May 1989, the SEC issued an interpretive release on Item 303 (the “1989

 Interpretive Release”), stating, in pertinent part, as follows:

        Required disclosure is based on currently known trends, events and uncertainties
        that are reasonably expected to have material effects, such as: A reduction in the
        registrant’s product prices; erosion in the registrant’s market share; changes in
        insurance coverage; or the likely non-renewal of a material contract.

                                                  ***
        A disclosure duty exists where a trend, demand, commitment, event or uncertainty
        is both presently known to management and reasonably likely to have material
        effects on the registrant’s financial condition or results of operation.

        329.    Furthermore, the 1989 Interpretive Release provided the following test to determine

 whether disclosure under Item 303(a) is required:

        Where a trend, demand, commitment, event or uncertainty is known, management
        must make two assessments:

        (1) Is the known trend, demand, commitment, event or uncertainty likely to come
        to fruition? If management determines that it is not reasonably likely to occur, no
        disclosure is required.

        (2) If management cannot make that determination, it must evaluate objectively the
        consequences of the known trend, demand, commitment, event or uncertainty, on
        the assumption that it will come to fruition. Disclosure is then required unless
        management determines that a material effect on the registrant’s financial condition
        or results of operations is not reasonably likely to occur.

        330.    Campbell’s 2017 10-K, and 1Q18 and 2Q18 Forms 10-Q, which were filed with

 the SEC on September 27, 2017, December 8, 2017 and March 5, 2018 respectively, and signed

 by Defendants Morrison and DiSilvestro, omitted material information regarding known trends

 and uncertainties that Defendants were required to disclose pursuant to Item 303. As alleged

 herein, Defendants failed to disclose with respect to the C-Fresh division, that Campbell’s largest

 customers including at least Walmart, Kroger, Target, Albertsons, and Publix, had materially

 reduced their shelf space for Bolthouse beverages in Modular Resets impacting FY 2018, thereby



                                                   91
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 97 of 129 PageID: 1884




 increasing the risk of an impairment charge in the Bolthouse beverage business. As would be

 revealed, in Campbell’s 3Q18 10-Q, the concealed risk materialized with the write-down of the

 entire goodwill in the Bolthouse Beverage and Salad Dressing reporting unit in 3Q18.

 VI.      THE TRUTH EMERGES: ALLEGATIONS OF LOSS CAUSATION

          331.   Defendants’ material misstatements and omissions complained of herein artificially

 inflated and/or maintained artificial inflation in the market price of Campbell’s publicly traded

 common stock. The artificial inflation in Campbell’s stock price was removed when the facts and

 risks misstated and omitted by Defendants were revealed to the market.           Such corrective

 information was disseminated to investors through public disclosures on November 21, 2017,

 February 16, 2018, and May 18, 2018. Each such disclosure partially revealed the falsity of

 Defendants’ materially false and/or misleading statements concerning, among other things, the

 FY18 Guidance and Campbell’s ability to return C-Fresh to “profitable growth.” Each disclosure,

 more particularly described below, removed a portion of the artificial inflation in the price of

 Campbell’s publicly traded stock created or maintained by Defendants’ materially false and/or

 misleading statements, causing economic injury to Lead Plaintiff and the other members of the

 Class.

          A.     November 21, 2017

          332.   On November 21, 2017, Campbell announced certain 1Q18 operating and financial

 results, including losses of $6 million for C-Fresh, as follows:

                                              Campbell                        C-Fresh

  Net Sales                                    $2,161                           $234

  Operating Earnings/EBIT                       $412                            $(6)

  EPS                                           $0.91                            --



                                                  92
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 98 of 129 PageID: 1885




        333.    Morrison stated the following in the Company’s 1Q18 Press Release:

        This was a difficult quarter, particularly for our U.S. soup business. The operating
        environment remains volatile with a rapidly evolving retailer landscape and
        competitive activity pressuring the top line. Our bottom line performance was
        negatively impacted by a lower adjusted gross margin rate due in part to cost
        inflation, higher carrot costs and escalating transportation and logistics costs
        following the hurricane season.

        334.    With respect to C-Fresh in particular, the 1Q18 Press Release stated:

        Sales in the quarter were comparable to the prior year at $234 million as sales gains
        in carrot ingredients, Garden Fresh Gourmet and Bolthouse Farms salad dressings
        were offset by declines in carrots. Sales of Bolthouse Farms refrigerated beverages
        were comparable to the prior year.

        Segment operating earnings in the quarter decreased from $1 million to a loss of $6
        million, reflecting a lower gross margin percentage driven primarily by higher
        carrot costs.

        335.    The 1Q18 Press Release also stated that the Company would be revising its FY18

 Guidance downward as follows, attributable “primarily to Campbell’s gross margin performance

 in the first-quarter and revised outlook for the balance of the fiscal year”:

                                              Prior Guidance                     Revised Guidance
                                              (Aug. 31, 2017)                     (Nov. 21, 2017)

           Change in EBIT                        ‐1% to 1%                          ‐4% to ‐2%

            Change in EPS                        0% to 2%                           ‐3% to ‐1%



        336.    As a direct and proximate result of these partial corrective disclosures and/or

 materialization of the foreseeable risks concealed by Defendants’ fraud, including their promise to

 deliver “profitable growth” for C-Fresh, shares of the Company’s stock fell over 8%, from a close

 of $49.93 per share on November 20, 2017, to close at $45.84 per share on November 21, 2017.

        337.    Analysts attributed the decline in the price of Campbell’s common stock to the

 Company’s lower than expected results, headwinds attributable to C-Fresh, and lowered FY18

                                                  93
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 99 of 129 PageID: 1886




 Guidance. Deutsche Bank wrote: “Campbell Soup’s Q1 results disappointed today.” PiperJaffray

 added: “Management cited weather disruptions on carrot supply as a headwind in its C-Fresh

 segment, a drag that it cited as a key factor in the lower guidance.” JPMorgan was similarly

 circumspect: “Earnings were also impaired by higher carrot costs (the Bolthouse deal at this point

 has to be seen as a disappointment) in addition to higher freight and logistics. Overall, this was a

 poor print.” UBS likewise expressed disappointment with the Company’s revised guidance: “We

 expect the stock to trade lower as Campbell cut full-year guidance after 1Q of results.”

        338.    Nonetheless, as set forth in Section V above, despite the Company’s November 21,

 2017 disclosures and the related stock price decline, the price of Campbell common stock remained

 artificially inflated as Defendants continued to misrepresent and conceal material information from

 investors concerning Campbell’s putative ability to return C-Fresh to “profitable growth.”

        B.      February 16, 2018

        339.    On February 16, 2018, Campbell announced certain 2Q18 operating and financial

 results, including losses of $11 million for C-Fresh, as follows:

                                             Campbell                          C-Fresh

  Net Sales                                    $2,180                            $257

  Operating Earnings/EBIT                       $243                             $(11)

  EPS                                           $0.95                              --


        340.    Morrison stated the following in the Company’s 2Q18 Press Release:

        This was a disappointing quarter, driven by continued challenges in U.S. soup and
        Campbell Fresh. The decline in organic sales was largely due to the performance
        of Americas Simple Meals and Beverages, where U.S. soup sales decreased by 7
        percent based on the key customer issue we discussed last quarter. We are making
        progress with this customer and expect sales declines in soup to moderate in the
        second half. Campbell Fresh did not meet expectations. Sales did not recover as
        anticipated due in part to headwinds in the super premium juice category.

                                                 94
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 100 of 129 PageID: 1887




          341.     With respect to C-Fresh in particular, the 2Q18 Press Release stated:

          Sales in the quarter decreased 1 percent to $257 million driven primarily by sales
          declines in Bolthouse Farms refrigerated beverages.

          Segment operating earnings declined from a loss of $3 million to a loss of $11
          million, reflecting a lower gross margin percentage driven primarily by an increase
          in supply chain costs as well as higher carrot costs.

          342.     Finally, the Company further reduced its FY18 Guidance as follows:

                                                           Revised Guidance            Revised Guidance
                                                           Excluding Tax               Including Tax
                               Revised Guidance
                                                           Reform and Pacific          Reform and Pacific
                               (Nov. 21, 2017)
                                                           Foods Acquisition           Foods Acquisition
                                                           (Feb. 16, 2018)             (Feb. 16, 2018)2
      Change in EBIT                 -4% to -2%                  -6% to -4%                   -7% to -5%

       Change in EPS                 -3% to -1%                  -5% to -3%                  +2% to +4%


          343.     As a direct and proximate result of these partial corrective disclosures and/or

  materialization of the foreseeable risks concealed by Defendants’ fraud, including their promise to

  deliver “profitable growth” for C-Fresh, shares of the Company’s stock fell approximately 10%

  over three trading days, from a close of $47.70 per share on February 15, 2018, to close at $42.90

  per share on February 21, 2018.

          344.     Analysts attributed the decline in the price of Campbell’s common stock to the

  Company’s lower than expected results, headwinds attributable to C-Fresh, and lowered FY18

  Guidance. JPMorgan wrote: “Notably the C-Fresh business continues to disappoint.” RBC called

  the results “disappointing,” and lowered its “FY18 EBIT growth forecast by ~3pp (from +4% to




  2
   During the quarter, Campbell acquired Pacific Foods and the Tax Cuts and Jobs Act was passed. For purposes of an
  “apples-to-apples” comparison, the above chart utilizes the Company’s guidance that excludes the impact of the
  acquisition of Pacific Foods and the Tax Cuts and Jobs Act.


                                                         95
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 101 of 129 PageID: 1888




  +1% YOY), primarily to reflect F2Q’s additional soup declines at Walmart and a sluggish recovery

  in Bolthouse beverages.”

         345.    UBS further noted that certain factors, including the newly enacted U.S. tax laws,

  might have prevented the stock from falling even further: “We expect the stock to trade ~flat as a

  favorable tax savings and cost plan update could mute disappointment over weaker gross margin.”

         346.    Nonetheless, as set forth in Section V above, despite the Company’s February 16,

  2018 disclosures and the related stock price decline, the price of Campbell common stock remained

  artificially inflated as Defendants continued to misrepresent and conceal material information from

  investors concerning Campbell’s putative ability to return C-Fresh to “profitable growth.”

         C.      May 18, 2018

         347.    Finally, on May 18, 2018, the Company announced disappointing financial results

  for the third straight quarter, including losses of $475 million and $19 million for Campbell and

  C-Fresh, respectively, as follows:




                                              Campbell                          C-Fresh

   Net Sales                                    $2,125                           $251

   Operating Earnings/EBIT                      $(475)                           $(19)

   EPS                                         $(1.31)                             --


         348.    The Company further announced that it would be taking a pre-tax impairment

  charge of $619 million, or $1.65 per share, related entirely to C-Fresh. At the same time, Campbell

  announced that Morrison would be stepping down, effectively immediately.

         349.    Finally, the Company again revised its FY18 Guidance downward as follows:




                                                  96
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 102 of 129 PageID: 1889




                                                                                Revised Guidance
                                         Revised Guidance                       Including Tax Reform and
                                         Including Tax Reform and               Pacific Foods Acquisition
                                         Pacific Foods Acquisition              [Excluding Snyder’s-Lance
                                         (Feb. 16, 2018)                        Acquisition]
                                                                                (May 18, 2018)3
          Change in EBIT                             -7% to -5%                           -11% to -9%

           Change in EPS                            +2% to +4%                             -3% to -1%


          350.     DiSilvestro, the acting CEO, stated the following in the Company’s press release

  announcing the results (“2Q18 Press Release”):

          [W]e are not satisfied with our financial results. Our performance has been
          impacted by both execution-related and external challenges. We are addressing
          these challenges with renewed urgency. Looking ahead, we will be reviewing all
          aspects of our strategic plans and portfolio composition. We anticipate that our
          review, which will take several months to complete, will lead to changes designed
          to improve our operating performance and create long-term shareholder value. We
          plan to discuss the outcome of this review when we report fourth-quarter and full-
          year results in late August.

          351.     During a conference call to discuss the Company’s 3Q18 financial results on the

  same day (“2Q18 Conference Call”), DiSilvestro stated:

          While our organic sales were stable in a difficult environment, our challenge in the
          quarter was clearly our adjusted gross margin performance, as the percentage
          decline by about 4 points compared to last year, including a 1 point negative mix
          impact from our recent acquisitions. Gross margin performance was driven by
          higher-than-expected cost inflation, primarily higher transportation and logistic
          costs, higher supply chain costs in Campbell Fresh and increased promotional
          spending in U.S. Soup and Pepperidge Farms.

          352.     As a direct and proximate result of these partial corrective disclosures and/or

  materialization of the foreseeable risks concealed by Defendants’ fraud, including their promise to



  3
   During the quarter, Campbell acquired Snyder’s-Lance. For purposes of an “apples-to-apples” comparison, the
  above chart utilizes the Company’s guidance that includes the impact of the acquisition of Pacific Foods and the Tax
  Cuts and Jobs Act, but excludes the impact of the Snyder’s-Lance acquisition.


                                                          97
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 103 of 129 PageID: 1890




  deliver “profitable growth” for C-Fresh, shares of the Company’s stock fell over 12%, from a close

  of $39.22 per share on May 17, 2018, to close at $34.37 per share on May 18, 2018.

         353.    Analysts attributed the stock drop to the Company’s continued poor performance,

  particularly at C-Fresh, and openly questioned whether C-Fresh would ever be profitable. UBS

  for example, wrote: “Stock -12% in reaction to negative EPS revisions,” and “[t]he immediate

  retirement of CEO Denise Morrison brings the Company’s strategy into question.” It went on,

  “One probable call to action is to divest its C-Fresh business, but C-Fresh has suffered from recalls,

  stagnant revenue trends and is not cash flow positive.” PiperJaffray similarly wrote, “After

  repeatedly reiterating its commitment to the C-Fresh business, we expect a strategic portfolio

  review to lead to a sale of Campbell's C-Fresh business.”

         354.    Deutsche Bank summed up the results as follows:

         Campbell Soup recorded an impairment charge of $619mm in the quarter related
         to the C-Fresh segment, which represents a ~40% impairment on Bolthouse Farms
         (acquired in 2012 for $1.55bn) and Garden Fresh Gourmet (acquired in 2015 for
         $231mm). Overall, the company dropped gross margin guidance for the fiscal year
         to down 300 bps y/y (from prior down 100 bp at Q2’18, comparable at Q1’18, and
         modestly up at Q4’17), with one point of the impact attributable to recent
         acquisition mix and two points from base business declines, driven by weakness in
         Campbell Fresh and worsening transportation and logistics cost inflation.

         355.    As a result of Defendants’ misstatements and omissions, which were corrected by

  the disclosures discussed above, the price of Campbell common stock ended the Class Period at

  $34.37 per share, more than 31% below its Class Period high of $49.83 on December 5, 2017.

  VII.   ADDITIONAL ALLEGATIONS OF SCIENTER

         356.    In addition to the facts alleged above in Section IV, the following facts, viewed

  holistically, provide a strong inference that Defendants Morrison, DiSilvestro, and Campbell knew

  or recklessly disregarded that the statements they made during the Class Period alleged above in

  Section V were materially false or misleading when each such statement was made.

                                                   98
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 104 of 129 PageID: 1891




            A.     Defendants’ August 31, 2017 Misstatements

            357.   As set forth above in ¶¶ 300-07, in providing the FY18 Guidance to investors on

  August 31, 2017, Defendants made materially false or misleading statements representing that that

  C-Fresh would return to profitability, including: (i) “we expect [C-Fresh] to return to profitable

  growth going forward”; (ii) “we expect this business [C-Fresh] to return to profitable growth in

  fiscal 2018”; (iii) “we plan for the business [C-Fresh] to grow profitably in fiscal 2018”; (iv) “we

  do expect to see top line growth in Campbell Fresh in 2018”; and (v) “we plan for the business to

  grow profitably in fiscal 2018 as we return to more normal capacity.” Defendants further claimed

  that investors should expect C-Fresh FY 2018 sales growth between -2% and 0%, EBIT growth

  between -1% and 1%, and adjusted EPS growth between 0% and 2% (equating to EPS of $3.04 to

  $3.11).

                   1.     The FY 2018 Guidance Was Contradicted By Known Inadequate
                          Carrot Yields as of August 31, 2017

            358.   When Defendants made the foregoing statements, they knew or recklessly

  disregarded that internal reports, posted at the C-Fresh sales portal and accessible to C-Fresh

  marketing and sales teams no later than August 2017, indicated that excessive rainfall had already

  impacted C-Fresh carrot yields for the remainder of calendar year 2017 and, therefore, sales of

  carrots and the many C-Fresh beverages containing carrots would be negatively impacted. Indeed,

  as alleged above in ¶ 227, Morrison belatedly admitted this fact one quarter later on November 21,

  2017, when explaining why Campbell’s performance for the first quarter of 2018 did not meet the

  expectations she had previously communicated to the market: “Sales of carrots declined in the

  quarter. Our carrot crops were negatively impacted by adverse weather. Due to these low yields,

  we placed customers on allocation in the quarter.”




                                                  99
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 105 of 129 PageID: 1892




                 2.      The FY 2018 Guidance Was Contradicted By Known Adverse
                         Modular Resets At Major Customers Prior to August 31, 2017

         359.    Additionally, as of August 31, 2017, other facts known or readily accessible to

  Defendants directly contradicted Defendants’ statements. Critically, Bolthouse beverages had

  been excluded from the Modular Resets at C-Fresh’s largest customers, including Target, Kroger,

  Walmart, and Albertsons, and any return to profitability for the Bolthouse beverage business would

  necessitate winning back this shelf space later in FY 2018, without which sales growth in FY 2018

  was impossible.

         360.    As FE 25 explained, Campbell’s largest customers conducted a major Modular

  Reset the spring (between March and May) and a minor Modular Reset for smaller and non-

  performing items in the fall (around November). Campbell would be informed of the decision-

  making for the Modular Resets two months in advance of the Modular Reset being implemented

  and the sell-in period for the fall Resets began in July, and the sell-in period for the spring Resets

  began in August or September.

         361.    As alleged above in ¶¶ 16-17, 152-55, Morrison was personally involved in the

  Modular Reset process. From at least July 2016 through July 2017, Morrison was “flying all over

  the country” to play “defense and offense” in order to meet with important customers to prevent

  such customers from abandoning “sell-in” meetings, and to “re-instill faith” in C-Fresh and its

  products after the Bolthouse Recall and resulting loss of shelf space for Bolthouse products. FE

  25 prepared presentations for Campbell’s C-Level executives, including for Morrison’s

  discussions with large customers, concerning the Modular Resets and getting Bolthouse beverages

  back onto shelves.

         362.    Additionally, C-Fresh maintained a spreadsheet that tracked customer Modular

  Resets (defined herein as the “Modular Reset Tracker”) on a shared drive accessible to all C-Fresh


                                                   100
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 106 of 129 PageID: 1893




  sales personnel. The Modular Reset Tracker provided data on, among other things: (i) all of the

  new items that C-Fresh was trying to “sell-in” to customers; (ii) the items that had already been

  presented to customers; (iii) the items the customers were taking and not taking; (iv) the dates of

  customer sell-in meetings; and (v) lost sales opportunities/missed sell-in meetings (which usually

  occurred when a customer did not want to meet with C-Fresh). The Modular Reset Tracker was

  “incredibly important” for both distribution and forecasting, because it was used to plan production

  runs, including inventory planning and production line management, and was used to determine

  performance compared to fiscal year goals. The results of missing Modular Resets, as recorded in

  the Modular Reset Tracker, were incorporated into financial projections, which were available to

  Campbell’s senior management, including Morrison. Additionally, as FE 19 characterized it, the

  “Modular Reset was being watched by everyone” and everyone was “wired in” with respect to the

  Modular Reset process at Campbell’s top ten customers.

         363.    Moreover, Morrison received updates from SVPs who attended “Top-to-Top

  business review” meetings with Campbell’s customers, where the Modular Resets were discussed.

  During these meetings, Campbell’s management would discuss with their customers’ leadership,

  among other things, consumption data and sales numbers, including the performance and sales

  growth of specific products. Morrison relied upon the SVPs that attended these meetings, who

  would then report up to her. As alleged above in ¶ 155, Morrison had access to presentations from

  FE 25 detailing the lack of demand for Bolthouse beverages.

         364.    Thus, when they issued the FY18 Guidance on August 31, 2017, Defendants would

  have known, or would have been reckless in not knowing, that Bolthouse beverages had been

  excluded from at least the Target and Walmart Modular Resets, in March 2017 and August 2017,

  respectively, and reduction in shelf space at two of Bolthouse’s most important customers would



                                                  101
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 107 of 129 PageID: 1894




  make profitable growth for C-Fresh impossible unless that shelf space was somehow won back at

  the next Modular Reset. Indeed, Target dropped all types of Bolthouse beverages including juices,

  smoothies and protein drinks, according to FE 4. The Bolthouse beverages removed from Target’s

  Modular Reset also spanned all drink sizes offered, FE 4 explained. Moreover, in the March

  Modular Reset at Target, Bolthouse had lost all of Target’s carrot business because of ongoing

  quality problems with Bolthouse’s carrots, and that decision by Target was so cataclysmic that it

  resonated throughout the Company. As FE 18 explained, it was “pretty shocking” to hear that the

  company had lost Target’s business because “Target was a huge customer.”

         365.    Defendants would have known as of August 31, 2017 that the opportunity to win

  back shelf space from its major customers was highly unlikely and a critical risk to any profitable

  growth in FY 2018. This is because as a result of losing shelf space based upon the Bolthouse

  Recall and Bolthouse beverages being excluded from C-Fresh’s largest customers’ Modular

  Resets, Bolthouse had ceded valuable shelf space to competitors, including Naked Juice (PepsiCo.)

  and Odwalla (Coca-Cola), as alleged at ¶¶ 15, 23, 116-17, 121, 126, 129.

         366.    Further hampering Campbell’s ability to win back the shelf space lost from the

  Modular Resets were management changes and cost cuts at C-Fresh. During the summer of 2017,

  Morrison either knew or personally directed that experienced C-Fresh sales representatives be laid

  off and replaced with independent contractors provided by Acosta.

         367.    Thus, instead of a dedicated team of experienced Campbell employees with

  interpersonal relationships built on trust and mutual respect navigating the treacherous waters of

  negotiating the claw back of Bolthouse shelf space lost to competitors, those duties were

  outsourced to a mercenary marketing group, whose representatives had divided attention when

  making store visits, and were not knowledgeable about the fresh foods sector. Multiple FEs,



                                                 102
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 108 of 129 PageID: 1895




  including FE 8 and FE 10, confirmed that replacing Campbell-employed sales representatives with

  independent contractors from Acosta placed further strain on Campbell’s post-Recall tenuous

  relationships with key customers and efforts to regain lost shelf space. Not only were Campbell’s

  customers shocked that Campbell fired several C-Fresh employees and switched to a mercenary

  marketing team, they were also upset that the marketing team was not sufficiently knowledgeable

  in fresh produce-related products. According to FE 18, Acosta’s lack of experience with fresh

  products left customers “up in arms.”

                 3.     The FY 2018 Guidance Was Contradicted By Diminished Margins for
                        Bolthouse Beverages Caused by Post-Recall Production Modifications

         368.    In addition to the loss of shelf space for Bolthouse products resulting from the

  Recall and missed Modular Resets, Morrison knew that Campbell’s post-Recall enhanced quality

  control standards slowed production and increased costs, which severely impacted Bolthouse’s

  ability to produce its Protein/Low Acid beverage line, and hamstrung Bolthouse’s ability to service

  customers’ orders. The increased costs and reduced production speed eroded margins, further

  rendering profitable growth in FY 2018 impossible, unless Campbell somehow managed to scale

  up its sales, which of course, was highly unlikely because of the loss of shelf space at its major

  customers. Morrison knew of these impediments from, among other things, the Modular Reset

  Tracker, the reporting structure at C-Fresh, and MBR meetings, which covered consumption data,

  Plan to Actual performance, Actual vs Year to Go, as alleged above in ¶¶ 41, 154-55, 232-48.

         369.    For instance, as FE 20 explained, Campbell’s corporate “Profit Center” generated

  reports showing C-Fresh’s and Bolthouse’s total sales and EBIT, through a BI platform which

  interfaced with SAP software. C-Fresh executives discussed these numbers with Morrison and

  DiSilvestro.




                                                 103
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 109 of 129 PageID: 1896




                 4.      The FY 2018 Guidance Was Contradicted by Known Problems With
                         the Claimed “Innovations” That Morrison Declared Would
                         Contribute to Profitable Growth

         370.    During the 1Q18 Conference Call held on August 31, 2017, Morrison claimed that

  forthcoming Bolthouse products would materially contribute to C-Fresh’s return to profitability in

  FY 2018. In this regard, Morrison specifically called out the Pea Protein Milk when assuring

  investors that “[w]e also have a robust innovation pipeline to help fuel additional growth, and we’ll

  begin to introduce new beverage products to the market such as plant protein milk.”

         371.    However, at that time, Morrison knew that the Pea Protein Milk was not properly

  positioned for launch. Among other things, the Pea Protein Milk utilized an inferior pea ingredient,

  that was untested with customers, because, as alleged at ¶¶ 206-08, Campbell’s corporate office

  directed Bolthouse to use inferior pea ingredients to better position Campbell to meet its profit

  margins. Moreover, as alleged in ¶¶ 213-14, the R&D Team tasked with readying the Pea Protein

  Milk for commercial launch believed during the summer of 2017 that the product still needed

  another 6-9 months of development time to remedy production issues as well as issues related to

  taste and consistency. Nevertheless, Campbell demanded that the product go to market “within a

  week or a month,” resulting in a product that was not properly positioned for its launch in

  September 2017.

         372.    Additionally, Morrison knew by June 2017 that manufacturing and distribution

  problems had caused C-Fresh to miss at least Safeway’s and Albertsons’ modular resets, two of

  the major customers that had agreed to take on the Pea Protein Milk when it had been pitched as

  being available in the spring of 2017. However, because of production delays, Campbell missed

  the Modular Reset for these major customers, which occurred in June 2017, thus foreclosing the

  opportunity to get the new Pea Protein Milk product on the shelves of at least Safeway and

  Albertsons for the entirety of FY 2018.

                                                  104
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 110 of 129 PageID: 1897




         B.      Defendants’ November 21, 2017 Misstatements

         373.    As alleged above in ¶ 332, Campbell reported its financial results for the first

  quarter of 2018 on November 21, 2017, which included C-Fresh losses of $6 million. Defendants,

  nevertheless, assured investors that C-Fresh would achieve profitability in Campbell’s fiscal year

  2018, representing, among other things: (i) “[f]or fiscal 2018, our outlook for sales remains

  unchanged”; (ii) “the Campbell Fresh turnaround is progressing”; (iii) “we would expect to see

  profitability pretty quick in Campbell Fresh. And as we've said before, on a full year basis, we

  would expect to deliver both top and bottom line growth”; and (iv) “we do expect to see improved

  gross margin performance in the back half.”

         374.    Yet, in addition to the facts alleged above in ¶¶ 308-16 that were known to

  Defendants in connection with the materially false or misleading statements that they made on

  August 31, 2017, new events that took hold in Campbell’s first quarter of 2018 (i.e., in the fall of

  2017), were omitted from Defendants’ disclosures that would have made any reasonable investor

  question the veracity of Defendants’ guidance.

         375.    In October 2017 and soon thereafter, at least Kroger, Walmart, Albertsons, Target,

  and Ahold, excluded from their Modular Reset or stopped purchasing Bolthouse’s popular 32 oz.

  beverages, which accounted for up to 30% of Bolthouse beverage revenues. Thus, the only way

  that Bolthouse could achieve profitable growth at all in 2018 was if somehow, miraculously,

  Defendants convinced these major customers to: (i) return lost shelf space to C-Fresh at the next

  Modular Reset, which would not occur until the spring of 2018, well into Campbell’s third quarter

  of 2018 and stretching into Campbell’s fourth quarter of 2018; and (ii) increase the shelf space

  allocated to C-Fresh. Accomplishing this would have required C-Fresh’s largest customers, in

  many instances, to replace competitor products including Naked Juice (PepsiCo.), Odwalla Juice



                                                   105
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 111 of 129 PageID: 1898




  (Coca-Cola), Suja Juice and GT Kombucha, with C-Fresh’s untested new “innovations” that

  Morrison claimed would spur the profitable growth.

         376.    Indeed, with respect to Morrison’s claim that C-Fresh’s “strong innovation plans”

  that would drive profitable growth, the most important innovation that C-Fresh was trying to roll

  out was the Pea Protein Drink, and this product was already proving to be an abject failure by

  November 2017. As alleged above, Pea Protein Milk had missed the modular resets at Albertsons

  and Safeway in June 2017 due to production delays and distribution issues. Furthermore, the

  handful of customers that had accepted early orders for Pea Protein Milk were not reordering the

  product, which Morrison would have known based on the chain of command reporting up to her,

  as alleged in ¶¶ 41, 153-55, 182-84, 214, 232-48, as well as the “Top-to-Top” meetings and MBR

  meetings.

         377.    Indeed, the Protein Pea Milk, despite being so heavily touted by Morrison as

  something that would drive growth, was destined to fail. As noted above, after C-Fresh provided

  its customers with samples of the Pea Protein Milk using a premium pea ingredient, Campbell

  switched to a less expensive pea ingredient to improve the Pea Protein Milk profit margins, but in

  exchange, reduced the overall quality of the product. The R&D Team, in fact, believed that the

  product still needed another 6-9 months of development time when it was finally launched in

  September 2017, after already extensive delays. As of fall 2017, C-Fresh’s new Pea Protein Milk

  “simply wasn’t selling,” and was so poorly received by customers that unsold cases were given

  away to warehouse employees, who did not want them either. ¶¶ 25, 218.

         C.      Defendants’ February 16, 2018 Misstatements

         378.    The falsity of Defendants’ FY 2018 profitability assurances and the deleterious

  impact of the October 2017 Modular Resets would be partially revealed by Defendants on



                                                 106
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 112 of 129 PageID: 1899




  February 16, 2018, when Campbell published its earnings for its second quarter of 2018, which

  had ended on January 28, 2018, and convened an earnings call to discuss the results.

         379.    During the 2Q18 Conference Call, Morrison disclosed that the principal reason why

  C-Fresh missed expectations for the second quarter of 2018, wherein C-Fresh had suffered an $11

  million loss, was that C-Fresh had lost “some shelf space” at Modular Resets during the quarter.

  This explanation was false because, as alleged above, the Modular Resets in question had actually

  occurred before the second quarter of 2018 had even commenced, i.e., in October 2017. Moreover,

  because decisions about Modular Resets are made in the preceding months, Morrison would have

  known of the impact that Modular Resets would have on C-Fresh’s sales during the second quarter

  of 2018.

         380.    Despite all of the setbacks that Defendants knew as of February 16, 2018, which

  could not possibly be overcome during the remainder of Campbell’s FY 2018, Defendants

  reiterated the claim that C-Fresh would return to growth in the second half of 2018. Once again,

  this could only have been accomplished if there were a miraculous return of the lost shelf space

  from the vast majority of C-Fresh’s largest customers, including Walmart, Kroger, Target,

  Albertsons and others, an omitted fact that any reasonable investor would have wanted to know to

  evaluate Defendants’ claim of forthcoming profitable growth in the remaining months of

  Campbell’s FY 2018.

         381.    Once again, on the February 16, 2018 earnings call, Morrison hung C-Fresh’s fate

  for the remainder of the year on beverage innovations she claimed would spur the return of profits.

  In doing so, she misleadingly claimed that Campbell was “building on the initial success” of the

  Pea Protein Milk. This statement was materially misleading because she knew or was reckless in

  not knowing that reception for the Pea Protein Milk across C-Fresh’s customers was astoundingly



                                                 107
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 113 of 129 PageID: 1900




  negative, and that customers did not re-order the product after the initial shipment. As of fall 2017,

  C-Fresh’s new Pea Protein Milk was so poorly received by customers that unsold cases were given

  away to warehouse employees, who did not want them either.

         382.    Additionally, Morrison knew based on the Modular Reset Tracker that the low

  sugar Bolthouse B Line, which she touted on the 2Q18 Conference Call as being an innovation

  that would also propel C-Fresh growth in the second half of 2018, was incapable of delivering high

  growth in FY 2018 because Bolthouse consistently missed Modular Resets in at least March 2017

  and August 2017, a fact that Morrison knew two months prior, when Bolthouse’s beverages would

  have been pitched to customers during the “sell-in” period, as alleged in ¶¶ 153-54, 360-62.

  Internally, Morrison also discussed the low sugar beverages scheduled for release in Spring 2018,

  describing them as “key to jumpstarting things,” as alleged in ¶ 202.

         D.      Defendants’ Misrepresented and Concealed the Truth to Close the Snyder’s-
                 Lance Acquisition

         383.    At the same time that Defendants were misrepresenting and concealing facts

  bearing upon C-Fresh’s ability to return to profitable growth in fiscal year 2018, they were

  negotiating, financing, and then closing the largest cash acquisition in the Company’s history – the

  acquisition of Snyder’s-Lance for $6.1 billion.

         384.    As alleged above in ¶¶ 20, 262, 268, maintaining Campbell’s credit rating was

  critical to Defendants’ ability to secure financing for the deal, which necessitated Campbell raising

  its Debt/EBITDA rating from 2.2x before the acquisition to 5.0x after the acquisition. At the time

  that the merger was announced, Campbell was rated A3 and Moody’s placed Campbell on a review

  for downgrade, but affirmed Campbell’s Prime-2 short term rating. Key to this action was

  Moody’s expectation, based on the Company’s disclosures, that Campbell had sufficient cash to

  service the debt load and pay it down relatively quickly. Weddington, wrote on December 17,


                                                    108
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 114 of 129 PageID: 1901




  2017, around the time that the deal was announced, that “the affirmation of the company's Prime-

  2 short-term rating reflects the rating agency’s expectation that any resulting downgrade is unlikely

  to exceed two notches. Campbell should be able to reduce financial leverage steadily through core

  operating cash flow and cost savings, which will provide important support of the company’s credit

  profile.”

          385.   In March 2018, Campbell’s issued $5.1 billion in unsecured notes to fund the

  Snyder’s-Lance acquisition (after securing from Credit Suisse a bridge loan). At that time,

  Moody’s had completed its downgrade review of Campbell and consistent with its earlier note at

  the time of the announcement of the acquisition, reduced Campbell’s rating from A3 to Baa2,

  exactly two notches down, keeping Campbell’s debt issuance in the prime territory and thereby

  substantially reducing the cost of financing the acquisition.

          386.   As Moody’s credit officer Weddington explained in a March 9, 2018 note, “Despite

  Campbell’s recent disappointing operating performance due to weak soup and premium beverage

  sales and increased carrot and transportation costs, core cash flow should remain relatively strong.

  This will be supported by significant ongoing US tax overhaul savings and working capital

  reductions in the second half of fiscal 2018.” This echoed Defendants statements to the market on

  February 16, 2018, in which Morrison claimed that C-Fresh was still poised to return to profitable

  growth in 2018.

          387.   Had Morrison actually spoken the truth about C-Fresh’s prospects and withdrawn

  the false claim of returning to profitability, this would undoubtedly have required Campbell to

  write down the $619 million in goodwill on Campbell’s balance sheet, reflecting the lack of

  prospect of earnings for C-Fresh.




                                                  109
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 115 of 129 PageID: 1902




         388.       As set forth above, however, just two months after Campbell successfully raised

  $5.1 billion in new debt based on an inflated credit rating tied to in inflated cash outlook, Campbell

  was forced to come clean.

         389.       On May 18, 2018, in releasing its earnings for the third quarter 2018, as more fully

  set forth above, Campbell announced extremely disappointing financial results, including losses

  of $475 million for Campbell and $19 million for C-Fresh. It wrote down the entire remaining

  value of the C-Fresh businesses, taking a $619 million charge, or $1.65 per share. At the same

  time, Campbell announced that Morrison would be stepping down, effectively immediately, as

  alleged below in ¶¶ 287, 291.

         390.       For Moody’s, like the rest of the market, this was a shocking development and it

  resulted in a dramatic downgrade of Campbell’s debt, including the bonds issued just two months

  earlier. Writing on May 21, 2018, Moody’s expressed its surprise at the developments, and placed

  Campbell’s newly issued debt as well as the entire $10 billion in outstanding Campbell debt on a

  ratings review:

         Moody's Investors Service, Inc. (“Moody’s”) today placed all the ratings of
         Campbell Soup Company (“Campbell”) under review for downgrade. This includes
         the company's Baa2 senior unsecured debt rating and Prime-2 short-term rating.
         The action follows an unexpectedly sharp decline in Campbell's profitability in
         the fiscal third quarter and the sudden resignation of the company's chief
         executive officer. The review for downgrade primarily reflects Moody's
         expectation that the company's high financial leverage is likely to be sustained for
         longer than anticipated and could rise further due to recent deterioration in core
         operating performance. Moody's estimates that debt/EBITDA at the March closing
         of the Snyder's-Lance acquisition was approximately 5.0x. Moody's had expected
         that Campbell would be able to reduce the metric to below 4.0x within 24 months
         through core operating cash flow and cost synergies. “The sharp and unexpected
         decline in profitability in the third quarter casts serious doubt that Campbell will be
         able to meet its deleveraging plans following the Snyder's-Lance acquisition,”
         commented Brian Weddington, a Moody's Senior Credit Officer. "Additionally, the
         departure of the CEO adds further uncertainty about whether the company will



                                                    110
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 116 of 129 PageID: 1903




          respond successfully to its operating challenges in the near term,” added
          Weddington.

          391.   The threat of a Moody’s downgrade of Campbell’s assets to junk status led to

  immediate action by Campbell over the ensuing months to sell off assets to pay down its debt,

  which ultimately avoided a downgrade.           Writing in September 2018, Moody’s affirmed

  Campbell’s Baa2 rating explaining, “The rating confirmations reflect Moody's expectation that the

  recently announced asset sales — net proceeds from which will be used to repay debt — should

  be sufficient to reduce financial leverage over the next 12 to 15 months to a level that is acceptable

  at the current ratings, based on the company's post-divestiture business profile.”

          392.   Indeed, Campbell had announced on August 30, 2018, that it would divest its

  Campbell International and Campbell Fresh businesses, including Bolthouse, Garden Fresh

  Gourmet and the Company’s refrigerated soup business.

          393.   The timing of Campbell’s massive debt issuance that began on March 14, 2018, in

  the midst of Campbell’s 3Q18 in order to fund the Snyder’s-Lance acquisition, and the subsequent

  impairment charge taken as of the end of the quarter, which ended on April 28, 2018, was all too

  convenient. Campbell was able to raise $5.1 billion in debt on a credit rating predicated on cash

  flows from C-Fresh that Defendants knew would not materialize. With the inflated credit rating,

  Defendants deceived the unsuspecting investors in those bonds who clearly paid too much for

  them.

          394.   As Campbell would later reveal in its quarterly report for the third quarter of 2018,

  filed with the SEC on June 5, 2018, it had actually begun its review for an impairment charge

  during the third quarter based on the Company’s revision of the long term cash flows for C-Fresh:

          In the third quarter of 2018, we performed interim impairment assessments
          within Campbell Fresh on the deli reporting unit, which includes Garden Fresh
          Gourmet and the U.S. refrigerated soup business, and the Bolthouse Farms


                                                   111
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 117 of 129 PageID: 1904




         refrigerated beverages and salad dressings reporting unit. Within the deli unit,
         we revised our long-term outlook due to the anticipated loss of refrigerated soup
         business with certain customers, as well as the recent performance of the
         business. In addition, the operating performance of the Bolthouse Farms
         refrigerated beverages and salad dressings reporting unit was below expectations.
         We revised our long-term outlook for future earnings and cash flows for each of
         these reporting units. We recorded a non-cash impairment charge of $11 million
         on the tangible assets and $94 million on the intangible assets ($80 million after
         tax, or $.27 per share) of the deli reporting unit, and a non-cash impairment charge
         of $514 million ($417 million after tax, or $1.39 per share) related to the intangible
         assets of the Bolthouse Farms refrigerated beverages and salad dressings reporting
         unit. The aggregate impact of the impairment charges was $619 million, of which
         $11 million was recorded in Cost of products sold and $608 million in Other
         expenses / (income), ($497 million after tax, or $1.65 per share).

         395.    As set forth above, however, all of the material impacts that changed the cash flow

  outlook for C-Fresh’s business had already occurred before the third quarter commenced, and the

  delay in Campbell taking its impairment can only be chalked up to intentionally avoiding negative

  news that would make its debt issuance not just more costly, but likely prohibitively costly as to

  scuttle the Snyder’s-Lance acquisition. Unsurprisingly, these shenanigans led to the abrupt firing

  of Morrison, who had orchestrated the acquisition and Campbell’s assumption of debt based on

  false projections concerning C-Fresh.

         E.      Morrison’s Abrupt “Resignation”

         396.    As noted above, on May 19, 2018, along with the disclosure of the total write-off

  of C-Fresh’s goodwill, Campbell announced that Defendant Morrison had resigned effective

  immediately. What was astonishing about this abrupt action was that Campbell had no CEO

  succession plan. Indeed, replacing Morrison on an interim basis was Keith R. McLoughlin, a

  member of Campbell's board of directors since 2016. Given that there was no C-Suite leadership,

  it is not surprising that Campbell’s retained Defendant DiSilvestro to help with the massive

  restructuring and asset sale that Campbell undertook to retain its credit rating.



                                                  112
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 118 of 129 PageID: 1905




         397.    Once Campbell announced in August 2019 that it had completed its turnaround

  under new CEO Mark Clouse, appointed in January 2019, it simultaneously announced that

  DiSilvestro had left in October 2019.

         F.      The Fraud Concerns the Core of Campbell’s Operations

         398.    C-Fresh was one of the Company’s core operations during the Class Period. C-

  Fresh is one of the Company’s three primary divisions, which accounted for 12% of its net sales

  in 2017. At the time of its creation, the Company itself stated: “The fresh opportunity is so

  compelling that we formed an entire division around it: Campbell Fresh, which we call C-Fresh.”

  In addition, Bolthouse is one of the main components of C-Fresh. At the time of the acquisition,

  Campbell’s purchase of Bolthouse was the largest acquisition in the Company’s history. Based

  on the importance of C-Fresh and Bolthouse to the Company’s business, it would be absurd to

  suggest that Defendants were not aware of all material facts affecting C-Fresh’s revenue generation

  potential.

         399.    What’s more, C-Fresh’s (and, by extension, the Company’s) sales and margins are

  two of Campbell’s most closely watched and highly touted metrics, and critical components of the

  Company’s growth strategy—i.e., increasing sales and operating margins. Indeed, throughout the

  Class Period, Defendants regularly focused investors’ attention on C-Fresh’s sales and operating

  margins as evidence of Campbell’s purported transition and growth potential in the fresh foods

  segment. Thus, the importance of C-Fresh’s sales and operating margins to Campbell’s business

  and bottom line raises a strong inference that the Individual Defendants knew their statements

  about C-Fresh’s sales growth and margin improvement (and, by extension, the Company’s) were

  false and/or misleading or omitted material facts.

         400.    Indeed, securities analysts following Campbell looked to C-Fresh as a source of

  Company growth. For example, in a July 19, 2017 Deutsche Bank Equity Research report, the

                                                 113
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 119 of 129 PageID: 1906




  analyst noted: “As we indicated in our recent note, Fresh in Focus, the company’s primary source

  of incremental profit dollars over the next three years could be from its C-Fresh segment, if growth

  and profitability forecasts prove correct. The company reiterated its ~10% operating profit margin

  target for the segment over the next three years, with less than half, but a “big chunk” coming in

  FY’18. Given ramped marketing and innovation dollars, coupled with integration into its sales

  force, C-Fresh is expected to grow revenues $50mm on average per year over the next five years,

  or an implied MSD organic sales growth rate. Of note is management’s commentary around

  retaking share with its own ‘challenger’ brands as well as with the opportunity Pacific Foods

  presents given the potential for supply chain leverage and margin upside.”

         G.      Defendants’ High Level Positions

         401.    As the Company’s top executives, Morrison and DiSilvestro—the President and

  CEO, and CFO, respectively—controlled the Company’s daily operations and were informed of

  and responsible for monitoring C-Fresh’s sales and operating margins.

         402.    As the Company’s CEO and President, Morrison was responsible for all aspects of

  the Company’s daily operations. Morrison was also a member of the Company’s Board of

  Directors. Additionally, Morrison certified the Company’s financial reporting filed with the SEC,

  which included Campbell and C-Fresh sales and operating margins.

         403.    As the Company’s CFO and Senior Vice President, DiSilvestro was responsible for

  reviewing and approving all of Campbell’s financial reporting, and for signing and approving each

  of the monthly press releases. DiSilvestro also certified the Company’s financial reporting filed

  with the SEC, which included Campbell and C-Fresh’s sales and operating margins.




                                                  114
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 120 of 129 PageID: 1907




         H.      The Individual Defendants Controlled the Contents of the Company’s Public
                 Statements During the Class Period

         404.    Due to their high-level positions, each Individual Defendant was also provided

  with, or had access to, copies of the documents alleged herein to be false and/or misleading prior

  to, or shortly after, their issuance, and had the ability and opportunity to prevent their issuance or

  cause them to be corrected.      Because of their positions and access to material non-public

  information concerning the Company, the Individual Defendants knew or recklessly disregarded

  that the adverse facts alleged herein had not been disclosed to and were being concealed from, the

  public, and that the positive representations that were being made to investors concerning C-

  Fresh’s ability to deliver “profitable growth,” were materially false, misleading, and incomplete.

         405.    As a result, the Individual Defendants were responsible for the accuracy of

  Campbell’s corporate statements. Therefore, each is responsible and liable for the representations

  contained therein or omitted therefrom.        Campbell knowingly and/or recklessly made the

  materially false and/or misleading statements and omissions of material fact alleged herein based

  on the fact that Individual Defendants knew and/or recklessly disregarded that the Company’s

  statements were materially false and/or misleading, and/or omitted material facts at the times that

  such statements were made. Each of these Defendants was among the most senior executives of

  the Company throughout the Class Period and a member of the Company’s management, and their

  knowledge may be imputed to the Company.

         406.    Statements made by Campbell and the Individual Defendants during the Class

  Period strongly and plausibly suggest each had access to the disputed information. Indeed, the

  vast majority of Defendants’ material misrepresentations and omissions explicitly or implicitly

  pertain to the ability of C-Fresh to deliver “profitable” and “positive” growth, and could not have

  been made with any reasonable basis in fact, as the Company in large part admitted in May 2018


                                                   115
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 121 of 129 PageID: 1908




  when it disclosed such representations were not attainable, as well as a $619 million impairment

  charge for C-Fresh.

  VIII. THE FRAUD ON THE MARKET PRESUMPTION OF RELIANCE APPLIES

         407.    At all relevant times, the market for Campbell’s common stock was efficient for

  the following reasons, among others:

             a) Campbell’s common stock met the requirements for listing, and was listed and
                actively traded on the NYSE, a highly efficient and automated market;

             b) As a regulated issuer, Campbell filed periodic public reports with the SEC and the
                NYSE;

             c) Campbell regularly and publicly communicated with investors via established
                market communication mechanisms, including through regular disseminations of
                press releases on the national circuits of major newswire services and through other
                wide-ranging public disclosures, such as communications with the financial press
                and other similar reporting services; and

             d) Campbell was followed by multiple securities analysts employed by major
                brokerage firms who wrote reports, which were distributed to the sales force and
                certain customers of their respective brokerage firms. Each of these reports was
                publicly available and entered the public marketplace. Indeed, more than 190
                analyst reports on Campbell were published during the Class Period.

         408.    As a result of the foregoing, the market for Campbell’s common stock promptly

  digested current information regarding Campbell from all publicly available sources and reflected

  such information in the price of Campbell’s stock. Under these circumstances, all purchasers of

  Campbell’s common stock during the Class Period suffered similar injury through their purchase

  of Campbell’s stock at artificially inflated prices, and a presumption of reliance applies.

         409.    Further, at all relevant times, Lead Plaintiff and other members of the Class

  reasonably relied upon Defendants to disclose material information as required by law and in the

  Company’s SEC filings. Lead Plaintiff and the other members of the Class would not have

  purchased or otherwise acquired Campbell’s common stock at artificially inflated prices if

  Defendants had disclosed all material information as required. Thus, to the extent that Defendants

                                                  116
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 122 of 129 PageID: 1909




  concealed or improperly failed to disclose material facts with regard to the Company and its

  business, Lead Plaintiff and other members of the Class are entitled to a presumption of reliance

  in accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153 (1972).

  IX.     THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION DOCTRINE
          ARE INAPPLICABLE

          410.    The Private Securities Litigation Reform Act’s statutory safe harbor and/or the

  “bespeaks caution doctrine” applicable to forward-looking statements under certain circumstances

  do not apply to any of the materially false and/or misleading statements alleged herein.

          411.    None of the statements complained of herein was a forward-looking statement.

  Rather, each was a historical statement or a statement of purportedly current facts and conditions

  at the time each statement was made.

          412.    To the extent that any materially false and/or misleading statement alleged herein,

  or any portion thereof, can be construed as forward-looking, such statement was a mixed statement

  of present and/or historical facts and future intent, and is not entitled to safe harbor protection with

  respect to the part of the statement that refers to the present and/or past.

          413.    To the extent that any materially false and/or misleading statement alleged herein,

  or any portions thereof, may be construed as forward-looking, such statement was not

  accompanied by meaningful cautionary language identifying important facts that could cause

  actual results to differ materially from those in the statement or portion thereof. As alleged above

  in detail, given the then-existing facts contradicting Defendants’ statements, any generalized risk

  disclosures made by Defendants were not sufficient to insulate Defendants from liability for their

  materially false and/or misleading statements.

          414.    To the extent that the statutory safe harbor may apply to any materially false and/or

  misleading statement alleged herein, or a portion thereof, Defendants are liable for any such false


                                                    117
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 123 of 129 PageID: 1910




  and/or misleading statement because at the time such statement was made, the speaker actually

  knew the statement was false and/or misleading, or the statement was authorized and approved by

  an executive officer of Campbell who knew that such statement was false and/or misleading.

  X.     CLASS ACTION ALLEGATIONS

         415.    Lead Plaintiff brings this action on its own behalf and as a class action pursuant to

  Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure on behalf of a class consisting of

  all persons and entities who purchased the common stock of Campbell from August 31, 2017

  through and including May 17, 2018, and were damaged thereby. Excluded from the Class are:

  (i) Defendants; (ii) members of the immediate families of the Individual Defendants; (iii) the

  Company’s subsidiaries and affiliates; (iv) any person who is or was an officer or director of the

  Company or any of the Company’s subsidiaries or affiliates during the Class Period; (v) any entity

  in which any Defendant has a controlling interest; and (vi) the legal representatives, heirs,

  successors, and assigns of any such excluded person or entity.

         416.    The members of the Class are so numerous that joinder of all members is

  impracticable. During the Class Period, Campbell had more than 197 million shares of common

  stock outstanding and actively trading on the NYSE. While the exact number of Class members

  is unknown to Lead Plaintiff at this time and can only be ascertained through appropriate

  discovery, Lead Plaintiff believes that the proposed Class numbers in the thousands and is

  geographically widely dispersed. Record owners and other members of the Class may be identified

  from records maintained by the Company or its transfer agent and may be notified of the pendency

  of this action by mail, using a form of notice similar to that customarily used in securities class

  actions.




                                                 118
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 124 of 129 PageID: 1911




          417.     Lead Plaintiff’s claims are typical of the claims of the members of the Class. All

  members of the Class were similarly affected by Defendants’ alleged conduct in violation of the

  Exchange Act as complained of herein.

          418.     Lead Plaintiff will fairly and adequately protect the interests of the members of the

  Class. Lead Plaintiff has retained counsel competent and experienced in class and securities

  litigation.

          419.     Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. The questions

  of law and fact common to the Class include:

               whether Defendants violated the federal securities laws by their acts and omissions as
                alleged herein;

               whether Defendants made statements to the investing public during the Class Period
                that contained material misrepresentations or omitted material facts;

               whether and to what extent the market price of Campbell’s common stock was
                artificially inflated during the Class Period because of the material misstatements and
                omissions alleged herein;

               whether Campbell and the Individual Defendants acted with the requisite level of
                scienter;

               whether the Individual Defendants were controlling persons of the Company;

               whether reliance may be presumed; and

               whether the members of the Class have sustained damages as a result of the conduct
                complained of herein and, if so, the proper measure of damages.

          420.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy because, among other things, joinder of all members of the Class

  is impracticable. Furthermore, because the damages suffered by individual Class members may

  be relatively small, the expense and burden of individual litigation make it impossible for members




                                                   119
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 125 of 129 PageID: 1912




  of the Class to individually redress the wrongs done to them. There will be no difficulty in the

  management of this action as a class action.

  XI.     CAUSES OF ACTION

                                             COUNT I
        For Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                 Thereunder Against Campbell and the Individual Defendants

          421.    Lead Plaintiff repeats and realleges each and every allegation set forth above as if

  fully set forth herein.

          422.    This Count is asserted pursuant to Section 10(b) of the Exchange Act, and Rule

  10b-5 promulgated thereunder, on behalf of Lead Plaintiff and all other members of the Class,

  against Campbell and the Individual Defendants.

          423.    As alleged herein, throughout the Class Period, Campbell and the Individual

  Defendants, individually and in concert, directly and indirectly, by the use of the means or

  instrumentalities of interstate commerce, the mails and/or the facilities of national securities

  exchanges, made materially untrue statements of material fact and/or omitted to state material facts

  necessary to make their statements not misleading and carried out a plan, scheme, and course of

  conduct, in violation of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

  thereunder. Campbell and the Individual Defendants intended to and did, as alleged herein:

  (i) deceive the investing public, including Lead Plaintiff and members of the Class; (ii) artificially

  inflate and maintain the prices of Campbell’s common stock; and (iii) cause Lead Plaintiff and

  members of the Class to purchase the Company’s common stock at artificially inflated prices.

          424.    The Individual Defendants were individually and collectively responsible for

  making the materially false and misleading statements and omissions alleged herein and having

  engaged in a plan, scheme, and course of conduct designed to deceive Lead Plaintiff and members

  of the Class, by virtue of having made public statements and prepared, approved, signed, and/or

                                                   120
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 126 of 129 PageID: 1913




  disseminated documents that contained untrue statements of material fact and/or omitted facts

  necessary to make the statements therein not misleading.

          425.    As set forth above, Campbell and the Individual Defendants made the materially

  false and misleading statements and omissions and engaged in the fraudulent activity described

  herein knowingly and intentionally, or in such a deliberately reckless manner as to constitute

  willful deceit and fraud upon Lead Plaintiff and the other members of the Class who purchased the

  Company’s common stock during the Class Period.

          426.    In ignorance of the materially false and misleading nature of Campbell’s and the

  Individual Defendants’ statements and omissions, and relying directly or indirectly on those

  statements or upon the integrity of the market price for Campbell’s common stock, Lead Plaintiff

  and other members of the Class purchased the Company’s common stock at artificially inflated

  prices during the Class Period. But for the fraud, Lead Plaintiff and members of the Class would

  not have purchased the Company’s common stock at such artificially inflated prices. As set forth

  herein, when the true facts were subsequently disclosed, the price of Campbell’s common stock

  declined precipitously, and Lead Plaintiff and members of the Class were harmed and damaged as

  a direct and proximate result of their purchases of the Company’s common stock at artificially

  inflated prices and the subsequent decline in the price of that stock when the truth was disclosed.

                                                COUNT II
                            For Violations of Section 20(a) of the Exchange Act
                                    Against the Individual Defendants

          427.    Lead Plaintiff repeats and realleges each and every allegation set forth above as if

  fully set forth herein.

          428.    This Count is asserted pursuant to Section 20(a) of the Exchange Act, on behalf of

  the Lead Plaintiff and all other members of the Class, against Defendants Morrison and

  DiSilvestro.

                                                   121
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 127 of 129 PageID: 1914




         429.    As alleged above, the Company violated Section 10(b) of the Exchange Act and

  Rule 10b-5 promulgated thereunder by making materially false and misleading statements and

  omissions in connection with the purchase or sale of Campbell’s common stock and by

  participating in a fraudulent scheme and course of business or conduct throughout the Class Period.

  This fraudulent conduct was undertaken with scienter, and Campbell is charged with the

  knowledge and scienter of each of the Individual Defendants who knew of or acted with deliberate

  reckless disregard of the falsity of the Company’s statements and the fraudulent nature of its

  scheme during the Class Period.

         430.    As set forth above, the Individual Defendants were controlling persons of the

  Company during the Class Period, due to their senior executive positions with the Company and

  their direct involvement in the Company’s day-to-day operations, including their power to control

  or influence the policies and practices giving rise to the securities violations alleged herein, and

  exercised the same.     As such, the Individual Defendants had regular access to non-public

  information about Campbell’s business, operations, performance, and future prospects through

  access to internal corporate documents and information, conversations, and connections with other

  corporate officers and employees, attendance at management meetings and meetings of the

  Company’s Board and committees thereof, as well as reports and other information provided to

  them in connection therewith.

         431.    By virtue of the foregoing, the Individual Defendants each had the power to

  influence and control, and did influence and control, directly or indirectly, the decision-making of

  the Company, including the content of its public statements with respect to its operations, corporate

  governance, and compliance with regulators.




                                                  122
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 128 of 129 PageID: 1915




         432.   The Individual Defendants were culpable participants in Campbell’s fraud alleged

  herein, by acting knowingly and intentionally, or in such a deliberately reckless manner as to

  constitute willful fraud and deceit upon Lead Plaintiff and the other members of the Class who

  purchased the Company’s common stock during the Class Period.

         433.   By reason of the foregoing, the Individual Defendants are liable to Lead Plaintiff

  and the members of the Class as controlling persons of the Company in violation of Section 20(a)

  of the Exchange Act.

  XII.   PRAYER FOR RELIEF

     WHEREFORE, Lead Plaintiff respectfully prays for judgment as follows:

     a) Determining that this action is a proper class action maintained under Rules 23(a) and
        (b)(3) of the Federal Rules of Civil Procedure, certifying Lead Plaintiff as class
        representative, and appointing Kessler Topaz Meltzer & Check, LLP as class counsel
        pursuant to Rule 23(g);

     b) Declaring and determining that Defendants violated the Exchange Act by reason of the acts
        and omissions alleged herein;

     c) Awarding Lead Plaintiff and the Class compensatory damages against all Defendants,
        jointly and severally, in an amount to be proven at trial together with prejudgment interest
        thereon;

     d) Awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred in this
        action, including but not limited to, attorneys’ fees and costs incurred by consulting and
        testifying expert witnesses; and

     e) Granting such other and further relief as the Court deems just and proper.

                                     JURY TRIAL DEMAND

         Lead Plaintiff demands a trial by jury.




                                                   123
Case 1:18-cv-14385-NLH-JS Document 61 Filed 01/15/21 Page 129 of 129 PageID: 1916




  Dated: January 15, 2021
                                        Respectfully submitted,

   CARELLA, BYRNE, CECCHI, OLSTEIN,              KESSLER TOPAZ
    BRODY & AGNELLO P.C.                          MELTZER & CHECK, LLP

   /s/ James E. Cecchi                           /s/ Sharan Nirmul
   James E. Cecchi                               Sharan Nirmul
   Donald A. Ecklund                             Matthew L. Mustokoff (pro hac vice)
   5 Becker Farm Road                            Johnston de F. Whitman, Jr. (pro hac vice)
   Roseland, NJ 07068                            Kevin E.T. Cunningham, Jr. (pro hac vice
   Telephone: (973) 994-1700                     forthcoming)
   Facsimile: (973) 994-1744                     Henry W. Longley (pro hac vice forthcoming)
   jcecchi@carellabyrne.com                      280 King of Prussia Road
   decklund@carellabyrne.com                     Radnor, PA 19087
                                                 Telephone: (610) 667-7706
   Liaison Counsel for Lead Plaintiff            Facsimile: (610) 667-7056
   and the Class                                 snirmul@ktmc.com
                                                 mmustokoff@ktmc.com
                                                 jwhitman@ktmc.com
                                                 kcunningham@ktmc.com
                                                 hlongley@ktmc.com

                                                 Lead Counsel for Lead Plaintiff
                                                 and the Class

                                                 NUSSBAUM LAW GROUP, P.C.
                                                 Linda P. Nussbaum (pro hac vice)
                                                 Hugh Sandler (pro hac vice)
                                                 1211 Avenue of the Americas, 40th Floor
                                                 New York, NY 10036-8718
                                                 Telephone: (917) 438-9102
                                                 lnussbaum@nussbaumpc.com
                                                 hsandler@nussbaumpc.com

                                                 Additional Counsel for Lead Plaintiff




                                         124
